[hmi8k08292019ex101001.jpg]
PUBLISHED DEAL CUSIP #427430AL7 FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of August 28, 2019 among HERMAN MILLER, INC., THE SUBSIDIARY BORROWERS
PARTY HERETO, THE LENDERS PARTY HERETO, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent JPMORGAN CHASE BANK, N.A., as Syndication Agent, WELLS
FARGO SECURITIES, LLC, and JPMORGAN CHASE BANK, N.A., as Joint Lead Arrangers
and Joint Bookrunners, and WELLS FARGO SECURITIES, LLC, as Left Lead Arranger
and Left Lead Bookrunner 5th A&R Credit Agreement 4849-3766-0574 v7.doc 4148425



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101002.jpg]
TABLE OF CONTENTS SECTION HEADING PAGE ARTICLE I DEFINITIONS
.................................................................................................1
Section 1.01. Defined Terms
.......................................................................................1
Section 1.02. Classification of Loans and Borrowings
..............................................32 Section 1.03. Terms Generally
...................................................................................32
Section 1.04. Accounting Terms; GAAP; Pro Forma Treatment
..............................32 Section 1.05. Foreign Currency Calculations
............................................................33 Section 1.06.
Redenomination of Certain Foreign Currencies
..................................33 Section 1.07. Divisions
..............................................................................................34
Section 1.08. Rates
.....................................................................................................34
ARTICLE II THE CREDITS
..............................................................................................34
Section 2.01. Commitments
.......................................................................................34
Section 2.02. Loans and Borrowings
.........................................................................35
Section 2.03. Requests for Revolving Borrowings
....................................................36 Section 2.04. [Reserved]
...........................................................................................37
Section 2.05. Swingline Loans
...................................................................................37
Section 2.06. Letters of Credit
...................................................................................39
Section 2.07. Funding of Borrowings
........................................................................44
Section 2.08. Interest Elections
..................................................................................45
Section 2.09. Termination and Reduction of Commitments
......................................46 Section 2.10. Repayment of Loans;
Evidence of Debt ..............................................47 Section 2.11.
Prepayment of Loans
...........................................................................48
Section 2.12. Fees
......................................................................................................49
Section 2.13. Interest
..................................................................................................50
Section 2.14. Alternate Rate of Interest
.....................................................................51 Section
2.15. Increased Costs
....................................................................................52
Section 2.16. Break Funding Payments
.....................................................................55 Section
2.17. Taxes
....................................................................................................55
Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set- offs
.......................................................................................................59
Section 2.19. Mitigation Obligations; Replacement of Lenders
................................61 Section 2.20. Subsidiary Borrowers
...........................................................................62
Section 2.21. Additional Reserve Costs
.....................................................................62 Section
2.22. Ancillary Facilities
...............................................................................63
Section 2.23. Optional Increase
.................................................................................66
Section 2.24. Defaulting Lenders
...............................................................................68
Section 2.25. U.S. Borrower Guaranty
......................................................................72 ARTICLE
III REPRESENTATIONS AND WARRANTIES
........................................................72 Section 3.01.
Organization; Powers
...........................................................................72
Section 3.02. Authorization; Enforceability
..............................................................73 -i-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101003.jpg]
Section 3.03. Governmental Approvals; No Conflicts
..............................................73 Section 3.04. Financial
Condition; No Material Adverse Change .............................73 Section
3.05. Properties
.............................................................................................73
Section 3.06. Litigation and Environmental Matters
.................................................74 Section 3.07. Compliance
with Requirements of Law and Contractual Obligations
...........................................................................................74
Section 3.08. Investment Company Status
................................................................74 Section 3.09.
Taxes
....................................................................................................74
Section 3.10. ERISA
..................................................................................................74
Section 3.11. Disclosure
............................................................................................74
Section 3.12. Use of Advances
..................................................................................75
Section 3.13. Labor Matters
.......................................................................................75
Section 3.14. Anti-Corruption Laws; Anti-Money Laundering Law and Sanctions
..............................................................................................75
Section 3.15. Solvency
...............................................................................................76
Section 3.16. Insurance
..............................................................................................76
ARTICLE IV CONDITIONS
................................................................................................76
Section 4.01. Restatement Effective Date
..................................................................76 Section
4.02. Each Credit Event
................................................................................78
Section 4.03. Credit Events Relating to Subsidiary Borrowers
.................................78 ARTICLE V AFFIRMATIVE COVENANTS
.........................................................................79
Section 5.01. Financial Statements and Other Information
.......................................79 Section 5.02. Notices of Material
Events ...................................................................80
Section 5.03. Existence; Conduct of Business
...........................................................81 Section 5.04.
Payment of Obligations
........................................................................81
Section 5.05. Maintenance of Properties; Insurance
..................................................81 Section 5.06. Books and
Records; Inspection Rights ................................................81
Section 5.07. Compliance
..........................................................................................81
Section 5.08. Use of Proceeds and Letters of Credit
.................................................82 Section 5.09. Additional
Covenants
...........................................................................82
Section 5.10. Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions ..........................................................82
Section 5.11. Compliance with Beneficial Ownership Regulation
............................82 Section 5.12. Post-Closing Matters
............................................................................82
ARTICLE VI NEGATIVE COVENANTS
..............................................................................83
Section 6.01. Subsidiary Indebtedness
.......................................................................83
Section 6.02. Liens
.....................................................................................................83
Section 6.03. Fundamental Changes
..........................................................................84
Section 6.04. Investments, Loans, Advances and Acquisitions
.................................85 Section 6.05. Swap Agreements
................................................................................86
Section 6.06. Restricted Payments
.............................................................................86
Section 6.07. Transactions with Affiliates
.................................................................86 -ii-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101004.jpg]
Section 6.08. Restrictive Agreements
........................................................................87
Section 6.09. Disposition of Assets; Etc
....................................................................87 Section
6.10. Change in Business
..............................................................................87
Section 6.11. Leverage Ratio
.....................................................................................88
Section 6.12. Interest Coverage Ratio
........................................................................88
Section 6.13. Debt Prepayments
................................................................................88
Section 6.14. Sanctions Laws and Regulations
.........................................................89 ARTICLE VII EVENTS
OF DEFAULT
..................................................................................89
Section 7.01. Events of Default
.................................................................................89
ARTICLE VIII THE AGENTS
...............................................................................................92
Section 8.01. Appointment, Powers and Immunities
.................................................92 Section 8.02. Reliance by
the Administrative Agent .................................................93
Section 8.03. Defaults
................................................................................................93
Section 8.04. Indemnification
....................................................................................94
Section 8.05. Non-Reliance
.......................................................................................94
Section 8.06. Resignation of the Administrative Agent
............................................95 Section 8.07. Performance of
Conditions ..................................................................95
Section 8.08. The Administrative Agent in its Individual Capacity; Other
Relationships
..............................................................................96
Section 8.09. Administrative Agent May File Proofs of Claim
.................................96 Section 8.10. Designation of Affiliates for
Foreign Currency Loans ........................96 ARTICLE IX MISCELLANEOUS
........................................................................................97
Section 9.01. Notices
.................................................................................................97
Section 9.02. Waivers; Amendments
.........................................................................99
Section 9.03. Expenses; Indemnity; Damage Waiver
..............................................100 Section 9.04. Successors and
Assigns
......................................................................103
Section 9.05. Survival
..............................................................................................108
Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
...........................................................................................108
Section 9.07. Severability
........................................................................................108
Section 9.08. Right of Setoff
....................................................................................109
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process
...............................................................................................109
Section 9.10. Waiver of Jury Trial
...........................................................................110
Section 9.11. Headings
............................................................................................110
Section 9.12. Confidentiality
...................................................................................110
Section 9.13. Interest Rate Limitation
.....................................................................111 Section
9.14. USA PATRIOT Act; Anti-Money Laundering Laws ...........................111
Section 9.15. Conversion of Currencies
..................................................................111 Section
9.16. Waivers and Agreements
...................................................................112 Section
9.17. Clarification
.......................................................................................114
-iii-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101005.jpg]
Section 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
..........................................................................114
Section 9.19. Amendment and Restatement
............................................................115 Section 9.20.
Departing Lenders; Equalization of Outstanding Obligations
.........................................................................................115
Section 9.21. Certain Erisa Matters
.........................................................................116
Section 9.22. Acknowledgment Regarding any Supported QFCs
...........................117 ARTICLE X COLLECTION ALLOCATION MECHANISM
..................................................118 Section 10.01.
Implementation of CAM
....................................................................118 Section
10.02. Letters of Credit
.................................................................................119
SCHEDULES: SCHEDULE 2.01 — Commitments SCHEDULE 2.06 — Existing Letters of
Credit SCHEDULE 3.06 — Disclosed Matters SCHEDULE 3.16 — Insurance SCHEDULE 6.01
— Existing Subsidiaries Indebtedness SCHEDULE 6.02 — Existing Liens SCHEDULE
6.08 — Existing Restrictions EXHIBITS: EXHIBIT A — Form of Assignment and
Assumption EXHIBIT B — Subsidiary Borrower Agreement EXHIBIT C — Subsidiary
Borrower Termination EXHIBIT D-1 — U.S. Tax Certificate (For Non-U.S. Lenders
that are not Partnerships for U.S. Federal Income Tax Purposes) EXHIBIT D-2 —
U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes) EXHIBIT D-3 — U.S. Tax Certificate (For Non-U.S.
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
EXHIBIT D-4 — U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes) EXHIBIT E — U.S. Borrower
Guaranty EXHIBIT F — Mandatory Cost Rate EXHIBIT G — Form of Opinion of
Subsidiary Borrower’s Counsel for Domestic Subsidiaries -iv-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101006.jpg]
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT This FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT (this “Agreement”), dated as of August 28, 2019, is among
Herman Miller, Inc., the Subsidiary Borrowers party hereto, the Lenders party
hereto and Wells Fargo Bank, National Association, as Administrative Agent.
RECITALS A. The U.S. Borrower, the Administrative Agent and the Lenders
previously entered into that certain Fourth Amended and Restated Credit
Agreement dated as of September 13, 2016 (as it existed immediately prior to the
effectiveness of this Agreement, the “Existing Agreement”); B. The U.S. Borrower
has requested that the Lenders consent to amend and restate the Existing
Agreement to provide for certain changes to the terms and provisions therein; C.
As a result of such request, the parties wish to amend and restate the Existing
Agreement. NOW, THEREFORE, in consideration of the above Recitals and the mutual
covenants contained herein, the parties hereby agree that this Agreement amends
and restates the Existing Agreement in its entirety, effective as of the
Restatement Effective Date, as follows: ARTICLE I DEFINITIONS Section 1.01.
Defined Terms. As used in this Agreement, the following terms have the meanings
specified below: “ABR” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate. “Acquired
Portion” has the meaning assigned to such term in Section 2.23(f). “Acquisition”
means any transaction, or any series of related transactions, consummated on or
after the date of this Agreement, by which the U.S. Borrower or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person.



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101007.jpg]
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate. “Administrative
Agent” means Wells Fargo, in its capacity as administrative agent for the
Lenders hereunder, and any successor Administrative Agent appointed pursuant to
Section 8.06. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent. “Advance” means
any Loan or any Letter of Credit. “Affiliate” means, with respect to a specified
Person, another Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. “Agents” means the Administrative Agent and the Syndication
Agent. “Aggregate Ancillary Commitments” means, at any time, the aggregate
amount of the Ancillary Commitments of all Lenders at such time. “Aggregate
Ancillary Facility Exposure” means, at any time, the aggregate amount of the
Ancillary Facility Exposures of all Lenders at such time. “Aggregate
Commitments” means, at any time, the aggregate amount of the Commitments of all
Lenders at such time. “Aggregate Revolving Credit Exposure” means, at any time,
the aggregate amount of the Revolving Credit Exposures of all Lenders at such
time. “Aggregate Total Exposure” means, at any time, the sum of the Aggregate
Revolving Credit Exposure and the Aggregate Ancillary Facility Exposure at such
time. “Agreement Currency” has the meaning assigned to such term in Section
9.15(b). “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus one and one-half percent (1.50%) and
(c) One-Month LIBO Rate in effect on such day plus the difference between the
Applicable Margin for any ABR Loan on such day and the Applicable Margin for any
Eurocurrency Loan on such day. “Ancillary Commitment” means, with respect to any
Ancillary Lender and Ancillary Facility, the maximum amount that such Ancillary
Lender has agreed to make available from time to time during the Availability
Period under such Ancillary Facility created pursuant to Section 2.22 by such
Ancillary Lender; provided that at no time shall (a) all Ancillary -2-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101008.jpg]
Commitments of such Ancillary Lender and the Revolving Credit Exposure of such
Ancillary Lender exceed (b) the Commitment of such Ancillary Lender. “Ancillary
Facility” means any facility made available for a Subsidiary Borrower by a
Lender pursuant to Section 2.22. “Ancillary Facility Document” means, with
respect to any Ancillary Facility, the agreements between the applicable
Subsidiary Borrower and the Ancillary Lender(s) thereunder providing such
Ancillary Facility. “Ancillary Facility Exposure” means, with respect to any
Lender at any time, the Dollar Equivalent of the outstanding principal amount of
such Lender’s Ancillary Loans at such time. “Ancillary Facility Termination
Date” has the meaning assigned to such term in Section 2.22(e)(i). “Ancillary
Lender” means, with respect to any Ancillary Facility, the Lender that has made
such Ancillary Facility available under Section 2.22. “Ancillary Loan” means, at
any time, a loan under an Ancillary Facility in respect of which the applicable
Ancillary Lender has advanced funds to the Subsidiary Borrower thereunder.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1977 and the rules
and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder. “Anti-Money Laundering Laws” means any and all laws,
statutes, regulations or obligatory government orders, decrees, ordinances or
rules related to terrorism financing, money laundering, any predicate crime to
money laundering or any financial record keeping, including any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959). “Applicable Agent” means (a) with respect to
a Loan or Borrowing denominated in Dollars or with respect to any payment that
does not relate to any Loan or Borrowing, the Administrative Agent, and (b) with
respect to a Loan or Borrowing denominated in a Foreign Currency, the
Administrative Agent or an Affiliate thereof designated pursuant to Section
8.10. “Applicable Creditor” has the meaning assigned to such term in Section
9.15(b). “Applicable Adjusted Percentage” means, with respect to any Lender, the
percentage of (a) the Aggregate Commitments minus the Aggregate Ancillary
Commitments, represented by (b) such Lender’s Commitment minus such Lender’s
Ancillary Commitments. If the Commitments have terminated or expired, the
Applicable Adjusted Percentage shall be -3-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101009.jpg]
determined based upon the Commitments and Ancillary Commitments most recently in
effect, giving effect to any assignments. “Applicable Margin” means, for any
day, with respect to any ABR Loan, Eurocurrency Loan, Swingline Loan bearing
interest at the One-Month LIBO Rate or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
based upon the Leverage Ratio as of the most recent Determination Date:
EUROCURRENCY OR LEVEL LEVERAGE RATIO ABR SPREAD ONE-MONTH LIBO SPREAD FACILITY
FEE RATE 1 < 1.00 to 1.00 0.00% 0.75% 0.10% 2 ≥ 1.00 to 1.00 0.00% 0.85% 0.125%
< 1.50 to 1.00 3 ≥ 1.50 to 1.00 0.00% 0.95% 0.15% < 2.00 to 1.00 4 ≥ 2.00 to
1.00 0.05% 1.05% 0.175% < 2.50 to 1.00 5 ≥ 2.50 to 1.00 0.25% 1.25% 0.20% < 3.00
to 1.00 6 ≥ 3.00 to 1.00 0.50% 1.50% 0.225% The Applicable Margin shall be
determined in accordance with the foregoing table based on the Leverage Ratio as
of each Determination Date, as calculated for the four most recently ended
consecutive fiscal quarters of the U.S. Borrower; provided, however, that during
the Step-Up Period, the Applicable Margin with respect to any Loan shall be
0.25% higher than the rate set forth in the foregoing table. Adjustments, if
any, to the Applicable Margin shall be effective five Business Days after the
Administrative Agent actually receives the applicable financials required to be
provided by the U.S. Borrower under Section 5.01(a) or (b) and the Compliance
Certificate required under Section 5.01(c). If the U.S. Borrower fails to
deliver the financials to the Administrative Agent at the time required
hereunder, then the Applicable Margin shall be set at Level 6 until five
Business Days after such financials are so delivered. Notwithstanding anything
herein to the contrary, the Applicable Margin shall be set at Level 1 as of the
Restatement Effective Date hereof and shall be adjusted for the first time based
on the Leverage Ratio as of the first full fiscal quarter ending after the
Restatement Effective Date. For the avoidance of doubt, the Applicable Margin as
in effect under the Existing Agreement immediately prior to the Restatement
Effective Date shall be applicable to all interest and facility fees accruing
prior to the Restatement Effective Date. “Applicable Percentage” means, with
respect to any Lender, the percentage of the Aggregate Commitments represented
by such Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments. “Approved Fund” has the
meaning assigned to such term in Section 9.04. “Assignment and Assumption” means
an assignment and assumption entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by -4-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101010.jpg]
Section 9.04), and accepted by the Administrative Agent, in the form of Exhibit
A or any other form approved by the Administrative Agent. “Available Unused
Commitment” means, with respect to a Lender at any time, an amount equal to the
amount by which (a) the Commitment of such Lender at such time exceeds (b) the
sum of (i) the Revolving Credit Exposure of such Lender at such time and (ii)
the Ancillary Commitments (if any) of such Lender at such time. “Availability
Period” means the period from and including the Restatement Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Bankruptcy Code” means 11
U.S.C. §§ 101 et seq. “Benchmark Replacement” means the sum of: (a) the
alternate benchmark rate (which may include Term SOFR) that has been selected by
the Administrative Agent and the U.S. Borrower giving due consideration to (i)
any selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the U.S. Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time. “Benchmark
Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the -5-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101011.jpg]
definition of “Alternate Base Rate,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate: (a) in the case of clause (a) or (b) of the
definition of “Benchmark Transition Event,” the later of (i) the date of the
public statement or publication of information referenced therein and (ii) the
date on which the administrator of the LIBO Rate permanently or indefinitely
ceases to provide the LIBO Rate; and (b) in the case of clause (c) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein. “Benchmark Transition Event”
means the occurrence of one or more of the following events with respect to the
LIBO Rate: (a) a public statement or publication of information by or on behalf
of the administrator of the LIBO Rate announcing that such administrator has
ceased or will cease to provide the LIBO Rate, permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBO Rate; (b) a
public statement or publication of information by the regulatory supervisor for
the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBO Rate, which states that the administrator of
the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative. “Benchmark Transition Start Date” means (a) in the
case of a Benchmark Transition Event, the earlier of (i) the applicable
Benchmark Replacement Date and (ii) if such Benchmark -6-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101012.jpg]
Transition Event is a public statement or publication of information of a
prospective event, the ninetieth (90th) day prior to the expected date of such
event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than ninety (90) days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
U.S. Borrower, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders. “Benchmark Unavailability Period” means, if a
Benchmark Transition Event and its related Benchmark Replacement Date have
occurred with respect to the LIBO Rate and solely to the extent that the LIBO
Rate has not been replaced with a Benchmark Replacement, the period (a)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced the LIBO Rate for all purposes
hereunder in accordance with Section 2.14(b) and (b) ending at the time that a
Benchmark Replacement has replaced the LIBO Rate for all purposes hereunder
pursuant to Section 2.14(b). “Beneficial Ownership Certification” means a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Associations.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. “Benefit Plan”
means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in and subject to Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”. “Board”
means the Board of Governors of the Federal Reserve System of the United States
of America. “Board of Directors” means: (a) with respect to a corporation, the
board of directors of the corporation or such directors or committee serving a
similar function; (b) with respect to a limited liability company, the board of
managers of the company or such managers or committee serving a similar
function; (c) with respect to a partnership, the board of directors of the
general partner of the partnership; and (d) with respect to any other Person,
the managers, directors, trustees, board or committee of such Person or its
owners serving a similar function. “Borrowers” means the U.S. Borrower and the
Subsidiary Borrowers. “Borrowing” means (a) Revolving Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, (b) Ancillary Loans of
the same Type, made, converted or continued on the same date and made with
respect to the same Ancillary Facility or (c) a Swingline Loan. -7-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101013.jpg]
“Borrowing Minimum” means (a) in the case of a Revolving Borrowing denominated
in Dollars, $3,000,000, (b) in the case of a Revolving Borrowing denominated in
a Foreign Currency, the smallest amount of such Foreign Currency that is a
multiple of 1,000,000 units of such Foreign Currency and has a Dollar Equivalent
in excess of $3,000,000, (c) in the case of a Borrowing of Ancillary Loans, such
amount agreed upon in the relevant Ancillary Facility Document, (d) in the case
of a Swingline Borrowing denominated in Dollars, $500,000 or such other amount
agreed to by the Swingline Lender, and (e) in the case of a Swingline Borrowing
denominated in a Foreign Currency, the smallest amount of such Foreign Currency
that is a multiple of 100,000 units of such Foreign Currency and has a Dollar
Equivalent in excess of $500,000 or such other amount agreed to by the Swingline
Lender. “Borrowing Multiple” means (a) in the case of a Revolving Borrowing
denominated in Dollars, $500,000, (b) in the case of a Revolving Borrowing
denominated in a Foreign Currency, 500,000 units of such Foreign Currency, (c)
in the case of a Borrowing of Ancillary Loans, such amount agreed upon in the
relevant Ancillary Facility Document, (d) in the case of a Swingline Borrowing
denominated in Dollars, $100,000 or such other amount agreed to by the Swingline
Lender, and (e) in the case of a Swingline Borrowing denominated in a Foreign
Currency, 100,000 units of such Foreign Currency or such other amount agreed to
by the Swingline Lender. “Borrowing Request” means a request by the Borrower for
a Revolving Borrowing in accordance with Section 2.03. “Business Day” means any
day that is not a Saturday, Sunday or other day on which commercial banks in New
York City are authorized or required by law to remain closed; provided that,
when used in connection with a Eurocurrency Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in the
currency in which such Eurocurrency Loan is denominated in the London interbank
market. “CAM” means the mechanism for the allocation and exchange of interests
in the Loans and participations in Letters of Credit and collections thereunder
established under Article X. “CAM Exchange” means the exchange of the Lenders’
interests provided for in Section 10.01. “CAM Exchange Date” means the first
date after the Restatement Effective Date on which there shall occur (a) any
event described in paragraph (h) or (i) of Section 7.01 with respect to any
Borrower or (b) an acceleration of Advances pursuant to Article VII. “CAM
Percentage” means, as to each Lender, the Applicable Percentage calculated
immediately prior to the CAM Exchange Date. “Capital Lease Obligations” of any
Person means, subject to Section 1.04, the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount -8-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101014.jpg]
thereof determined in accordance with GAAP. For the avoidance of doubt,
obligations of any Person under leases that are classified as “operating leases”
shall not be included in the definition of “Capital Lease Obligations,”
regardless of whether such obligations are shown on such Person’s balance sheet.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for its own benefit and for the benefit of the Issuing
Bank, the Swingline Lender and/or the Lenders, as applicable, as collateral
subject to a first priority, perfected security interest securing the
Obligations or the obligations of a Defaulting Lender, as applicable, cash or
deposit account balances in an amount equal to the LC Exposure, the obligations
of the Lenders to fund participations in respect of Swingline Loans, and/or
obligations of a Defaulting Lender, as applicable, pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent, the
Issuing Bank and/or the Swingline Lender, as applicable (which documents are
hereby consented to by the Lenders). Derivatives of such term shall have a
corresponding meaning. “Change in Control” means (a) the membership of the U.S.
Borrower’s Board of Directors changes by more than 50% during any 12-month
period, or the number of members on the U.S. Borrower’s Board of Directors
either increases or decreases by more than 50% during any 12-month period, (b)
any person or group or persons (within the meaning of Section 13(d) of the
Exchange Act, as amended) shall obtain ownership or control in one or more
series of transactions of more than 33% of the common Equity Interests or 33% of
the voting power of the Equity Interests of the U.S. Borrower entitled to vote
in the election of members of the Board of Directors of the U.S. Borrower, or
(c) there shall have occurred under any credit agreement, indenture or other
instrument evidencing any Indebtedness in excess of $10,000,000 any “change in
control” or similar term (as defined in such credit agreement, indenture or
other evidence of Indebtedness) obligating, or permitting the holders of such
Indebtedness to obligate, the U.S. Borrower or any of its Subsidiaries to
repurchase, redeem or repay all or any part of the Indebtedness or Equity
Interests provided for therein. “Change in Law” means the occurrence, after the
date of this Agreement, of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued. “Class,” when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are Revolving Loans or Swingline Loans. -9-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101015.jpg]
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced from time to time pursuant to Section 2.09 or 9.04.
The amount of each Lender’s Commitment as of the Restatement Effective Date is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Lenders’ Commitments as of the Restatement Effective
Date is $500,000,000. “Compliance Certificate” has the meaning assigned in
Section 5.01(c). “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes. “Consolidated EBITDA” means, with reference to
any period, the net income (or loss) of the U.S. Borrower and its Subsidiaries
for such period, plus, to the extent deducted from revenues in determining such
net income, (a) Consolidated Interest Expense, (b) expense for income taxes paid
or accrued, (c) depreciation, (d) amortization, (e) other non-cash expenses,
including non-cash, share-based compensation deducted from net income in
accordance with SFAS 123(R), (f) non-recurring costs or expenses incurred in
connection with a restructuring or permitted merger or acquisition (in each
case, with the written consent of the Administrative Agent, which shall not be
unreasonably withheld) and (g) extraordinary non-cash losses incurred other than
in the ordinary course of business, minus, to the extent included in such net
income, extraordinary gains realized other than in the ordinary course of
business, all as determined in accordance with GAAP and calculated for the U.S.
Borrower and its Subsidiaries on a consolidated basis. “Consolidated
Indebtedness” means at any time the Indebtedness of the U.S. Borrower and its
Subsidiaries calculated on a consolidated basis. “Consolidated Interest Expense”
means, with reference to any period, the Interest Expense of the U.S. Borrower
and its Subsidiaries calculated on a consolidated basis for such period.
“Consolidated Total Assets” means, as of any date, the total assets of the U.S.
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the U.S. Borrower as of such
date. “Contractual Obligation” means, as to any Person, any material provision
of any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. -10-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101016.jpg]
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Decreasing
Lender” has the meaning assigned to such term in Section 2.23(f). “Debtor Relief
Law” means the Bankruptcy Code of the United States of America and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect. “Default” means any event or
condition which constitutes an Event of Default or which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans, participations in LC
Exposure or participations in Swingline Loans required to be funded by it
hereunder within two Business Days of the date such Loans or participations were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the U.S. Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified any Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the U.S. Borrower, to confirm in writing to the
Administrative Agent and the U.S. Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the U.S. Borrower), (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment -11-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101017.jpg]
on its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (e) is an Ancillary Lender and refuses to extend credit under an
Ancillary Facility other than a refusal in accordance with the terms of the
applicable Ancillary Facility Document and the terms hereof. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24(b)) upon delivery of written notice of such
determination to the U.S. Borrower, the Issuing Bank, the Swingline Lender and
each Lender. “Departing Lender” means each Lender under, and as defined in, the
Existing Agreement on the Restatement Effective Date prior to giving effect
hereto that is not a Lender hereunder on the Restatement Effective Date, after
giving effect hereto. “Determination Date” means (a) for purposes of the
definition of “Applicable Margin,” the last day of any fiscal quarter of the
U.S. Borrower, (b) for purposes of Section 6.04(c) with respect to (i) any
investment, loan or advance, the date such investment, loan or advance is made
or (ii) any acquisition, the date such acquisition closes, (c) for purposes of
Section 6.06(c)(ii) with respect to any Restricted Payment, the date such
Restricted Payment is made and (d) for purposes of Section 6.13(b) with respect
to any Senior Notes Prepayment, the date on which such Senior Notes Prepayment
is made. “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06. “Disqualified Stock” means any
Equity Interest that, by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part. “Division” means a division of the assets, liabilities and/or
obligations of a Person among two or more surviving Persons, pursuant to a plan
of division or similar arrangement under Delaware law (or any comparable event
under a different jurisdiction’s laws). “Dollars” or “$” refers to lawful money
of the United States of America. “Dollar Equivalent” means, on any date of
determination (a) with respect to any amount in Dollars, such amount, and (b)
with respect to any amount in any Foreign Currency, the equivalent in Dollars of
such amount, determined by the Administrative Agent pursuant to Section 1.05
using the Exchange Rate with respect to such Foreign Currency at the time in
effect under the provisions of such Section. “Dollar Letter of Credit” means any
Letter of Credit denominated in Dollars. “Domestic Subsidiary” means any
Subsidiary that is not a Foreign Subsidiary. -12-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101018.jpg]
“Early Opt-in Election” means the occurrence of: (a) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the U.S. Borrower) that the Required
Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.14(b) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate, and
(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the U.S. Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means (a) a Lender; (b) an
Affiliate of a Lender; (c) any Person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business to the extent such
Person is administered or managed by: (i) a Lender; (ii) an Affiliate of a
Lender; or (iii) a Person or an Affiliate of a Person that administers or
manages a Lender; and (d) any other Person approved by the Administrative Agent,
the Swingline Lender and the Issuing Bank; provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include any Borrower, any Affiliate or
Subsidiary of any Borrower or any natural person. “EMU Legislation” means the
legislative measures of the European Union for the introduction of, changeover
to or operation of the euro in one or more member states of the European Union.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or -13-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101019.jpg]
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters. “Environmental
Liability” means any liability, contingent or otherwise (including any liability
for damages, costs of environmental remediation, fines, penalties or
indemnities), of the U.S. Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Equity Interests”
means shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the U.S. Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code. “ERISA Event” means (a) any “reportable
event,” as defined in Section 4043 of ERISA or the regulations issued thereunder
with respect to a Plan (other than an event for which the 30-day notice period
is waived); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived (or, for years in which funding requirements are
governed by the PPA, any failure to satisfy the applicable minimum funding
standards under Section 412(a)(2) of the Code or Section 302(a)(2) of ERISA,
whether or not waived); (c) the filing pursuant to Section 412(d) of the Code or
Section 303 of ERISA (or, for years in which the PPA applies to any Plan,
Section 412(c) of the Code or Section 302(c) of ERISA) of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the U.S. Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the U.S. Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
U.S. Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g)
the receipt by the U.S. Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the U.S. Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA. -14-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101020.jpg]
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Euro” or “€” means the single currency of the European Union
as constituted by the treaty establishing the European Community being the
Treaty of Rome, as amended from time to time and as referred to in the EMU
Legislation. “Eurocurrency,” when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. “Event of
Default” has the meaning assigned to such term in Article VII. “Exchange Act”
means the Securities Exchange Act of 1934. “Exchange Rate” means on any day, for
purposes of determining the Dollar Equivalent of any other currency, the rate at
which such other currency may be exchanged into Dollars at the time of
determination on such day on the Reuters WRLD Page for such currency. In the
event that such rate does not appear on any Reuters WRLD Page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrowers, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error. “Exchange Rate Date” means, if on such date any
outstanding Loan is (or any Loan that has been requested at such time would be)
denominated in a currency other than Dollars, each of: (a) the last Business Day
of each calendar month, (b) if an Event of Default has occurred and is
continuing, the CAM Exchange Date and any other Business Day designated as an
Exchange Rate Date by the Administrative Agent in its sole discretion, and (c)
each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Ancillary Loan, Letter
of Credit or Swingline Loan. -15-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101021.jpg]
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the U.S. Borrower under Section 2.19(b)) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any United States
federal withholding Taxes imposed under FATCA. “Existing Agreement” has the
meaning assigned to such term in the Recitals. “Existing Letters of Credit” has
the meaning assigned to such term in Section 2.06(m). “FASB ASC” means the
Accounting Standards Codification of the Financial Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code. “FDIC” means the Federal
Deposit Insurance Corporation. “Federal Funds Effective Rate” means, for any
day, the weighted average (rounded upwards, if necessary, to the next 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it. “Federal Reserve
Bank of New York’s Website” means the website of the Federal Reserve Bank of New
York at http://www.newyorkfed.org, or any successor source. “Fee Letter” means,
collectively, (a) the letter agreement dated as of August 8, 2019, among the
U.S. Borrower, Wells Fargo and Wells Fargo Securities, LLC regarding certain
fees -16-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101022.jpg]
payable by the U.S. Borrower to Wells Fargo and Wells Fargo Securities, LLC as
expressly indicated therein, (b) the letter agreement dated as of August 22,
2019, between the U.S. Borrower and JP Morgan regarding certain fees payable by
the U.S. Borrower to JP Morgan as expressly indicated therein, and (c) any other
fee letter executed after the Restatement Effective Date by the U.S. Borrower or
any of its Subsidiaries and Wells Fargo, Wells Fargo Securities, LLC or JP
Morgan in connection with this Agreement. “Financial Officer” means the chief
financial officer, principal accounting officer, treasurer or controller of the
U.S. Borrower. “Foreign Currency” means (a) with respect to an Ancillary
Facility, any currency acceptable to the Administrative Agent that is freely
available, freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market, and (b)
otherwise, Euros, Sterling and any other currency acceptable to the
Administrative Agent and the Lenders that is freely available, freely
transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market. “Foreign Currency Letter
of Credit” means any Letter of Credit denominated in a Foreign Currency.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the U.S. Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia. “Fronting Exposure” means, at any
time there is a Defaulting Lender, (a) with respect to the Issuing Bank, such
Defaulting Lender’s Applicable Adjusted Percentage of the total LC Exposure,
other than LC Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Adjusted Percentage of the total Swingline
Exposure, other than Swingline Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof. “GAAP” means generally
accepted accounting principles in the United States of America. “Governmental
Authority” means the government of the United States of America or any other
nation or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or -17-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101023.jpg]
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank). “Guarantee” of or by any Person
(the “guarantor”) means any obligation, contingent or otherwise, of the
guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, (d) as
an account party in respect of any letter of credit, bank guarantee or letter of
guaranty issued to support such Indebtedness or obligation or (e) for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (whether in whole or in
part); provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. “Hazardous Materials”
means all explosive or radioactive substances or wastes and all hazardous or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Increase
Effective Date” has the meaning assigned to such term in Section 2.23(d).
“Increasing Lender” has the meaning assigned to such term in Section 2.23(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable incurred in the ordinary course of business and (ii) Supply Chain
Accounts Payable incurred in the ordinary course of business, regardless of
whether such current accounts payable or Supply Chain Accounts Payable are
required to be classified as debt under GAAP or any other accounting rules or
standards from time to time applicable to a Borrower), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit,
letters -18-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101024.jpg]
of guaranty and bank guarantees, (j) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances, (k) all Off-Balance Sheet
Liabilities of such Person, (l) all obligations under any Disqualified Stock of
such Person and (m) the Net Mark-to-Market Exposure of such Person under Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness of any Person shall not include (i) leases under which
such Person is lessee that are true operating leases or (ii) such Person’s
obligations under performance bonds. “Indemnified Taxes” means (a) Taxes, other
than Excluded Taxes, imposed on or with respect to any payment made by or on
account of any obligation of any Borrower under any Loan Document and (b) to the
extent not otherwise described in clause (a), Other Taxes. “Indemnitee” has the
meaning assigned thereto in Section 9.03(b). “Interest Coverage Ratio” means, as
of the end of any fiscal quarter of the U.S. Borrower, the ratio of Consolidated
EBITDA to Consolidated Interest Expense, as calculated for the four consecutive
fiscal quarters of the U.S. Borrower then ending. “Interest Election Request”
means a request by the U.S. Borrower to convert or continue a Revolving
Borrowing in accordance with Section 2.08. “Interest Expense” means, with
respect to any person for any period, the sum of (a) gross interest expense of
such person for such period on a consolidated basis, including (i) the
amortization of debt discounts, (ii) the amortization of all fees (including
fees with respect to Swap Agreements) payable in connection with the incurrence
of Indebtedness to the extent included in interest expense, (iii) the portion of
any payments or accruals with respect to Capital Lease Obligations allocable to
interest expense and (iv) commissions, discounts, yield and other fees and
charges incurred in connection with the asset securitization or similar
transaction which are payable to any person other than the U.S. Borrower or a
Wholly-Owned Subsidiary and (b) capitalized interest of such person. For
purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received by the U.S. Borrower and the
Subsidiaries with respect to Swap Agreements. “Interest Payment Date” means (a)
with respect to any ABR Loan (other than a Swingline Loan), the last day of each
March, June, September and December, (b) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Swingline
Loan, the last day of each month. “Interest Period” means, with respect to any
Eurocurrency Revolving Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding -19-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101025.jpg]
day in the calendar month that is one, two, three or six months (or, with the
consent of each relevant Lender, such other period requested by a Borrower)
thereafter, as a Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “IRS” means the United States Internal Revenue
Service. “Issuing Bank” means any of the following, in its capacity as an issuer
of one or more Letters of Credit hereunder: (a) Wells Fargo, (b) any Affiliate
of Wells Fargo, (c) any issuer of Existing Letters of Credit deemed issued
hereunder, (d) any other Lender or an Affiliate of such Lender, to the extent
the Administrative Agent has acknowledged such other Lender or Affiliate in
writing, following the Administrative Agent’s receipt of written notice from the
U.S. Borrower (such acknowledgment not to be unreasonably withheld or delayed),
and (e) any successors in such capacity as provided in Section 2.06(i). For the
avoidance of doubt, the term “Issuing Bank” shall include any and all such
Issuing Banks with respect to Letters of Credit issued by such Issuing Banks.
“Joint Bookrunners” means each of Wells Fargo Securities, LLC and JP Morgan, in
its capacity as a joint bookrunner. Except as expressly set forth in clause (y)
of Section 9.02(b) and in Section 9.03, the capacity of each Joint Bookrunner is
titular in nature, and no Joint Bookrunner shall have any special rights or
obligations over those of a Lender by reason thereof. “Joint Lead Arranger”
means each of Wells Fargo Securities, LLC and JP Morgan, in its capacity as a
joint lead arranger. Except as expressly set forth in clause (y) of Section
9.02(b) and in Section 9.03, the capacity of each Joint Lead Arranger is titular
in nature, and no Joint Lead Arranger shall have any special rights or
obligations over those of a Lender by reason thereof. “JP Morgan” means JPMorgan
Chase Bank, N.A., a national banking association, and its successors. “Judgment
Currency” has the meaning assigned to such term in Section 9.15(b). “LC
Disbursement” means a payment made by the Issuing Bank pursuant to a Letter of
Credit. “LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit at such
time plus (b) the Dollar Equivalent -20-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101026.jpg]
of the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the U.S. Borrower at such time. The LC Exposure of
any Lender at any time shall be its Applicable Adjusted Percentage of the total
LC Exposure at such time. “LC Risk Participation” means, with respect to any
Lender and any Letter of Credit as of any date of determination, the sum of (a)
such Lender’s Applicable Adjusted Percentage of the LC Exposure attributable to
such Letter of Credit outstanding at such time plus (b) the aggregate amount of
all Defaulting Lenders’ Applicable Adjusted Percentage of the LC Exposure
attributable to such Letter of Credit outstanding at such time that have been
reallocated to such Lender pursuant to Section 2.24(a)(iv). “Left Lead Arranger”
means Wells Fargo Securities, LLC, in its capacity as left lead arranger. Except
as expressly set forth in clause (y) of Section 9.02(b) and in Section 9.03, the
capacity of the Left Lead Arranger is titular in nature, and the Left Lead
Arranger shall not have any special rights or obligations over those of a Lender
by reason thereof. “Left Lead Bookrunner” means Wells Fargo Securities, LLC, in
its capacity as left lead bookrunner. Except as expressly set forth in clause
(y) of Section 9.02(b) and in Section 9.03, the capacity of the Left Lead
Bookrunner is titular in nature, and the Left Lead Bookrunner shall not have any
special rights or obligations over those of a Lender by reason thereof.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender. “Lending Office” means, with respect to any
Lender, the office of such Lender maintaining such Lender’s extensions of
credit, which office may, to the extent the applicable Lender notifies the
Administrative Agent in writing, include an office of any Affiliate of such
Lender or any domestic or foreign branch of such Lender or Affiliate. “Letter of
Credit” means any of the following, whether denominated in Dollars or a Foreign
Currency: (a) any letter of credit or bank guarantee issued pursuant to this
Agreement, and (b) any Existing Letter of Credit deemed issued hereunder.
“Leverage Ratio” means, as of the applicable Determination Date, the ratio of
(a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA, as
calculated for the most recently-ended four fiscal quarter period for which the
U.S. Borrower has delivered financial statements under Section 5.01(a) or
Section 5.01(b). “LIBO Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 2.14(b), with respect to any Eurocurrency
Borrowing for any Interest Period, the rate per annum determined by the
Applicable Agent at approximately 11:00 a.m., London time, two London Banking
Days before the beginning of such Interest Period, as published by the ICE
Benchmark Administration Limited, a United Kingdom company, or a comparable or
successor quoting service approved by the Applicable Agent, for deposits in the
-21-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101027.jpg]
currency of such Borrowing, for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the average of
the respective interest rates per annum at which deposits in the currency of
such Borrowing are offered for such Interest Period to first class banks in the
London interbank market by Wells Fargo at approximately 11:00 a.m., London time,
two London Banking Days before the beginning of such Interest Period; provided,
further, that, (x) in no event shall the LIBO Rate (including any Benchmark
Replacement with respect thereto) be less than zero percent (0.00%) and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 2.14(b), in the event that a Benchmark Replacement with
respect to the LIBO Rate is implemented then all references herein to the LIBO
Rate shall be deemed references to such Benchmark Replacement. “Lien” means,
with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities. “Loan Documents” means
this Agreement, the U.S. Borrower Guaranty, each Ancillary Facility Document and
all instruments, agreements or other documents executed in connection herewith
at any time. “Loans” means any Ancillary Loan, Swingline Loan or Revolving Loan.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, and (b) with respect to a Loan or Borrowing
denominated in any Foreign Currency, London time. “London Banking Day” means any
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank Eurodollar market. “Material Adverse Effect” means a
material adverse effect on (a) the business, assets, operations, prospects or
condition, financial or otherwise, of the U.S. Borrower and its Subsidiaries
taken as a whole, (b) the ability of any Borrower to perform any of its
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under any Loan Document. “Material Indebtedness” means
Indebtedness (other than the Loans and Letters of Credit), or obligations in
respect of one or more Swap Agreements, of any one or more of the U.S. Borrower
and its Subsidiaries in an aggregate principal amount exceeding the Dollar
Equivalent of $15,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the U.S. Borrower or any Subsidiary
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the U.S. Borrower or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time. -22-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101028.jpg]
“Maturity Date” means August 28, 2024, or such earlier date as may be determined
pursuant to Section 2.09. “Multiemployer Plan” means a “multiemployer plan” as
defined in Section 4001(a)(3) of ERISA to which any Borrower or any ERISA
Affiliate is making, or is accruing an obligation to make, or has accrued an
obligation to make contributions within the preceding five (5) years, or to
which any Borrower or any ERISA Affiliate has any liability (contingent or
otherwise). “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreements as of the date of determination (assuming the Swap Agreements were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreements as of the
date of determination (assuming such Swap Agreements were to be terminated as of
that date). “New Lender” has the meaning assigned to such term in Section
2.23(b). “Non-Consenting Lender” means any Lender that does not approve any
consent, waiver or amendment that (i) requires the approval of all or all
affected Lenders in accordance with the terms of Section 9.04 and (ii) has been
approved by the Required Lenders. “Non-Defaulting Lender” means, at any time,
each Lender that is not a Defaulting Lender at such time. “Notice of
Termination” has the meaning assigned to such term in Section 2.22(e)(ii).
“Obligations” means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Advances, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
Borrowers or any of them to the Lenders, the Agents, any indemnified party or
any of them arising under the Loan Documents. “OFAC” means the U.S. Department
of the Treasury’s Office of Foreign Assets Control. “Off-Balance Sheet
Liability” of a Person means (a) any obligation under a sale and leaseback
transaction which is not a Capital Lease Obligation, (b) any so-called
“synthetic lease” or “tax ownership operating lease” transaction entered into by
such Person, (c) the amount of obligations outstanding under the legal documents
entered into as part of any asset securitization or similar transaction on any
date of determination that would be characterized as principal if such asset
securitization or similar transaction were structured as a secured lending
transaction rather than as a purchase or (d) any other transaction (excluding
operating leases for purposes of this clause (d)) which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person; in all of the foregoing cases,
calculated based on the aggregate outstanding amount of obligations outstanding
under the legal documents entered into as part of any such transaction on any
date of determination that would be characterized as principal if such
transaction were structured as a secured lending transaction, -23-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101029.jpg]
whether or not shown as a liability on a consolidated balance sheet of such
Person, in a manner reasonably satisfactory to the Administrative Agent.
“One-Month LIBO Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 2.14(b), a rate per annum equal to the
product of (a) the rate per annum determined by the Applicable Agent on the
applicable day (provided that if such day is not a Business Day for which a LIBO
Rate is quoted, the next preceding Business Day for which a LIBO Rate is
quoted), at approximately 11:00 a.m., London time (or as soon thereafter as
practicable), as published by the ICE Benchmark Administrative Limited, a United
Kingdom company, or a comparable or successor quoting service approved by the
Applicable Agent, for deposits being delivered in the London interbank market
for the currency in which such Loan or other Obligation is denominated for a
term of one month commencing on such date of determination, multiplied by (b)
the Statutory Reserve Rate in effect on such day. If for any reason rates are
not available as provided in clause (a) of the preceding sentence, the rate to
be used in clause (a) shall be, at the Applicable Agent’s discretion, (i) the
rate per annum at which deposits are offered to the Applicable Agent in the
London interbank market for the currency in which such Loan or other Obligation
is denominated or (ii) the rate at which deposits are offered to the Applicable
Agent in, or by the Applicable Agent to first class banks in, any offshore
interbank market selected by the Applicable Agent for the currency in which such
Loan or other Obligation is denominated, in each case on the applicable day
(provided that if such day is not a Business Day for which deposits are offered
to the Applicable Agent in the London or such offshore interbank market, the
next preceding Business Day for which deposits are offered to the Applicable
Agent in the London or such offshore interbank market) at or about 11:00 a.m.,
London time (or as soon thereafter as practicable) (for delivery on such date of
determination) for a one-month term; provided that, in no event shall the
One-Month LIBO Rate be less than zero percent (0.00%). “Other Connection Taxes”
means, with respect to any Recipient, Taxes imposed as a result of a present or
former connection between such Recipient and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). “Other Taxes” means all present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.19). “Original
Effective Date” means December 18, 2007. “Participant” has the meaning set forth
in Section 9.04(c). “Participant Register” has the meaning set forth in Section
9.04(c). -24-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101030.jpg]
“Patriot Act” has the meaning assigned to such term in Section 9.14. “PBGC”
means the Pension Benefit Guaranty Corporation referred to and defined in ERISA
and any successor entity performing similar functions. “Permitted Acquisition”
has the meaning set forth in Section 6.04(c). “Permitted Encumbrances” means:
(a) Liens imposed by law for taxes that are not delinquent or are being
contested in compliance with Section 5.04; (b) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
5.04; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (d) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) judgment liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VII; and (f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the U.S. Borrower or any Subsidiary; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness. “Permitted
Investments” means any investment that would qualify as cash equivalents under
GAAP and any other investments that are either: (i) permitted by U.S. Borrower’s
investment policy as of the Restatement Effective Date; or (ii) permitted under
any revised or successor investment policy that may from time to time be adopted
by the U.S. Borrower after the Restatement Effective Date, so long as any such
investment described in this subsection (ii) that would not have been permitted
under the U.S. Borrower’s investment policy described in subsection (i) is
reasonably acceptable to the Administrative Agent. -25-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101031.jpg]
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the U.S.
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA. “PPA” means the Pension Protection Act of 2006. “Prime Rate”
means, at any time, the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate. Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
such prime rate occurs. The parties hereto acknowledge that the rate announced
publicly by the Administrative Agent as its prime rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks. “PTE” means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time. “Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable. “Register” has the meaning set forth in Section
9.04(b)(iv). “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Relevant Governmental Body” means the Federal Reserve
Board and/or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Federal Reserve Board and/or the Federal Reserve
Bank of New York or any successor thereto. “Requirement of Law” means, as to any
Person, the Certificate of Incorporation and By-Laws or other organizational or
governing documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. “Required Lenders” means,
at any time, Lenders having Commitments representing more than 50% of the sum of
the total Commitments of all Lenders at such time; provided that, for purposes
of declaring the Advances to be due and payable pursuant to Article VII, and for
all purposes after the Advances become due and payable pursuant to Article VII
or the Commitments expire or terminate, Required Lenders means Lenders having a
share of the Aggregate Total Exposure representing more than 50% of the
Aggregate Total Exposure. The -26-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101032.jpg]
Commitment and share of the Aggregate Total Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time. In addition,
for the purposes of this definition, (a) any Lender and its Affiliates shall
constitute a single Lender, (b) in no event shall Required Lenders include fewer
than two (2) Lenders at any time there are two (2) or three (3) Lenders, and (c)
in no event shall Required Lenders include fewer than three (3) Lenders at any
time there are four (4) or more Lenders. “Restatement Effective Date” means the
date on which the conditions specified in Section 4.01 are satisfied (or waived
in accordance with Section 9.02). “Reserve Account” has the meaning assigned to
such term in Section 10.02(a). “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the U.S. Borrower or any Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the U.S. Borrower or any
option, warrant or other right to acquire any Equity Interests in the U.S.
Borrower. “Revolving Borrowing” means a Borrowing of Revolving Loans. “Revolving
Credit Exposure” means, with respect to any Lender at any time, the Dollar
Equivalent of the sum of the outstanding principal amount of such Lender’s
Revolving Loans and its LC Exposure and Swingline Exposure at such time.
“Revolving Facility Increase” has the meaning assigned to such term in Section
2.23(d). “Revolving Loan” means a loan made pursuant to Section 2.01.
“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Restatement Effective Date, Cuba, Iran, North Korea, Syria
and Crimea). “Sanctioned Person” means, at any time, (a) any Person listed in
any Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by, or acting or purporting to act for or on behalf of, directly or
indirectly, any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s) or (d) any Person
otherwise a target of Sanctions, including vessels and aircraft, that are
designated under any Sanctions program. -27-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101033.jpg]
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, any European member state, Her Majesty’s Treasury, or other
relevant sanctions authority in any jurisdiction in which (a) any Borrower or
any Subsidiaries or Affiliates of a Borrower is located or conducts business,
(b) in which any of the proceeds of the extensions of credit will be used, or
(c) from which repayment of the extensions of credit will be derived. “SEC”
means the U.S. Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority. “Senior Notes” means the U.S. Borrower’s
Series A Senior Notes due January 3, 2015, Series B Notes due January 3, 2018,
and Series A Notes due March 1, 2021. “Senior Notes Documents” means (a) that
certain Note Purchase Agreement, dated as of December 18, 2007, by and among the
U.S. Borrower and the various financial institutions and other persons from time
to time party thereto as purchasers, and (b) that certain Private Shelf
Agreement, dated as of December 14, 2010, by and among the U.S. Borrower and the
various financial institutions and other persons from time to time party thereto
as purchasers. “Senior Notes Prepayment” has the meaning assigned to such term
in Section 6.13. “SOFR” with respect to any day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark, (or a successor administrator) on the
Federal Reserve Bank of New York’s Website. “Solvent” means, with respect to any
Person on any date, that on such date (a) the fair value of the property of such
Person is greater than the fair value of the liabilities (including contingent,
subordinated, matured and unliquidated liabilities) of such Person, (b) the
present fair saleable value of the assets of such Person is greater than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (d) such Person
is not engaged in or about to engage in business or transactions for which such
Person’s property would constitute an unreasonably small capital. “Statutory
Reserve Rate” means a fraction (expressed as a decimal), the numerator of which
is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject, with respect to the Adjusted
LIBO Rate or One-Month LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve -28-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101034.jpg]
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Step-Up Election” has the meaning assigned to such term in Section
6.11 of this Agreement. “Step-Up Election Notice” has the meaning assigned to
such term in Section 6.11 of this Agreement. “Step-Up Period” means the period
commencing on the date the U.S. Borrower delivers a Step-Up Election Notice to
the Administrative Agent pursuant to Section 6.11 and ending on the earlier to
occur of (a) the one-year anniversary of such date or (b) the date the U.S.
Borrower delivers a Step-Up Termination Notice to the Administrative Agent
pursuant to Section 6.11. “Step-Up Termination Notice” has the meaning assigned
to such term in Section 6.11 of this Agreement. “Sterling” or “£” means the
lawful currency of the United Kingdom of Great Britain and Northern Ireland.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. “Subsidiary” means any
subsidiary of the U.S. Borrower. “Subsidiary Borrower” means, at any time, each
Subsidiary that has been designated as a Subsidiary Borrower by the U.S.
Borrower pursuant to Section 2.20, other than a Subsidiary Borrower that has
ceased to be a Subsidiary Borrower as provided in Section 2.20. “Subsidiary
Borrower Agreement” means a Subsidiary Borrower Agreement substantially in the
form of Exhibit B. “Subsidiary Borrower Termination” means a Subsidiary Borrower
Termination substantially in the form of Exhibit C. -29-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101035.jpg]
“Supply Chain Accounts Payable” means accounts payable owed by a Borrower to a
supplier, which have been sold or transferred to a financial institution under a
supply chain financing or structured accounts payable program. “Swap Agreement”
means any agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the U.S. Borrower or the
Subsidiaries shall be a Swap Agreement. “Swingline Borrowing” means a Borrowing
of Swingline Loans. “Swingline Dollar Loan” means a Swingline Loan denominated
in Dollars. “Swingline Exposure” means, at any time, the Dollar Equivalent of
the aggregate principal amount of all Swingline Loans outstanding at such time.
The Swingline Exposure of any Lender at any time shall be its Applicable
Adjusted Percentage of the total Swingline Exposure at such time. “Swingline
Lender” means Wells Fargo, in its capacity as lender of Swingline Loans
hereunder and its successors in such capacity. The Swingline Lender may, in its
discretion, arrange for one or more Swingline Loans to be made by Affiliates of
the Swingline Lender, in which case the term “Swingline Lender” shall include
any such Affiliate with respect to Swingline Loans made by such Affiliate.
“Swingline Loan” means a Loan made pursuant to Section 2.05. “Swingline Risk
Participation” means, with respect to any Lender and any Swingline Loan as of
any date of determination, the sum of (a) such Lender’s Applicable Adjusted
Percentage of such Swingline Loan outstanding at such time plus (b) the
aggregate amount of all Defaulting Lenders’ Applicable Adjusted Percentage of
such Swingline Loan outstanding at such time that have been reallocated to such
Lender pursuant to Section 2.24(a)(iv). “Syndication Agent” means JP Morgan, in
its capacity as syndication agent for the Lenders hereunder. “Tangible Net
Worth” means, as of any date of determination, the stockholders’ equity of the
U.S. Borrower as of such date minus the U.S. Borrower’s intangible assets as of
such date, in each case determined on a consolidated basis in accordance with
GAAP. “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any -30-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101036.jpg]
Governmental Authority, including any interest, fines, additions to tax or
penalties applicable thereto. “Term SOFR” means the forward-looking term rate
based on SOFR that has been selected or recommended by the Relevant Governmental
Body. “Total Lender Risk Participation” means, with respect to any Lender as of
any date of determination, the sum of (a) such Lender’s LC Risk Participations
in all Letters of Credit outstanding at such time plus (b) such Lender’s
Swingline Risk Participation in all Swingline Loans outstanding at such time.
“Transactions” means the execution, delivery and performance by the Borrowers of
each Loan Document, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder. “Type”, when used in reference to
any Loan or Borrowing, refers to whether the rate of interest on such Loan, or
on the Loans comprising such Borrowing, is determined by reference to the
Adjusted LIBO Rate or the Alternate Base Rate. “Unadjusted Benchmark
Replacement” means the Benchmark Replacement excluding the Benchmark Replacement
Adjustment. “U.S. Borrower” means Herman Miller, Inc., a Michigan corporation,
and its successors. “U.S. Borrower Guaranty” means the Guarantee, as amended,
supplemented or otherwise modified from time to time, in the form of Exhibit E,
by the U.S. Borrower in favor of the Lenders and the Administrative Agent. “U.S.
Tax Compliance Certificate” has the meaning assigned thereto in Section
2.17(f)(ii)(B)(3). “Wells Fargo” means Wells Fargo Bank, National Association, a
national banking association, and its successors. “Wholly-Owned Subsidiary”
means, as to any Person, a subsidiary all of the Equity Interests of which
(except directors’ qualifying Equity Interests) are at the time directly or
indirectly owned by such Person and/or another Wholly-Owned Subsidiary of such
Person. “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA. “Withholding
Agent” means U.S. Borrower and the Administrative Agent. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time -31-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101037.jpg]
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule. Section 1.02. Classification of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”). Section 1.03. Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Section 1.04. Accounting Terms; GAAP; Pro Forma Treatment.
Unless otherwise indicated in this Agreement or any other Loan Document, all
accounting terms used in this Agreement or any other Loan Document shall be
construed, and all accounting and financial computations hereunder or thereunder
shall be computed, in accordance with GAAP; provided, however, that for purposes
of determining compliance with any covenant, including any financial covenant,
Indebtedness of the U.S. Borrower and any of its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 (and FASB ASC 470-20, if applicable) on financial liabilities
shall be disregarded. If (a) the U.S. Borrower elects to change its accounting
practices during the term of this Agreement from those used in the preparation
of the Financial Statements referred to in Section 3.04, or (b) GAAP changes
during the term of this Agreement such that any covenants contained herein would
then be calculated in a materially different manner or with materially different
components, the U.S. Borrower, the Lenders and the Administrative Agent agree to
negotiate in good faith to amend this Agreement in such respects as are
necessary to conform those covenants as criteria for evaluating the U.S.
Borrower’s financial condition to substantially the same criteria as were
effective prior to such change by the U.S. Borrower or in GAAP; provided,
however, that, until the U.S. Borrower, the Lenders and the Administrative Agent
so amend this Agreement, all such covenants shall be calculated in accordance
with the accounting practices or -32-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101038.jpg]
GAAP as in effect immediately prior to such change (subject to the proviso in
the first sentence of this Section 1.04). Notwithstanding the provisions of the
previous sentence, the parties hereto agree that with respect to financial
results for periods ending prior to the U.S. Borrower’s implementation of FASB
ASC 842 (Leases) (the “Lease Accounting Change”), all covenants (including
financial covenants) under this Agreement shall continue to be calculated in
accordance with GAAP as in effect immediately prior to the implementation of the
Lease Accounting Change, unless otherwise agreed by and between the U.S.
Borrower and the Administrative Agent. For purposes of calculating the Leverage
Ratio (as used in Section 6.11 and in determining the Applicable Margin) and the
Interest Coverage Ratio, any Acquisition or any sale or other disposition
outside the ordinary course of business by the U.S. Borrower or any of the
Subsidiaries of any asset or group of related assets in one or a series of
related transactions, the net proceeds from which exceed $1,000,000, including
the incurrence of any Indebtedness and any related financing or other
transactions in connection with any of the foregoing, occurring during the
period for which such ratios are calculated shall be deemed to have occurred on
the first day of the relevant period for which such ratios were calculated on a
pro forma basis acceptable to the Administrative Agent. Notwithstanding anything
to the contrary herein, all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof. Section 1.05. Foreign
Currency Calculations. (a) For purposes of determining the Dollar Equivalent of
any Advance denominated in a Foreign Currency or any related amount, the
Administrative Agent shall determine the Exchange Rate as of the applicable
Exchange Rate Date with respect to each Foreign Currency in which any requested
or outstanding Advance is denominated and shall apply such Exchange Rates to
determine such amount (in each case after giving effect to any Advance to be
made or repaid on or prior to the applicable date for such calculation). (b) For
purposes of any determination under Section 6.01, 6.02, 6.04 or 6.09 or under
Article VII, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
the currency exchange rates in effect on the date of such determination;
provided that no Default shall arise as a result of any limitation set forth in
Dollars in Section 6.01 or 6.02 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable at the time or times
Indebtedness or Liens were initially consummated in reliance on the exceptions
under such Sections. For purposes of any determination under Section 6.04 or
6.09, the amount of each investment, asset disposition or other applicable
transaction denominated in a currency other than Dollars shall be translated
into Dollars at the currency exchange rate in effect on the date such
investment, disposition or other transaction is consummated. Such currency
exchange rates shall be determined in good faith by the Borrowers. Section 1.06.
Redenomination of Certain Foreign Currencies. (a) Each obligation of any party
to this Agreement to make a payment denominated in the national currency unit of
any member state of the European Union that adopts the Euro as its lawful
currency after the Original Effective Date shall be redenominated into Euro at
the time of such adoption (in accordance with -33-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101039.jpg]
the EMU Legislation). If, in relation to the currency of any such member state,
the basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Original Effective Date shall, immediately upon such adoption, be
replaced by references to such minimum amounts (or integral multiples thereof)
as shall be specified herein with respect to Borrowings denominated in Euros.
(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro or any other Foreign Currency. Section 1.07. Divisions. For all purposes
under the Loan Documents, in connection with any Division: (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time. Section 1.08. Rates. The Administrative Agent does not
warrant or accept responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to any
rate that is an alternative or replacement for or successor to the “LIBO Rate”
(including, without limitation, any Benchmark Replacement) or the effect of any
of the foregoing, or of any Benchmark Replacement Conforming Changes. ARTICLE II
THE CREDITS Section 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans denominated in Dollars
and Foreign Currencies to the U.S. Borrower and to Subsidiary Borrowers (other
than any Subsidiary Borrower for which an Ancillary Commitment has been
established under Section 2.22) from time to time during the Availability Period
in an aggregate principal amount that will not result in any of following: -34-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101040.jpg]
(a) the sum of (i) the outstanding principal amount of such Lender’s Revolving
Loans and (ii) such Lender’s Total Lender Risk Participation exceeding (x) such
Lender’s Commitment minus (y) such Lender’s Ancillary Commitments; (b) the
Aggregate Revolving Credit Exposure exceeding (i) (x) the Aggregate Commitments
minus (y) the Aggregate Ancillary Commitments, or (ii) at any time there is a
Defaulting Lender and the Senior Notes Documents prohibit the U.S. Borrower from
Cash Collateralizing the Obligations of such Defaulting Lender, an amount equal
to the Aggregate Commitments, minus the Total Lender Risk Participation of the
Defaulting Lenders; and (c) the Dollar Equivalent of the aggregate amount of all
Revolving Loans denominated in any Foreign Currency exceeding $100,000,000.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans. Section
2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Applicable Adjusted Percentage on the date such
Loans are made hereunder (or, in the case of Swingline Loans, in accordance with
Section 2.05). Each Ancillary Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the applicable Ancillary Lenders
with an Ancillary Commitment for such Ancillary Loan ratably in accordance with
such Ancillary Commitments on the date such Ancillary Loans and otherwise in
accordance with the applicable Ancillary Facility Document. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments and the
Ancillary Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. (b)
Subject to Section 2.14, (i) each Revolving Borrowing denominated in Dollars
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the applicable
Borrower may request in accordance herewith, and (ii) each Revolving Borrowing
denominated in a Foreign Currency and each Borrowing of Ancillary Loans shall be
comprised entirely of Eurocurrency Loans. Each Swingline Borrowing shall be
comprised of the Types of Loans set forth in Section 2.05. Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Section 2.15,
2.17 or 2.21 solely in respect of increased costs resulting from such exercise.
(c) Each Borrowing shall be in an aggregate amount that is an integral multiple
of the applicable Borrowing Multiple and not less than the applicable Borrowing
Minimum, provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type may be -35-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101041.jpg]
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding. (d) Each Lender may, at
its option, make any Loan available to any Foreign Subsidiary Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided, that (i) any exercise of such option shall not affect the
obligation of such Foreign Subsidiary Borrower to repay such Loan in accordance
with the terms of this Agreement, and (ii) for all purposes of voting or
consenting with respect to (x) any amendment, supplementation or modification of
any Loan Document, (y) any waiver of any requirements of any Loan Document or
any Default or Event of Default and its consequences, or (z) any other matter as
to which a Lender may vote or consent related to the Loan Documents, such Lender
shall so vote or consent, not such foreign or domestic branch or Affiliate of
such Lender. (e) Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date. Section 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the applicable Borrower shall notify the Applicable Agent
of such request by telephone (a) in the case of a Eurocurrency Borrowing, not
later than 2:00 p.m., Local Time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00
a.m., Local Time, on the date of the proposed Borrowing. Notwithstanding the
foregoing, in the case of a Loan denominated in a Foreign Currency, the
applicable Borrower shall notify the Applicable Agent of such request by
telephone not later than 2:00 p.m., Local Time, four Business Days before the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Applicable Agent of a written Borrowing Request in a form approved by the
Applicable Agent and signed by the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02: (i) the Borrower requesting such Borrowing; (ii) in the case
of a Revolving Borrowing in a Foreign Currency requested by a Subsidiary
Borrower, the Foreign Currency in which such Borrowing is to be denominated;
(iii) the aggregate amount of the requested Borrowing (expressed in Dollars or
the applicable Foreign Currency); (iv) the date of such Borrowing, which shall
be a Business Day; (v) in the case of a Borrowing denominated in Dollars,
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
-36-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101042.jpg]
(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and (vii) the location and number of the applicable
Borrower’s account to which funds are to be disbursed. If no election as to the
Type of Revolving Borrowing is specified, then the requested Revolving Borrowing
shall be an ABR Borrowing, unless such Revolving Borrowing is denominated in a
Foreign Currency, in which case such Revolving Borrowing shall be a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Applicable Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. Requests for
Ancillary Loans shall be made in accordance with the applicable Ancillary
Facility Document. Section 2.04. [Reserved]. Section 2.05. Swingline Loans. (a)
Subject to the terms and conditions set forth herein, the Swingline Lender may
make Swingline Loans in Dollars to the U.S. Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $30,000,000, (ii) the (A) Aggregate
Revolving Credit Exposure exceeding (B) the Aggregate Commitments minus the
Aggregate Ancillary Commitments, (iii) the Aggregate Total Exposure exceeding
the Aggregate Commitments or (iv) the sum of (I) the outstanding principal
amount of any Lender’s Revolving Loans and (II) such Lender’s Total Lender Risk
Participation exceeding such Lender’s Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, the U.S. Borrower may
borrow, prepay and reborrow Swingline Loans. (b) To request a Swingline
Borrowing, the U.S. Borrower shall notify the Applicable Agent of such request
by telephone (confirmed in a writing acceptable to the Applicable Agent if
requested by the Applicable Agent), not later than 12:00 noon, Local Time, on
the day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify (i) the requested date (which shall be a Business Day) and (ii)
the amount of the requested Swingline Borrowing. The Applicable Agent shall
promptly advise the Swingline Lender of any such notice received from the U.S.
Borrower. The Swingline Lender and the U.S. Borrower shall agree upon the
interest rate applicable to such Swingline Loan, provided that if such agreement
cannot be reached prior to 2:00 p.m., Local Time, on the day of such proposed
Swingline Loan, then such Swingline Loan shall bear interest at the One-Month
LIBO Rate plus the Applicable Margin. Any funding of a Swingline Loan by the
Swingline Lender shall be made in accordance with Section 2.02(a) on the
proposed date thereof by wire transfer of immediately available funds by 3:00
p.m., Local Time, to the account of the Applicable Agent most recently
designated by it for such purpose by notice to the Swingline Lender. The
Applicable Agent will make such -37-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101043.jpg]
Swingline Loan available to the U.S. Borrower by promptly crediting the amounts
so received, in like funds, to the general deposit account of the U.S. Borrower
that has been identified by the U.S. Borrower to the Applicable Agent (or, in
the case of a Swingline Borrowing made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the applicable
Issuing Bank). (c) The Swingline Lender may by written notice given to the
Applicable Agent not later than 1:00 p.m., Local Time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans. Such notice shall specify the
aggregate amount of such Swingline Loans in which the Lenders will participate.
Promptly upon receipt of such notice, the Applicable Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Swingline Risk
Participation with respect to the Swingline Loans then outstanding. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Applicable Agent, for the account of the Swingline Lender,
such Lender’s Swingline Risk Participation with respect to the Swingline Loans
then outstanding. Each Lender acknowledges and agrees that its respective
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Applicable Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Lenders. The Applicable Agent shall notify the U.S. Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Applicable Agent and not to the Swingline Lender. Any amounts received by the
Swingline Lender from the U.S. Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Applicable Agent; any such amounts received by the Applicable Agent shall
be promptly remitted by the Applicable Agent to the Lenders that shall have made
their payments pursuant to this paragraph and to such Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Applicable Agent, as applicable, if and to
the extent such payment is required to be refunded to the U.S. Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the U.S. Borrower of any default in the payment
thereof. (d) Notwithstanding anything herein to the contrary, if there at any
time exists a Defaulting Lender, unless such Lender’s Fronting Exposure has been
reallocated to other Lenders in accordance with Section 2.24(a), before making
any Swingline Loans, the Swingline Lender may condition the provision of such
Swingline Loans on its entering into arrangements satisfactory to the Swingline
Lender with the Borrower or such Defaulting Lender to eliminate the Swingline
Lender’s Fronting Exposure. -38-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101044.jpg]
Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the U.S. Borrower may request the issuance of
Letters of Credit denominated in Dollars and Foreign Currencies for its own
account or the account of a Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the U.S.
Borrower to, or entered into by the U.S. Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the U.S. Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, it being understood and agreed
that the form of any Foreign Currency Letter of Credit requested to be issued
for the account of the U.S. Borrower or any Subsidiary must be agreed upon
between the U.S. Borrower and the Issuing Bank at least three Business Days
prior to the issuance thereof) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency applicable thereto, the name and address of the
account party thereof (which shall be the U.S. Borrower or a Subsidiary, and if
a Subsidiary then the U.S. Borrower and such Subsidiary shall be jointly and
severally liable with respect to all Obligations relating to such Letter of
Credit), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the U.S. Borrower also shall submit
a letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the U.S. Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $40,000,000, (ii) the
(A) Aggregate Revolving Credit Exposure shall not exceed (B) the Aggregate
Commitments minus the Aggregate Ancillary Commitments and (iii) the sum of the
Aggregate Total Exposure shall not exceed the Aggregate Commitments.
Notwithstanding the Issuing Bank’s agreements in this Section 2.06(b), the
Issuing Bank shall not be obligated to issue, amend, renew or extend any Letter
of Credit if any Lender is at such time a Defaulting Lender hereunder, unless
such Lender’s Fronting Exposure has been reallocated to other Lenders in
accordance with Section 2.24(a) or the Issuing Bank has entered into
arrangements satisfactory to the Issuing Bank with the U.S. Borrower or such
Defaulting Lender to eliminate the Issuing Bank’s Fronting Exposure. (c)
Expiration Date. Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (provided that any Letter of Credit may provide for
additional one year renewals thereof -39-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101045.jpg]
subject to the approval of the Administrative Agent prior to the time of such
renewal) and (ii) the date that is ten Business Days prior to the Maturity Date;
provided that, to the extent permitted by the Senior Notes Documents (which the
Lenders acknowledge and agree is not currently permitted), any Letter of Credit
may be extended until up to the twelve month anniversary of the Maturity Date if
the U.S. Borrower has, at least ten Business Days prior to the Maturity Date,
delivered Cash Collateral with respect to such Letter of Credit to the Issuing
Bank in an amount equal to 103% of the principal amount of such Letter of
Credit. (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Adjusted Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Adjusted
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the U.S. Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the U.S.
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. (e) Reimbursement.
If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the U.S. Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to the Dollar Equivalent of such LC
Disbursement (or, with respect to any Foreign Currency Letter of Credit, if the
Issuing Bank shall so elect in its sole discretion by notice to the U.S.
Borrower, in such Foreign Currency which was paid by the Issuing Bank pursuant
to such LC Disbursement in an amount equal to such LC Disbursement) not later
than 12:00 noon, Local Time, on the date that such LC Disbursement is made, if
the U.S. Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by the U.S. Borrower prior to such time on such date, then not later than 12:00
noon, Local Time, on (i) the Business Day that the U.S. Borrower receives such
notice, if such notice is received prior to 10:00 a.m., Local Time, on the day
of receipt, or (ii) the Business Day immediately following the day that the U.S.
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, to the extent such LC Disbursement was
made in Dollars, the U.S. Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.05 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the U.S. Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the U.S. Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the U.S. Borrower in
respect thereof and such Lender’s LC Risk Participation with respect -40-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101046.jpg]
thereto. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its LC Risk Participation with respect to the payment then
due from the U.S. Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the U.S. Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the U.S. Borrower of its obligation to reimburse such LC Disbursement.
(f) Obligations Absolute. The U.S. Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the U.S. Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the U.S. Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the U.S. Borrower to the extent permitted by applicable law)
suffered by the U.S. Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept -41-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101047.jpg]
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit. (g) Disbursement Procedures.
The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly notify the Administrative Agent and the U.S.
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the U.S. Borrower of its obligation to reimburse the Issuing Bank and
the Lenders with respect to any such LC Disbursement. (h) Interim Interest. If
the Issuing Bank shall make any LC Disbursement, then, unless the U.S. Borrower
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the U.S. Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to (i) if such LC Disbursement is denominated in Dollars, ABR
Revolving Loans, and (ii) if such LC Disbursement is denominated in a Foreign
Currency, the rate reasonably determined by the Applicable Agent to be the cost
to it of funding such amount; provided that, if the U.S. Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment. (i) Replacement of the Issuing Bank. The
Issuing Bank may be replaced at any time by written agreement among the U.S.
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the U.S. Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(j) Cash Collateralization. (i) Upon the request of the Administrative Agent, to
the extent permitted by the Senior Notes Documents, (A) if the Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an LC Disbursement which has not been reimbursed on the
date when made or refinanced as a Revolving Borrowing, or (B) if, as of the day
that is thirty days prior to the Maturity Date (or, if such day is not a
Business Day, the next preceding Business Day), any Letter of Credit may for
-42-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101048.jpg]
any reason remain outstanding and partially or wholly undrawn, the U.S. Borrower
shall immediately Cash Collateralize the Obligations in an amount equal to 103%
of the LC Exposure related to such Letter of Credit. To the extent permitted by
the Senior Notes Documents, the U.S. Borrower hereby grants the Administrative
Agent, for the benefit of the Issuing Bank and the Lenders, a Lien on all such
cash and deposit account balances described in the definition of “Cash
Collateral” as security for the Obligations. The Lien held by the Administrative
Agent in such Cash Collateral to secure the Obligations shall be released upon
satisfaction of each of the following conditions: (1) no Letters of Credit shall
be outstanding, (2) all LC Exposure shall have been repaid in full and (3) no
Default shall have occurred and be continuing. Cash Collateral shall be
maintained in blocked deposit accounts at Wells Fargo. Such accounts must be
subject to control agreements pursuant to which the Administrative Agent has
“control,” as such term is used in the Uniform Commercial Code, sufficient to
perfect on a first priority basis a security interest in such Cash Collateral.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Requirements of Law, to reimburse the Issuing Bank. (ii) If any Event
of Default shall occur and be continuing, on the Business Day that the U.S.
Borrower receives notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding Cash
Collateral pursuant to this clause (ii), the U.S. Borrower shall Cash
Collateralize the Obligations in an amount equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to Cash Collateralize such Obligations shall become effective immediately,
without demand or other notice of any kind, upon the occurrence of any Event of
Default with respect to the U.S. Borrower described in clause (h) or (i) of
Article VII. The U.S. Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Bank and the Lenders, a security interest in all such
Cash Collateral and all proceeds of the foregoing. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the LC Exposure as of such
date plus any accrued and unpaid interest thereon, the U.S. Borrower will,
promptly upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) the LC Exposure as of such date plus any accrued and unpaid
interest thereon over (y) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim. The Lien held by the Administrative Agent in such Cash
Collateral to secure the Obligations shall be released within three Business
Days after all Events of Default have been cured or waived. (k) Additional
Issuing Banks. From time to time, the Administrative Agent may designate other
Lenders (in addition to Wells Fargo) that agree (in their sole discretion) to
act in such capacity and are satisfactory to the Administrative Agent and the
U.S. Borrower as Issuing Banks. Each such additional Issuing Bank shall execute
such agreements requested by the Administrative Agent and shall thereafter be an
Issuing Bank hereunder for all purposes, provided that any such additional
Issuing Bank shall only issue such Letters of Credit as approved by the
Administrative Agent. -43-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101049.jpg]
(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week and the first Business Day of each fiscal
quarter, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding week or the preceding
fiscal quarter, as applicable, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date of
such LC Disbursement and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request. Each report from each Issuing Bank with respect to any
Letter of Credit issued by it shall indicate whether such Letter of Credit
constitutes a Dollar Letter of Credit or a Foreign Currency Letter of Credit.
(m) Existing Letters of Credit. (i) All existing letters of credit issued under
the Existing Agreement or deemed issued under the Existing Agreement, and (ii)
all other existing letters of credit and bank guarantees, in each case to the
extent listed on Schedule 2.06 (collectively, the “Existing Letters of Credit”),
shall as of the Restatement Effective Date be deemed “Letters of Credit” issued
under this Agreement and shall be subject to the terms of this Agreement.
Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Lenders; provided that Swingline Loans shall be made as provided in Section
2.05. The Applicable Agent will make such Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the applicable Borrower that has been identified by the U.S. Borrower
to the Applicable Agent (i) in such location determined by the Administrative
Agent, in the case of Loans denominated in Dollars, or (ii) in London, in the
case of Loans denominated in a Foreign Currency and designated by the applicable
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
and Swingline Dollar Loans made to finance the reimbursement of a LC
Disbursement and reimbursements as provided in Section 2.06(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank. (b) Unless the
Applicable Agent shall have received notice from a Lender prior to the proposed
date of any Borrowing that such Lender will not make available to the Applicable
Agent such Lender’s share of such Borrowing, the Applicable Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Applicable Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Applicable Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of -44-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101050.jpg]
payment to the Applicable Agent, at (i) in the case of a payment to be made by
such Lender, (x) the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of a Borrowing denominated in Dollars) or
(y) the rate reasonably determined by the Applicable Agent to be the cost to it
of funding such amount (in the case of a Borrowing denominated in a Foreign
Currency) or (ii) in the case of a payment to be made by the applicable
Borrower, the interest rate applicable to ABR Loans (in the case of a Borrowing
denominated in Dollars) or the rate reasonably determined by the Applicable
Agent to be the cost to it of funding such amount (in the case of a Borrowing
denominated in a Foreign Currency). If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Applicable Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower pursuant to this Section
2.07(b) shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make a payment to the Administrative Agent, as
and when required under this Section 2.07. Section 2.08. Interest Elections. (a)
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type, in
the case of Borrowings denominated in Dollars, or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Borrowings of Swingline Loans, which may not be converted or continued. (b)
To make an election pursuant to this Section, the applicable Borrower shall
notify the Applicable Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type and denominated in the Foreign Currency
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Applicable Agent of a
written Interest Election Request in a form approved by the Applicable Agent and
signed by the applicable Borrower. (c) Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02: (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing); -45-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101051.jpg]
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; (iii) whether the resulting Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing; provided that the resulting
Borrowing is required to be a Eurocurrency Borrowing in the case of a Borrowing
denominated in a Foreign Currency; and (iv) if the resulting Borrowing is a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period.” If any such Interest Election Request
requests a Eurocurrency Borrowing but does not specify an Interest Period, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. (d) Promptly following receipt of an Interest Election
Request, the Applicable Agent shall advise each Lender to which such Interest
Election Request relates of the details thereof and of such Lender’s portion of
each resulting Borrowing. (e) If the applicable Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing (unless such Borrowing is
denominated in a Foreign Currency, in which case such Borrowing shall be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration commencing on the last day of such Interest Period). Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the written request (including a
request through electronic means) of the Required Lenders, so notifies the
applicable Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Foreign Currency shall be continued as a Eurocurrency Borrowing
with an Interest Period of one month’s duration. Section 2.09. Termination and
Reduction of Commitments. (a) Unless previously terminated or extended pursuant
this section, the Commitments shall terminate on the Maturity Date. (b) The U.S.
Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $10,000,000
and (ii) the U.S. Borrower shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Aggregate Total Exposure would exceed the Aggregate
Commitments. -46-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101052.jpg]
(c) The U.S. Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the U.S. Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the U.S. Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the U.S. Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments. Section 2.10.
Repayment of Loans; Evidence of Debt. (a) The U.S. Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the Maturity Date. Each Subsidiary Borrower hereby
unconditionally promises to pay to the Applicable Agent for the account of each
Lender the then unpaid principal amount of each Revolving Loan and Ancillary
Loan advanced to such Subsidiary Borrower on the Maturity Date. (b) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of each Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. (c) Each Applicable
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the facility and Type thereof and the Interest Period (if
any) applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) any amount received by such Applicable Agent hereunder for the account
of the Lenders and each Lender’s share thereof. (d) The entries made in the
accounts maintained pursuant to paragraph (b) or (c) of this Section shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or an Applicable Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans in accordance with the terms of
this Agreement. (e) Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Applicable Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
-47-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101053.jpg]
Section 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section. (b) The
applicable Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., Local Time, one Business
Day before the date of prepayment, (iii) in the case of prepayment of a
Swingline Loan, not later than 1:00 p.m., Local Time, on the date of prepayment,
(iv) in the case of prepayment of a Eurocurrency Revolving Borrowing in a
Foreign Currency, not later than 11:00 a.m., Local Time, four Business Days
before the date of prepayment or (v) in the case of prepayment of an Ancillary
Loan, as specified in the applicable Ancillary Facility Document. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13. (c) In the event and on such
occasion that the sum of (i) the Aggregate Revolving Credit Exposure plus (ii)
the Aggregate Ancillary Commitments exceeds either (x) 105% of the Aggregate
Commitments solely as a result of currency fluctuations or (y) the Aggregate
Commitments (other than as a result of currency fluctuations), the Borrowers
shall prepay Aggregate Revolving Credit Exposure owing by such Borrowers, or
reduce Aggregate Ancillary Commitments, in an aggregate amount equal to the
amount by which the sum of (1) the Aggregate Revolving Credit Exposure plus (2)
the Aggregate Ancillary Commitments exceeds the Aggregate Commitments. In
addition: (A) in the event and on such occasion that the Dollar Equivalent of
the aggregate amount of all Revolving Loans denominated in any Foreign Currency
exceeds 105% of the sublimit set forth in Section 2.01(c) solely as a result of
currency fluctuations, the Borrowers shall prepay the Revolving Loans
denominated in Foreign Currencies in the amount necessary to bring the Borrowers
back into compliance with Section 2.01(c); and (B) in the event and on such
occasion that, solely as a result of currency fluctuations in connection with
Foreign Currency Letters of Credit, the Dollar Equivalent of the aggregate LC
Exposure exceeds 105% of the sublimit set forth in Section 2.06(b) with respect
to LC Exposure, the Borrowers shall, to the extent permitted by the Senior Notes
Documents, Cash Collateralize the Foreign Currency Letters of Credit, but only
in the amount necessary to bring the Borrowers back into compliance with the
sublimit in Section 2.06(b). -48-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101054.jpg]
(d) [Reserved]. (e) In the event and on such occasion that (i) there is a
Defaulting Lender and the Senior Notes Documents prohibit the U.S. Borrower from
Cash Collateralizing the Obligations of such Defaulting Lender, and (ii) the
Aggregate Revolving Credit Exposure exceeds an amount equal to the Aggregate
Commitments, minus the Total Lender Risk Participation of the Defaulting
Lenders, the Borrowers shall prepay Aggregate Revolving Credit Exposure owing by
such Borrowers in an aggregate amount equal to the amount by which Aggregate
Revolving Credit Exposure exceeds the Aggregate Commitments, minus the Total
Lender Risk Participation of the Defaulting Lenders. Section 2.12. Fees. (a) The
U.S. Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee, which shall accrue at the Applicable Margin on the daily
amount of the Commitment of such Lender (whether used or unused) during the
period from and including the Restatement Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure or Ancillary Facility Exposure
after its Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure and Ancillary
Facility Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure or Ancillary Facility Exposure. Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). (b) The U.S. Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily amount of such Lender’s LC
Risk Participation during the period from and including the Restatement
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure; provided that any fees payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Bank pursuant to Section
2.24(c) shall be payable, to the maximum extent permitted by applicable
Requirements of Law, to the other Lenders in accordance with the upward
adjustments of their respective participations in such Letter of Credit pursuant
to Section 2.24(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the U.S. Borrower and the Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or -49-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101055.jpg]
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Restatement Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). (c) The U.S. Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the U.S. Borrower and the
Administrative Agent. (d) All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances. Section 2.13. Interest. (a) The Loans
comprising each ABR Borrowing (including each applicable Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Margin appearing
under “ABR Spread” in the definition of “Applicable Margin.” (b) The Loans
comprising each Eurocurrency Borrowing shall bear interest, in the case of a
Eurocurrency Revolving Loan, at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin appearing under
“Eurocurrency or One-Month LIBO Spread” in the definition of “Applicable
Margin.” (c) Each Swingline Loan shall bear interest as determined in Section
2.05. (d) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section. (e)
Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency
Revolving Loan prior to the end of -50-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101056.jpg]
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion. (f) All interest hereunder
shall be computed on the basis of a year of 360 days, except that (i) interest
on Borrowings denominated in Sterling or in any other Foreign Currency for which
it is required by applicable law or customary to compute interest on the basis
of a year of 365 days (or 366 days in a leap year), and (ii) interest computed
by reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Section 2.14. Alternate Rate of Interest. (a)
Unless and until a Benchmark Replacement is implemented in accordance with
clause (b) below, if prior to the commencement of any Interest Period for a
Eurocurrency Borrowing denominated in any currency: (i) the Applicable Agent
determines (which determination shall be conclusive absent manifest error) that
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan; (ii) the
Applicable Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or (iii) the Applicable Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Applicable Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (1) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (2) if such
Borrowing is denominated in a Foreign Currency, as a Borrowing bearing interest
at such rate as the Administrative Agent determines adequately reflects the
costs to the Lenders of making or maintaining such Borrowing, and (B) if any
Borrowing Request requests a Eurocurrency Borrowing in such currency, such
Borrowing shall be made as an ABR Borrowing (if such Borrowing is requested to
be made in Dollars) or shall be made as a Borrowing bearing interest at such
rate as the Administrative Agent determines adequately reflects the costs to the
Lenders of making or maintaining such Borrowing. (b) Effect of Benchmark
Transition Event. -51-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101057.jpg]
(i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrowers may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrowers so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBO Rate with a Benchmark Replacement pursuant
to this Section 2.14(b) will occur prior to the applicable Benchmark Transition
Start Date. (ii) In connection with the implementation of a Benchmark
Replacement, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii) The Administrative Agent will promptly notify the Borrower and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.14(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14(b). (iv) Upon the Borrowers’ receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrowers may revoke any
request for a Eurocurrency Loan of, conversion to or continuation of
Eurocurrency Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrowers will be deemed to have
converted any such request into a request for a borrowing of or conversion to
ABR Loans. During any Benchmark Unavailability Period, the component of the
Alternate Base Rate based upon the LIBO Rate will not be used in any
determination of the Alternate Base Rate. Section 2.15. Increased Costs. (a) If
any Change in Law shall: -52-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101058.jpg]
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; (ii) subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clause (b) through (d)
of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposit, reserves, other liabilities or capital attributable thereto; or
(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Advance made by such Lender or any Letter of Credit or participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Lender or such other Recipient of making, converting to, or continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, Issuing Bank or other
Recipient, the applicable Borrower will pay to such Lender, Issuing Bank or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered. (b) If any Lender or
Issuing Bank determines that any Change in Law affecting such Lender or Issuing
Bank or any Lending Office of such Lender or such Lender’s or Issuing Bank’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by any Issuing Bank,
to a level below that which such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity requirements), then from time to time the
applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered. (c) If any Change in Law shall make it unlawful or impossible for any
Lender to make or maintain any Eurocurrency Loan, such Lender shall immediately
notify the Administrative Agent and the Borrowers in writing of such
circumstance. Upon receipt of such notice, (i) the applicable Borrower’s right
to request the making of, conversion to or a new Interest Period for -53-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101059.jpg]
Eurocurrency Loans with respect to such Lender shall be terminated, and (ii) the
applicable Borrower shall, at the request of such Lender, either (A) pursuant to
Section 2.08, as the case may be, convert any such then outstanding Eurocurrency
Loans of such Lender into ABR Loans, at the end of the current Interest Period
for such Eurocurrency Loans or (B) immediately repay or convert any such
Eurocurrency Loans of such Lender if such Lender shall notify the applicable
Borrower that such Lender may not lawfully continue to fund and maintain such
Eurocurrency Loans. Any conversion or prepayment of Eurocurrency Loans made
pursuant to the preceding sentence prior to the last day of an Interest Period
for such Eurocurrency Loans shall be deemed a prepayment thereof for purposes of
Section 2.16. After any Lender notifies the Administrative Agent and the
Borrowers of such a circumstance under this Section 2.15(c) and until such
Lender notifies the Administrative Agent and the Borrowers that it is no longer
unlawful or impossible for such Lender to make or maintain a Eurocurrency Loan,
all Revolving Loans of such Lender shall be ABR Loans. (d) If any Lender
determines that any law of any applicable jurisdiction has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender to (i) perform any of its obligations hereunder or under any other Loan
Document with respect to a Foreign Subsidiary Borrower, (ii) fund or maintain
its participation in any Loan with respect to a Foreign Subsidiary Borrower, or
(iii) issue, make, maintain, fund or charge interest with respect to any credit
extension with respect to a Foreign Subsidiary Borrower, such Person shall
promptly notify the Administrative Agent, and then, upon the Administrative
Agent notifying the U.S. Borrower, and until such notice by such Person is
revoked, any obligation of such Person to issue, make, maintain, fund or charge
interest with respect to any such credit extension shall be suspended, and to
the extent required by applicable law, cancelled. Upon receipt of such notice,
the Borrowers shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the U.S.
Borrower or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality. (e) A
certificate of a Lender or Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the U.S. Borrower and shall be conclusive absent manifest error.
The applicable Borrower shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof. (f) Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the U.S. Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than 270 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the U.S. Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is -54-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101060.jpg]
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof. Section 2.16. Break Funding
Payments. In the event of (a) the payment of any principal of any Eurocurrency
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the U.S. Borrower pursuant to Section 2.19, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Section 2.17. Taxes. (a)
Payment Free of Taxes. Any and all payments by or on account of any obligation
of any Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (b) Payment of Other Taxes by
Borrowers. The Borrowers shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes. (c) Evidence of
Payments. As soon as practicable after any payment of Taxes by any Borrower to a
Governmental Authority pursuant to this Section 2.17, such Borrower shall
deliver -55-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101061.jpg]
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (d) Indemnification by Borrowers. The Borrowers
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
U.S. Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (e) Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender's failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e). (f) Status of Lenders. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the U.S. Borrower and the
Administrative Agent, at the time or times reasonably requested by the U.S.
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the U.S. Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the U.S. Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the U.S.
Borrower or the Administrative Agent as will enable the U.S. Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission -56-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101062.jpg]
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that a Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the U.S.
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the U.S. Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the U.S. Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the U.S. Borrower or the Administrative Agent), whichever of the
following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty; (2) executed copies of IRS Form W-8ECI; (3) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit D-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
U.S. Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN; or (4) to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-
8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2
or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
-57-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101063.jpg]
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner; (C) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the U.S. Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the U.S. Borrower or the Administrative Agent), executed copies of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the U.S. Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the U.S.
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the U.S. Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the U.S. Borrower or the Administrative
Agent as may be necessary for the U.S. Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the U.S. Borrower and the
Administrative Agent in writing of its legal inability to do so. (g) Treatment
of Certain Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this -58-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101064.jpg]
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. (h) Survival. Each party's obligations
under this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document. (i) Defined Terms. For
purposes of this Section 2.17, the term “Lender” includes any Issuing Bank and
the term “applicable law” includes FATCA. Section 2.18. Payments Generally; Pro
Rata Treatment; Sharing of Set-offs. (a) Unless otherwise specified, each
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16, 2.17 or 2.21, or otherwise) prior to 1:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Applicable Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Applicable Agent to the applicable
account designated to the U.S. Borrower by each Applicable Agent, except
payments to be made directly to the applicable Issuing Bank or the Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17, 2.21 and 9.05 shall be made directly to the persons
entitled thereto. The Applicable Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall, subject to Sections 2.06(e) and 2.06(k), be made in the currency in which
the Letter of Credit in respect of which such reimbursement obligation exists is
denominated or (iii) any other amount due hereunder or under another Loan
Document (other than an Ancillary Facility Document) shall be made in Dollars.
Any payment required to be made by an Applicable Agent hereunder shall be deemed
to have been made by the time required if such Applicable Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by such Applicable Agent to make such payment. (b) If at
any time insufficient funds are received by and available to the Applicable
Agent from any Borrower to pay fully all amounts of principal, unreimbursed -59-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101065.jpg]
LC Disbursements, interest and fees then due from such Borrower hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties. (c) If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Ancillary Loans, Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Ancillary Loans, Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact and (ii) purchase (for cash at face value) participations in
the Ancillary Loans, Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Ancillary Loans, Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
such Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph (c) shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. (d) Unless the Applicable Agent
shall have received notice from a Borrower prior to the date on which any
payment is due to the Applicable Agent for the account of the Lenders or the
applicable Issuing Bank hereunder that such Borrower will not make such payment,
the Applicable Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as applicable,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at (i) the greater of
the Federal Funds Effective Rate and a rate determined -60-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101066.jpg]
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (in the case of an amount denominated in Dollars) and
(ii) the rate reasonably determined by the Applicable Agent to be the cost to it
of funding such amount (in the case of an amount denominated in a Foreign
Currency). (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c),
then the Applicable Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Applicable Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid. (f) Any time
there is a Defaulting Lender, each payment of principal on Loans or LC
Disbursements shall be shared by only the Non-Defaulting Lenders that made such
Loans or LC Disbursements pro rata according to the respective unpaid principal
amounts of such Loans or LC Disbursements then owed to such Non-Defaulting
Lenders until the unpaid principal amounts of all Loans and LC Disbursements, as
applicable, are held by all Lenders according to their respective Applicable
Adjusted Percentages. (g) Letter of Credit fees payable under Section 2.12(b)
shall be shared among the Lenders with Commitments (other than Defaulting
Lenders) and the Issuing Bank pro rata according to (i) their respective LC Risk
Participations and Fronting Exposure with respect to the applicable Letters of
Credit and (ii) in the case of each Lender which becomes a Lender hereunder
after the date hereof, the date upon which such Lender so became a Lender.
Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall (at the request of any Borrower) use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. (b) If any Lender requests compensation under Section
2.15, or if a Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17 and, in each case, such Lender has failed to or
is unable to designate a different Lending Office in accordance with Section
2.19(a), or if any Lender is a Defaulting Lender or Non-Consenting Lender, then
such Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consent required by, Section 9.04), all of its interests, rights (other
than its existing rights to payments pursuant to -61-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101067.jpg]
Section 2.15 or Section 2.17) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (i) such Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.16), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or such Borrower (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter, (iv) unless waived, such Borrower shall
have paid to the Administrative Agent the assignment fee described in Section
9.04(b)(ii)(C), (v) such assignment does not conflict with applicable law, and
(vi) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling such Borrower to require
such assignment and delegation cease to apply. Section 2.20. Subsidiary
Borrowers. On or after the Restatement Effective Date, the U.S. Borrower may
designate any Wholly-Owned Subsidiary as a Subsidiary Borrower by delivery to
the Administrative Agent of a Subsidiary Borrower Agreement executed by such
Subsidiary and the U.S. Borrower. Each such designation shall specify whether
such Subsidiary shall be entitled (i) to obtain Revolving Loans and/or (ii) to
request the creation of Ancillary Facilities under Section 2.22, and each such
designation shall be subject to the consent of the Administrative Agent (which
consent shall not unreasonably be withheld); provided that, to the extent such
designation specifies a Foreign Subsidiary as the Subsidiary Borrower, such
designation shall be subject to the consent of all Lenders (which consent shall
not unreasonably be withheld). Upon the execution by the U.S. Borrower and
delivery to the Administrative Agent of a Subsidiary Borrower Termination with
respect to any Subsidiary Borrower, such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement; provided that no Subsidiary
Borrower Termination will become effective as to any Subsidiary Borrower (other
than to terminate such Subsidiary Borrower’s right to make further Borrowings
under this Agreement) at a time when any principal of or interest on any Loan to
such Subsidiary Borrower shall be outstanding hereunder or any Ancillary
Facility under which Ancillary Loans may be made available to such Subsidiary
Borrower has not been previously terminated. Promptly following receipt of any
Subsidiary Borrower Agreement or Subsidiary Borrower Termination, the
Administrative Agent shall send a copy thereof to each Lender. Section 2.21.
Additional Reserve Costs. (a) For so long as any Lender is required to make
special deposits with the Bank of England or comply with reserve assets,
liquidity, cash margin or other requirements of the Bank of England, to maintain
reserve asset ratios or to pay fees, in each case in respect of such Lender’s
Eurocurrency Loans or Foreign Currency Letters of Credit, such Lender shall be
entitled to require the applicable Borrower to pay, contemporaneously with -62-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101068.jpg]
each payment of interest on each of such Loans and Letters of Credit, additional
interest on such Loan and/or Letter of Credit at a rate per annum equal to the
Mandatory Costs Rate calculated in accordance with the formula and in the manner
set forth in Exhibit F hereto. (b) For so long as any Lender is required to
comply with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the
European Central Bank or the European System of Central Banks, but excluding
requirements reflected in the Statutory Reserves or the Mandatory Costs Rate) in
respect of any of such Lender’s Eurocurrency Loans and Foreign Currency Letters
of Credit, such Lender shall be entitled to require the applicable Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Loans and Letters of Credit subject to such requirements, additional interest on
such Loan and/or Letter of Credit at a rate per annum specified by such Lender
to be the cost to such Lender of complying with such requirements in relation to
such Loan and/or Letter of Credit. (c) Any additional interest owed pursuant to
paragraph (a) or (b) above shall be determined by the applicable Lender, which
determination shall be conclusive absent manifest error, and notified to the
applicable Borrower (with a copy to the Administrative Agent) at least five
Business Days before each date on which interest is payable for the applicable
Loan or Letter of Credit, and such additional interest so notified to the
applicable Borrower by such Lender shall be payable to the Administrative Agent
for the account of such Lender on each date on which interest is payable for
such Loan or Letter of Credit. Section 2.22. Ancillary Facilities. (a) General.
If a Subsidiary Borrower and a Lender or Lenders agree, subject to (i)
compliance with the requirements set forth in this Section 2.22, (ii) such
Subsidiary Borrower having complied with Sections 2.20 and 4.03, and (iii) such
Subsidiary Borrower having delivered to the Administrative Agent the U.S.
Borrower Guaranty, fully executed and in form and substance reasonably
satisfactory to the Administrative Agent, such Lenders shall be permitted to
provide an Ancillary Facility to such Subsidiary Borrower. The Aggregate
Ancillary Commitments shall not at any time exceed $25,000,000. (b) Creation of
Ancillary Facilities. To request the creation of an Ancillary Facility, a
Subsidiary Borrower shall deliver to the Administrative Agent not later than 10
Business Days (or such shorter period agreed to by the Administrative Agent)
prior to the first date on which such Ancillary Facility is proposed to be made
available: (i) notice in writing specifying: (A) the Subsidiary Borrower to
which extensions of credit will be made available thereunder; (B) the first date
on which such Ancillary Facility shall be made available and the expiration date
of such Ancillary Facility (which shall be no later than the Maturity Date);
-63-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101069.jpg]
(C) the type of Ancillary Facility being provided; (D) the identity of the
Ancillary Lender(s) (which shall be acceptable to the Administrative Agent); and
(E) the amount of the Ancillary Commitment with respect to such Ancillary
Facility (which shall be expressed in Dollars and shall not (x) exceed the
Available Unused Commitment of each such Ancillary Lender on the first date on
which such Ancillary Facility shall be made available or (y) when combined with
all Ancillary Commitments of the Ancillary Lenders, exceed $25,000,000) and, if
applicable, the Foreign Currencies in which such Ancillary Facilities shall be
made available. (ii) a copy of the Ancillary Facility Document with respect to
such Ancillary Facility (which shall be reasonably acceptable to the
Administrative Agent), together with a certificate of a Financial Officer
certifying that the terms of such Ancillary Facility satisfy the requirements
set forth in clauses (i)(B) and (i)(E) above and in paragraph (d) of this
Section; and (iii) such other information that the Administrative Agent may
reasonably request in connection with such Ancillary Facility. The
Administrative Agent shall give notice to each Lender of such matters. (c)
Amendment of Ancillary Facilities. To request an amendment of an Ancillary
Facility, the applicable Subsidiary Borrower shall deliver to the Administrative
Agent, not later than five Business Days (or such shorter period agreed to by
the Administrative Agent) prior to the effective date of such amendment, (i) a
notice in writing (A) identifying the Ancillary Facility to be amended, (B) the
effective date of such amendment and (C) the documentation relating to such
proposed amendment (which shall be reasonably satisfactory to the Administrative
Agent) and (ii) a certificate of a Financial Officer certifying that the terms
of such Ancillary Facility, after giving effect to such proposed amendment,
satisfy the requirements set forth in clauses (i)(B) and (i)(E) of paragraph (b)
of this Section and in paragraph (d) of this Section. The Administrative Agent
shall give notice to each Lender of such matters. (d) Terms of Ancillary
Facility. Each Ancillary Facility shall contain terms and conditions acceptable
to the applicable Ancillary Lenders and the applicable Subsidiary Borrower
thereunder; provided that such terms shall at all times: (i) be based upon
normal commercial terms at the time of the creation of such Ancillary Facility
pursuant to paragraph (b) of this Section; (ii) permit extensions of credit
thereunder to be made only to such Subsidiary Borrower; (iii) provide that the
Ancillary Commitment of the applicable Ancillary Lenders under such Ancillary
Facility shall not exceed such Ancillary Lender’s Available Unused Commitment
and that, in the event and on such occasion that such Ancillary Commitment
exceeds such Available Unused Commitment, such Ancillary Commitment shall be
automatically reduced by the amount of such excess; (iv) provide that the
Ancillary Commitment under such Ancillary Facility be canceled, and that all
extensions of credit under such Ancillary Facility be repaid, not -64-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101070.jpg]
later than the Maturity Date; (v) provide that the conditions set forth in
Article IV shall be conditions to each extension of credit under such Ancillary
Facility; and (vi) not provide for the payment of facility fees in respect of
the Ancillary Commitment for such Ancillary Facility. (e) Termination and Demand
for Repayment. (i) Any Ancillary Facility shall be permitted to be terminated by
the applicable Ancillary Lenders in accordance with the terms of such Ancillary
Facility and, upon the effective date of such termination (an “Ancillary
Facility Termination Date”), all Ancillary Loans under such Ancillary Facility
shall be repaid in full. (ii) Notwithstanding anything to the contrary set forth
in the Ancillary Facility Document relating to the Ancillary Facility to be
terminated, the Ancillary Lenders seeking to terminate an Ancillary Facility
shall deliver to the Applicable Agent, with a copy to the applicable Subsidiary
Borrower, a written notice of termination (a “Notice of Termination”) not later
than five Business Days prior to the Ancillary Facility Termination Date
specified in such Notice of Termination for such Ancillary Facility. Each such
Notice of Termination shall specify: (A) the names of the applicable Subsidiary
Borrower and Ancillary Lenders; (B) the aggregate amount of Ancillary Loans
under the applicable Ancillary Facility (which shall not exceed the Ancillary
Commitment in respect of such Ancillary Facility); and (C) the applicable
Ancillary Facility Termination Date. (f) Cancellation by Subsidiary Borrower.
The Subsidiary Borrower to which an Ancillary Facility has been made available
shall be permitted at any time to request the cancellation of all or a portion
of such Ancillary Facility by delivery of a notice in writing to the
Administrative Agent and the applicable Ancillary Lenders, specifying the
Ancillary Facility to be canceled and the proposed cancellation date. Such
notice shall be delivered not less than five Business Days prior to the proposed
cancellation date. Such cancellation shall be effective as of the proposed
cancellation date unless the Ancillary Facility Exposure under such Ancillary
Facility has not been reduced to zero as of such date. (g) Additional
Information. Each Ancillary Lender shall report in writing to the Administrative
Agent (i) on the last Business Day of each month and of each fiscal quarter of
the U.S. Borrower the Ancillary Facility Exposure for each day during the
preceding month or fiscal quarter, as the case may be, for each Ancillary
Facility under which it is an Ancillary Lender and (ii) on any other Business
Day requested by the Administrative Agent, the Ancillary Facility Exposure for
such day for each Ancillary Facility under which it is an Ancillary Lender. In
addition, each Subsidiary Borrower to which an Ancillary Facility has been made
available and each Ancillary Lender shall, upon request by the Administrative
Agent, promptly supply the Administrative Agent with any information relating to
the operation of such Ancillary Facility (including the Ancillary Facility
Exposure) as the Administrative Agent may reasonably request. -65-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101071.jpg]
(h) Conflict with Loan Documents. In the event of any conflict between the terms
of an Ancillary Facility Document and any other Loan Document (other than an
Ancillary Facility Document), the terms of such other Loan Document shall
govern. (i) Termination and Expiration of Ancillary Commitments. On each date on
which an Ancillary Facility expires, is terminated or is canceled (in whole or
in part), the Available Unused Commitment of the Ancillary Lender under such
Ancillary Facility shall be increased by an amount equal to the portion of such
Ancillary Facility that has expired or been canceled, unless the Commitments
shall have been previously terminated. Section 2.23. Optional Increase. (a) On
the terms and subject to the conditions set forth below, the U.S. Borrower may,
at any time before the Maturity Date, increase the Aggregate Commitments;
provided that: (i) after giving effect to the requested increase, the aggregate
amount of the increases in the Aggregate Commitments shall not exceed
$250,000,000; (ii) the Administrative Agent shall have consented to the
requested increase and all required third party consents and approvals shall
have been obtained; (iii) prior to the date of any proposed increase, the
Aggregate Commitments shall not have been decreased pursuant to Section 2.09;
(iv) each such increase in the Aggregate Commitments shall be equal to
$10,000,000 or an integral multiple of $5,000,000 in excess thereof; (v) no
Default shall have occurred and be continuing or shall occur as a result of such
increase; and (vi) the Borrowers shall have executed and delivered such
documents and instruments and taken such other actions as may be reasonably
requested by the Administrative Agent in connection with such increases in the
Aggregate Commitments (including new or amended notes, any related fee letters,
documents evidencing the increased Commitment held by any applicable Lender, any
joinder agreements related to a New Lender, resolutions regarding the increase
in the Aggregate Commitments and related actions taken by the Borrowers,
certified as true and correct by a Financial Officer and legal opinions, all in
form and substance reasonably satisfactory to the Administrative Agent). Any
request under this Section 2.23 shall be submitted by the U.S. Borrower to the
Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase and be
accompanied by a certificate of a Financial Officer stating that no Default
exists or will occur as a result of such increase. If any fees are to be paid or
offered in connection with such increase, the Administrative Agent (with the
consent of the U.S. Borrower) may also specify any fees offered to those Lenders
(the “Increasing Lenders”) which agree to increase the amount of their
respective Commitment, -66-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101072.jpg]
which fees may be variable based upon the amount by which any such Lender is
willing to increase the amount of its Commitment; no Lender which is not an
Increasing Lender shall be entitled to receive any such fees. No Lender shall
have any obligation, express or implied, to offer to increase the amount of its
Commitment. Only the consent of the Administrative Agent and each Increasing
Lender shall be required for an increase in the amount of the Aggregate
Commitments pursuant to this Section 2.23(a). No Lender which elects not to
increase the amount of its Commitment may be replaced in respect of its existing
Commitment as a result thereof without such Lender’s written consent. (b) Each
Increasing Lender shall, as soon as practicable after the U.S. Borrower has
submitted its request under Section 2.23(a), specify the amount of the proposed
increase in its Commitment which it is willing to offer. To the extent the
increased Commitment of the Increasing Lenders is insufficient or there are no
Increasing Lenders, the U.S. Borrower may designate new lenders who qualify as
Eligible Assignees and which are reasonably acceptable to the Administrative
Agent, the Issuing Bank and the Swingline Lender as additional Lenders hereunder
in accordance with this Section 2.23(b) (each such new Lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
amount of the Aggregate Commitments. The U.S. Borrower and the Administrative
Agent shall have discretion jointly to adjust the allocation of the increased
aggregate principal amount of the Aggregate Commitments among Increasing Lenders
and New Lenders. (c) Each New Lender designated by the U.S. Borrower and
reasonably acceptable to the Administrative Agent, the Issuing Bank and the
Swingline Lender shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the amount of
the Aggregate Commitments upon its execution of an instrument of joinder (which
may contain such modifications to this Agreement and terms and conditions
relating thereto as may be necessary to ensure that such Commitments are treated
as Commitments for all purposes under the Loan Documents), in each case prepared
by the Administrative Agent and otherwise in form and substance reasonably
satisfactory to the Administrative Agent. (d) Subject to the foregoing, any
increase in the Aggregate Commitments requested by the U.S. Borrower shall be
effective as of the date proposed by the U.S. Borrower (the “Increase Effective
Date”) and shall be in the principal amount (the “Revolving Facility Increase”)
equal to (i) the amount which the Increasing Lenders are willing to assume as
increases to the amount of their Commitments plus (ii) the amount offered by the
New Lenders with respect to the Aggregate Commitment, in either case as adjusted
by the U.S. Borrower and the Administrative Agent pursuant to the last sentence
of Section 2.23(b). (e) The U.S. Borrower, each applicable Increasing Lender and
each applicable New Lender shall agree upon the Applicable Margin with respect
to any Revolving Facility Increase prior to 2:00 p.m., Local Time, on the
Increase Effective Date, provided that if such Applicable Margin would exceed
the Applicable Margin with respect to any other Revolving Loans, the Applicable
Margin with respect to any other Revolving Loans (including any prior Revolving
Facility Increase) shall be automatically increased to equal the Applicable
Margin with respect to such Revolving Facility Increase. -67-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101073.jpg]
(f) On or prior to the Increase Effective Date, with respect to any increase in
the Aggregate Commitments, the Administrative Agent shall notify each Lender of
the amount required to be paid by or to such Lender so that the Revolving Loans
held by the Lenders on the Increase Effective Date (before giving effect to any
new Revolving Loans made on such date) shall be held by each Lender pro rata in
accordance with the Commitments of the Lenders as adjusted pursuant to the last
sentence of Section 2.23(b). Each Lender which is required to reduce the amount
of Revolving Loans held by it (each such Lender, a “Decreasing Lender”) shall
irrevocably assign, without recourse or warranty of any kind whatsoever (except
that each Decreasing Lender warrants that it is the legal and beneficial owner
of the Revolving Loans assigned by it under this Section 2.23(f) and that such
Revolving Loans are held by such Decreasing Lender free and clear of adverse
claims), to each Increasing Lender and New Lender participating in the
applicable increase in the Aggregate Commitments, and each applicable Increasing
Lender and New Lender shall irrevocably acquire from the Decreasing Lenders, a
portion of the principal amount of the Revolving Loans of each Decreasing Lender
(collectively, the “Acquired Portion”) outstanding on the Increase Effective
Date (before giving effect to any new Revolving Loans made on such date) in an
amount such that the principal amount of the Revolving Loans held by each
applicable Increasing Lender, New Lender and Decreasing Lender as of the
Increase Effective Date shall be held in accordance with each such Lender’s
Applicable Adjusted Percentage (if any) as of such date. Such assignment and
acquisition shall be effective on the Increase Effective Date automatically and
without any action required on the part of any party other than the payment by
the applicable Increasing Lenders and New Lenders to the Administrative Agent
for the account of the Decreasing Lenders of an aggregate amount equal to the
Acquired Portion, which amount shall be allocated and paid by the Administrative
Agent at or before 12:00 p.m. on the Increase Effective Date to the Decreasing
Lenders pro rata based upon the respective reductions in the principal amount of
the Revolving Loans held by such Lenders on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date). Each of the
Administrative Agent and the Lenders shall adjust its records accordingly to
reflect the payment of the Acquired Portion. The payments to be made in respect
of the Acquired Portion shall be made by the applicable Increasing Lenders and
New Lenders to the Administrative Agent in Dollars in immediately available
funds at or before 11:00 a.m. on the Increase Effective Date, such payments to
be made by the applicable Increasing Lenders and New Lenders pro rata based upon
the respective increases in the amount of the Commitments held by such Lenders
on the Increase Effective Date. To the extent any of the Revolving Loans
acquired by the applicable Increasing Lenders and New Lenders from the
Decreasing Lenders pursuant to Section 2.23(f) above are Eurocurrency Loans and
the Increase Effective Date is not the last day of an Interest Period for such
Eurocurrency Loans, the Decreasing Lenders shall be entitled to compensation
from the Borrower as provided in Section 2.16 (as if the Borrowers had prepaid
such Revolving Loans in an amount equal to the Acquired Portion on the Increase
Effective Date). Section 2.24. Defaulting Lenders. (a) Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law: -68-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101074.jpg]
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the third paragraph of subsection (b) of Section
9.02. (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7.01 or otherwise), subject to Section 2.18(f), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender; third, if so determined by the Administrative Agent or requested by the
Issuing Bank, to Cash Collateralize the Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.24(c); fourth, if
so requested by the U.S. Borrower (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so agreed by the
Administrative Agent and the U.S. Borrower, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.24(c); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against that Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the U.S. Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the U.S. Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursement in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with their Applicable Adjusted Percentages without giving
effect to Section 2.24(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto. -69-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101075.jpg]
(iii) Certain Fees. Each Defaulting Lender (A) shall be entitled to receive a
facility fee under Section 2.12(a) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to the sum of (1) the outstanding
principal amount of Revolving Loans funded by it, and (2) its Applicable
Adjusted Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral satisfactory to the Issuing Bank pursuant to Section
2.24(c) and (B) shall be limited in its right to receive Letter of Credit fees
as provided in Section 2.12(b) and Section 2.18(g). (iv) Reallocation of
Participations to Reduce Fronting Exposure. All or any part of such Defaulting
Lender’s Applicable Adjusted Percentage of all LC Exposure and all Swingline
Exposure shall automatically (effective on the day such Lender becomes a
Defaulting Lender) be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Adjusted Percentages (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (A) the
conditions set forth in Section 4.02 are satisfied at such time (and, unless the
U.S. Borrower shall have otherwise notified the Administrative Agent at the
time, the U.S. Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (B) such reallocation does not
cause the sum of (I) the outstanding principal amount of all Revolving Loans
made by such Lender at such time and (II) such Lender’s Total Lender Risk
Participation at such time to exceed such Lender’s Commitment at such time.
Subject to Section 9.18, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. (v) Cash Collateral; Prepayment of
Swingline Loans. If the reallocation described in clause (iv) above cannot, or
can only partially, be effected, the U.S. Borrower shall, without prejudice to
any right or remedy available to it hereunder or under law, immediately
following notice by the Administrative Agent, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure, and (y) second,
to the extent permitted by the Senior Notes Documents, Cash Collateralize such
Defaulting Lender’s Applicable Percentage of all LC Exposure (after giving
effect to any partial reallocation pursuant to clause (iv) above) in accordance
with Section 2.24(c). (vi) Termination of Commitment. The U.S. Borrower may
terminate the unused amount of the Commitment of a Defaulting Lender upon not
less than three (3) Business Days’ prior notice to the Administrative Agent
(which will promptly notify the Lenders thereof), and in such event the
provisions of clause (ii) above will apply to all amounts thereafter paid by the
U.S. Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (x) no Event of Default shall have occurred and be continuing and
(y) such termination will not be deemed to be a waiver or release of any claim
the U.S. Borrower, the Administrative Agent, the Issuing Bank, the Swingline
Lender or any Lender may have against such Defaulting Lender. -70-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101076.jpg]
(b) Defaulting Lender Cure. If the U.S. Borrower, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Adjusted Percentages
(without giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the U.S. Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. (c) Cash Collateral Provisions. (i) At any time
that there shall exist a Defaulting Lender, within one (1) Business Day after
the written request of the Administrative Agent or the Issuing Bank (with a copy
to the Administrative Agent), to the extent permitted by the Senior Notes
Documents, the Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.24(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). In addition, as a condition to issuing any Letter of Credit, to the
extent permitted by the Senior Notes Documents, the Issuing Bank may require
that the U.S. Borrower deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.24(a)(iv) and any Cash Collateral provided by the Defaulting Lender). (ii) All
Cash Collateral delivered pursuant to this Section 2.16(c) shall be maintained
in blocked, non-interest bearing deposit accounts with the Administrative Agent.
The U.S. Borrower (to the extent permitted by the Senior Notes Documents), and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent and the Issuing Bank, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause
(iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the U.S. Borrower (to the extent permitted by
the Senior Notes Documents) or the relevant Defaulting Lender will, within one
(1) Business Day after the request of the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender). -71-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101077.jpg]
(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.24 in respect of Letters of
Credit, shall be held and applied to the satisfaction of the specific LC
Exposure, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(iv) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.24, and shall promptly be released to
the applicable Borrower, following (A) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee)), or (B) the Administrative Agent’s good faith
determination and each Issuing Bank’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Borrower shall not be released during the continuance of a
Default (and, following the application as provided in clause (iii) above, may
be otherwise applied in accordance with Section 7.01), and (y) the Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations. Section 2.25. U.S. Borrower Guaranty. The U.S.
Borrower shall absolutely and unconditionally guarantee all Obligations of each
Subsidiary Borrower pursuant to the U.S. Borrower Guaranty. The U.S. Borrower
agrees to execute and deliver such agreements and documents requested by the
Administrative Agent in connection with the U.S. Borrower Guaranty and such
guarantee obligation. ARTICLE III REPRESENTATIONS AND WARRANTIES The Borrowers
represent and warrant to the Lenders and the Administrative Agent that: Section
3.01. Organization; Powers. Each of the U.S. Borrower and its Subsidiaries is
duly organized, validly existing and in good standing (or, if applicable in a
foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. No
Subsidiary is a party to, or otherwise subject to, any legal restriction or any
agreement (other than customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the U.S. Borrower or any of
its Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary. No Borrower is an EEA Financial Institution or a
Covered Entity. -72-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101078.jpg]
Section 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate, stockholder and other action. Each Loan Document has been duly
executed and delivered by each Borrower party thereto and constitutes a legal,
valid and binding obligation of each Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Section 3.03. Governmental Approvals; No Conflicts. The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the U.S. Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the U.S.
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the U.S. Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the U.S. Borrower or any of its Subsidiaries. Section 3.04.
Financial Condition; No Material Adverse Change. (a) The U.S. Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended June 1, 2019, reported on by Ernst & Young LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended June 1, 2019, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the U.S. Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above. (b)
Since June 1, 2019 there has been no material adverse change in the business,
assets, operations, prospects or condition, financial or otherwise, of the U.S.
Borrower and its Subsidiaries, taken as a whole. Section 3.05. Properties. (a)
Each of the U.S. Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. (b) Each of the U.S. Borrower and its
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the U.S. Borrower and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. -73-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101079.jpg]
Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the U.S. Borrower, threatened against or
affecting the U.S. Borrower or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions. (b) Except for the Disclosed
Matters and except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the U.S. Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability. (c) Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect. Section 3.07. Compliance with Requirements of Law and
Contractual Obligations. Each of the U.S. Borrower and its Subsidiaries is in
compliance with all Requirements of Law and Contractual Obligations applicable
to it or its property and all indentures, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing. Section
3.08. Investment Company Status. Neither the U.S. Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. Section 3.09. Taxes. Each of the U.S.
Borrower and its Subsidiaries has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the U.S.
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. Section 3.10. ERISA. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect.
Section 3.11. Disclosure. (a) The U.S. Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the U.S. Borrower to the -74-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101080.jpg]
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the U.S. Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. (b) All of the information included in
each Beneficial Ownership Certification most recently delivered to the Lenders,
if any, is true and correct. Section 3.12. Use of Advances. Each Borrower will
use the proceeds of the Advances for refinancing existing indebtedness, working
capital, its general corporate purposes and acquisitions (including Permitted
Acquisitions). No Borrower nor any of their respective Subsidiaries extends or
maintains, in the ordinary course of business, credit for the purpose, whether
immediate, incidental, or ultimate, of buying or carrying margin stock (within
the meaning of Regulations T, U or X of the Board), and no part of the proceeds
of any Advance will be used for the purpose, whether immediate, incidental, or
ultimate, of buying or carrying any such margin stock or maintaining or
extending credit to others for such purpose or in violation of any applicable
law or regulation (including without limitation Regulations T, U or X of the
Board). After applying the proceeds of each Advance, such margin stock will not
constitute more than 25% of the value of the assets (either of any Borrower
alone or of the Borrowers and their respective Subsidiaries on a consolidated
basis) that are subject to any provisions of this Agreement that may cause the
Advances to be deemed secured, directly or indirectly, by such margin stock.
Section 3.13. Labor Matters. There are no labor controversies pending or, to the
best of the U.S. Borrower’s knowledge, threatened against the U.S. Borrower or
any Subsidiary, which could have a Material Adverse Effect. Section 3.14.
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions (a) None of (i)
any Borrower, any Subsidiary or, to the knowledge of any Borrower or such
Subsidiary, any of their respective directors, officers, employees or
Affiliates, or (ii) to the knowledge of any Borrower, any agent or
representative of any Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, (A)
is a Sanctioned Person or currently the subject or target of any Sanctions, (B)
has its assets located in a Sanctioned Country, (C) is under administrative,
civil or criminal investigation for an alleged violation of, or received notice
from or made a voluntary disclosure to any governmental entity regarding a
possible violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions by a governmental authority that enforces Sanctions or any Anti-
Corruption Laws or Anti-Money Laundering Laws, or (D) directly or indirectly
derives revenues from investments in, or transactions with, Sanctioned Persons.
(b) Each Borrower and its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by each Borrower and its
Subsidiaries -75-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101081.jpg]
and their respective directors, officers, employees, agents and Affiliates with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.
(c) Each Borrower and its Subsidiaries, and to the knowledge of each Borrower,
director, officer, employee, agent and Affiliate of such Borrower and each such
Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions. (d) No
proceeds of any extensions of credit have been used, directly or indirectly, by
any Borrower, any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents in violation of Section 5.08. Section
3.15. Solvency. The U.S. Borrower and its Subsidiaries taken as a whole are
Solvent and after the execution, delivery and consummation of the Loan Documents
on the Restatement Effective Date, will be Solvent. Section 3.16. Insurance. The
properties of the U.S. Borrower and each of its Subsidiaries are insured with
financially sound and reputable insurance companies that, except as set forth on
Schedule 3.16, are not Affiliates of the U.S. Borrower or any of its
Subsidiaries, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the U.S. Borrower and its Subsidiaries
operate. ARTICLE IV CONDITIONS Section 4.01. Restatement Effective Date. This
Agreement shall become effective on and as of the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a) The Administrative Agent (or its counsel) shall have received from each
Borrower and the Lenders either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement. (b)
The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrowers, the authorization of
the Transactions and any other legal matters relating to the Borrowers, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel. (c) The Administrative Agent shall have
received a certificate, dated the Restatement Effective Date and signed by the
President, a Vice President or a Financial -76-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101082.jpg]
Officer of the U.S. Borrower, confirming that (i) the representations and
warranties of the Borrowers set forth in the Loan Documents are true and correct
in all material respects, except for any representation and warranty that by its
express terms is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects, on and as of the Restatement Effective Date, (ii) after giving
effect to the amendments contained herein, no Default has occurred and is
continuing, and (iii) the Borrowers have satisfied each of the conditions set
forth in Section 4.01, Section 4.02 and Section 4.03, as applicable. (d) The
U.S. Borrower shall have delivered to the Administrative Agent a certificate, in
form and substance satisfactory to the Administrative Agent, and certified as
accurate by a Financial Officer of the U.S. Borrower, that after giving effect
to the Transactions on the Restatement Effective Date, the U.S. Borrower and
each Subsidiary thereof is each Solvent. (e) The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the
Restatement Effective Date, including, (i) to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the U.S. Borrower hereunder and (ii) all fees payable pursuant to the Fee
Letter. (f) The Administrative Agent shall have received a favorable written
legal opinion of (i) counsel to the Borrowers, addressing such matters as the
Administrative Agent may request, and (ii) Chapman and Cutler LLP, special
counsel to the Administrative Agent, addressing the enforceability of the Loan
Documents, each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent. (g) All governmental and third party consents and
approvals necessary in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby shall have been obtained and
be in full force and effect; and the Administrative Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the President, a
Vice President or a Financial Officer of the U.S. Borrower with respect to the
foregoing. (h) The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, (i) an unaudited
consolidated balance sheet of the U.S. Borrower and its Subsidiaries as of June
1, 2019 and related unaudited interim statements of income and retained
earnings, and (ii) projections prepared by management of the U.S. Borrower, of
balance sheets, income statements and cash flow statements on an annual basis
for each year following the Restatement Effective Date during the term of this
Agreement. (i) The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy,
tax and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Borrowers under the Uniform Commercial
Code (or applicable judicial docket) as in -77-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101083.jpg]
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Borrower, indicating among other things that the assets of each
such Borrower are free and clear of any Lien (except for Permitted
Encumbrances). (j) The Administrative Agent shall have received a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made on or after the Restatement Effective Date are to be disbursed.
(k) Each Borrower shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent in order to comply with requirements of the Patriot Act, applicable “know
your customer” and anti-money laundering rules and regulations. The
Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions: (a) The representations and warranties of the Borrowers set forth in
the Loan Documents shall be true and correct in all material respects, except
for any representation and warranty that by its express terms is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects, on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, provided that the
representations and warranties in Section 3.04(b) shall be excluded from the
representations and warranties made under this Section 4.02(a). (b) At the time
of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing. Each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section. Section
4.03. Credit Events Relating to Subsidiary Borrowers. The obligations of (x) the
Lenders to make Loans to any Subsidiary that becomes a Subsidiary Borrower after
the Restatement Effective Date and (y) any Ancillary Lender to make available an
Ancillary Facility to such Subsidiary Borrower, in each case to the extent
designated in accordance with Section 2.20, are subject to the satisfaction of
the following conditions (which are in addition to the conditions contained in
Sections 4.01 and 4.02): -78-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101084.jpg]
(a) the Administrative Agent (or its counsel) shall have received (i) the U.S.
Borrower Guaranty and (ii) a Subsidiary Borrower Agreement with respect to such
Subsidiary Borrower, in each case duly executed by all parties thereto; (b) such
Subsidiary Borrower shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent in order to comply with requirements of the Patriot Act, applicable “know
your customer” and anti-money laundering rules and regulations; and (c) the
Administrative Agent shall have received such documents (including a legal
opinion substantially in the form of Exhibit G if such Subsidiary Borrower is a
Domestic Subsidiary, or a legal opinion in form and substance acceptable to the
Administrative Agent if such Subsidiary Borrower is a Foreign Subsidiary) and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the formation, existence and good standing of such Subsidiary
Borrower, the authorization of Borrowings as they relate to such Subsidiary
Borrower and any other legal matters relating to such Subsidiary Borrower or its
Subsidiary Borrower Agreement, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel. ARTICLE V AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the U.S. Borrower covenants and agrees
with the Lenders that: Section 5.01. Financial Statements and Other Information.
The U.S. Borrower will furnish to the Administrative Agent and each Lender: (a)
A copy of the U.S. Borrower’s audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the U.S. Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (but subject to the last sentence of Section 1.04), as soon as
available, but in any event within the earlier of (i) 90 days after the end of
each fiscal year of the U.S. Borrower or (ii) five (5) Business Days after the
filing of such financial statements with the SEC; -79-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101085.jpg]
(b) A copy of the U.S. Borrower’s consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the U.S.
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (but subject to the last sentence of Section
1.04), subject to normal year-end audit adjustments and the absence of
footnotes, as soon as available, but in any event within the earlier of (i)
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the U.S. Borrower or (ii) five (5) Business Days after the filing
of such financial statements with the SEC; (c) concurrently with any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the U.S. Borrower, in a form acceptable to the Administrative Agent
(each, a “Compliance Certificate”), (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.10 and
6.11 and (iii) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate; and (d)
promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the U.S. Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request. All financial
statements referred to in Section 5.01(a) and (b) shall be deemed to have been
delivered upon the filing of such financial statements by the U.S. Borrower
through the SEC’s EDGAR system or publication by the U.S. Borrower of such
financial statements on its website and the receipt by the Administrative Agent
of electronic notice from the U.S. Borrower with a link to such financial
statements. Section 5.02. Notices of Material Events. The U.S. Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following: (a) the occurrence of any Default; (b) the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or affecting the U.S. Borrower or any Affiliate thereof that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect; -80-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101086.jpg]
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the U.S. Borrower and its Subsidiaries in an aggregate amount
exceeding $1,000,000; and (d) any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect. Each notice
delivered under this Section shall be accompanied by a statement of a Financial
Officer or other executive officer of the U.S. Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Section 5.03. Existence; Conduct
of Business. The U.S. Borrower will, and will cause each of its Subsidiaries to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. Section 5.04. Payment of Obligations.
The U.S. Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the U.S. Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect. Section 5.05.
Maintenance of Properties; Insurance. The U.S. Borrower will, and will cause
each of its Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, which may include self-insurance, if determined
by the Borrower to be reasonably prudent. Section 5.06. Books and Records;
Inspection Rights. The U.S. Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. The U.S. Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Section 5.07. Compliance. The U.S. Borrower will, and will cause each of its
Subsidiaries to, comply with all Contractual Obligations and Requirements of Law
applicable to -81-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101087.jpg]
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the
Loans and Letters of Credit will be used only to (i) refinance certain existing
indebtedness of the U.S. Borrower, (ii) provide for working capital and general
corporate purposes of the U.S. Borrower and its Subsidiaries in the ordinary
course of business, and (iii) provide for Permitted Acquisitions. No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Section 5.09. Additional
Covenants. If at any time the U.S. Borrower or any of its Subsidiaries shall
enter into or be a party to any instrument or agreement, including all such
instruments or agreements in existence as of the date hereof and all such
instruments or agreements entered into after the date hereof, relating to or
amending any provisions applicable to any of its Indebtedness which in the
aggregate, together with any related Indebtedness, exceeds $30,000,000, which
includes covenants or defaults not substantially provided for in this Agreement
or more favorable to the lender or lenders thereunder than those provided for in
this Agreement, then the U.S. Borrower shall promptly so advise the
Administrative Agent and the Lenders. Thereupon, if the Administrative Agent or
the Required Lenders shall request, upon notice to the U.S. Borrower, the
Administrative Agent and the Lenders shall enter into an amendment to this
Agreement or an additional agreement (as the Administrative Agent may request),
providing for substantially the same covenants and defaults as those provided
for in such instrument or agreement to the extent required and as may be
selected by the Administrative Agent. Section 5.10. Compliance with
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. The Borrowers
will maintain in effect, and enforce policies and procedures designed to ensure
compliance by the Borrowers, their Subsidiaries, and their respective directors,
officers, employees and agents with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions. Section 5.11. Compliance with
Beneficial Ownership Regulation. Each Borrower will, promptly following any
request therefor, deliver information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with the
Beneficial Ownership Regulation. Section 5.12. Post-Closing Matters. Within ten
(10) Business Days of the Restatement Effective Date, the Administrative Agent
shall have received certified copies of amendments to the Senior Notes Documents
that are maturing after January 3, 2018, duly executed by the U.S. Borrower and
the other parties thereto, which amendments shall be in form and substance
reasonably satisfactory to the Administrative Agent. -82-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101088.jpg]
ARTICLE VI NEGATIVE COVENANTS Until the Commitments have expired or terminated
and the principal of and interest on each Loan and all fees payable hereunder
have been paid in full and all Letters of Credit have expired or terminated and
all LC Disbursements shall have been reimbursed, the U.S. Borrower covenants and
agrees with the Lenders that: Section 6.01. Subsidiary Indebtedness. The U.S.
Borrower will not permit any Subsidiary to create, incur, assume or permit to
exist any Indebtedness, except: (a) Indebtedness created hereunder; (b)
Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; (c) Indebtedness
owing to the U.S. Borrower; (d) Guarantees of Indebtedness of the U.S. Borrower,
provided that such Guarantees are also delivered with respect to the Obligations
and all agreements, opinions and other documents in connection therewith, as
requested by the Administrative Agent and in form and substance satisfactory to
the Administrative Agent, are delivered to the Administrative Agent; and (e)
Indebtedness not otherwise permitted by this Section 6.01 that, together
(without duplication) with Indebtedness secured by Liens created by the U.S.
Borrower or any Subsidiary under Section 6.02(f), does not in the aggregate at
any time outstanding exceed the greater of (i) $40,000,000 and (ii) 10% of
Tangible Net Worth; provided that, notwithstanding the foregoing, the aggregate
amount permitted under this clause (e) shall not at any time that the Senior
Notes Documents are in effect exceed the aggregate amount permitted thereunder.
Section 6.02. Liens. The U.S. Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except: (a) Permitted Encumbrances; (b) Liens on any property or asset of the
U.S. Borrower or any Subsidiary existing on the Restatement Effective Date and
set forth in Schedule 6.02; provided that (i) such Lien shall not apply to any
other property or asset of the U.S. Borrower or any Subsidiary and (ii) such
Lien shall secure only those obligations which it secures on the -83-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101089.jpg]
Restatement Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; (c) Liens on any
asset existing at the time of the purchase or other acquisition thereof by the
U.S. Borrower or any Subsidiary, provided that (i) any such Lien was not created
in contemplation of such purchase or other acquisition and does not extend to
any asset other than the asset so purchased or otherwise acquired and proceeds
thereof, (ii) such purchase or other acquisition thereof and the Indebtedness
secured by any such Lien is otherwise permitted hereunder and (iii) the
outstanding principal amount of the Indebtedness secured thereby is not
increased at any time; (d) Liens on any asset of the U.S. Borrower or any
Subsidiary securing Indebtedness permitted hereunder which is incurred to
finance the acquisition of such asset, provided that (i) each such Lien shall be
created substantially simultaneously with the acquisition of the related asset;
(ii) each such Lien does not at any time encumber any asset other than the
related asset financed by such Indebtedness; (iii) the principal amount of
Indebtedness secured by each such Lien is not increased; and (iv) the principal
amount of Indebtedness secured by each such Lien shall at no time exceed 100% of
the original purchase price of such related asset at the time acquired; (e)
Liens on assets of Subsidiaries solely in favor of the U.S. Borrower as secured
party and securing Indebtedness owing by a Subsidiary to the U.S. Borrower; and
(f) Liens not otherwise permitted by this Section 6.02 securing Indebtedness
that, together (without duplication) with Indebtedness incurred or assumed by
any Subsidiary under Section 6.01(e), does not in the aggregate at any time
outstanding exceed the greater of (i) $40,000,000 and (ii) 10% of Tangible Net
Worth; provided that, notwithstanding the foregoing, the aggregate amount
permitted under this clause (f) shall not at any time that the Senior Notes
Documents are in effect exceed the aggregate amount permitted thereunder.
Section 6.03. Fundamental Changes. The U.S. Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it, or sell all or
substantially all of its assets to any other Person (including by Division),
except for the following: (a) (i) any Wholly-Owned Subsidiary of the U.S.
Borrower may merge with the U.S. Borrower, provided that the U.S. Borrower shall
be the continuing and surviving entity, or (ii) any Wholly-Owned Subsidiary of
the U.S. Borrower may merge with or into any Subsidiary Borrower, provided that
such Subsidiary Borrower shall be the continuing or surviving entity or,
simultaneously with such transaction, the continuing or surviving entity shall
become a Subsidiary Borrower; (b) any Wholly-Owned Subsidiary of the U.S.
Borrower that is not a Subsidiary Borrower may merge with any other Wholly-Owned
Subsidiary that is not a Subsidiary Borrower; -84-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101090.jpg]
(c) the U.S. Borrower or any Subsidiary may merge or consolidate with any other
Person in connection with a Permitted Acquisition, provided that in the case of
a merger the U.S. Borrower or such Subsidiary (as applicable) shall be the
continuing and surviving entity; (d) any Wholly-Owned Subsidiary of the U.S.
Borrower may dispose of all or substantially all of its assets to the U.S.
Borrower or any Subsidiary Borrower; provided that, with respect to any such
disposition by any Wholly-Owned Subsidiary that is not a Subsidiary Borrower,
the consideration for such disposition shall not exceed the fair value of such
assets; and (e) any Wholly-Owned Subsidiary of the U.S. Borrower that is not a
Subsidiary Borrower may dispose of all or substantially all of its assets to any
other Wholly-Owned Subsidiary that is not a Subsidiary Borrower. Section 6.04.
Investments, Loans, Advances and Acquisitions. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Wholly-Owned Subsidiary
prior to such merger) any Equity Interests, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person, or
make any Acquisition, except: (a) Permitted Investments; (b) investments, loans
or advances made by the U.S. Borrower to any Wholly-Owned Subsidiary and made by
any Subsidiary to the U.S. Borrower or any Wholly-Owned Subsidiary; and (c)
Acquisitions, investments, loans or advances not otherwise permitted by this
Section 6.04 (including, for the avoidance of doubt, investments in joint
ventures and other investments in Equity Interests of any other Person), but
only if (i) no Default or Event of Default exists or will result after giving
effect to any such Acquisition, investment, loan or advance and (ii) on a pro
forma basis, as if such Acquisition, investment, loan or advance (and any
related incurrence or assumption of Indebtedness) had occurred at the beginning
of the most recently-ended four fiscal quarter period for which the U.S.
Borrower has delivered financial statements under Section 5.01(a) or Section
5.01(b) that precedes the Determination Date for such Acquisition, investment,
loan or advance, the Leverage Ratio as of such Determination Date would not
exceed 3.50 to 1.00 (without giving effect to any Step-Up Election) (each
Acquisition made in accordance with this clause (c), a “Permitted Acquisition”).
For the avoidance of doubt, the U.S. Borrower shall not be required to deliver a
Compliance Certificate in order to evidence its compliance with the requirements
of this clause (c) in connection with any Acquisition, investment, loan or
advance. -85-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101091.jpg]
Section 6.05. Swap Agreements. The U.S. Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the U.S. Borrower or
any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the U.S. Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the U.S. Borrower or any Subsidiary.
Section 6.06. Restricted Payments. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except: (a) the U.S. Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock; (b) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests; and (c) the
U.S. Borrower may make Restricted Payments with respect to its Equity Interests,
in each case so long as: (i) no Default or Event of Default exists or will
result after giving effect to any such Restricted Payment; (ii) on a pro forma
basis, assuming such Restricted Payment (and any related incurrence of
Indebtedness) had occurred at the beginning of the most recently-ended four
fiscal quarter period for which the U.S. Borrower has delivered financial
statements under Section 5.01(a) or Section 5.01(b) that precedes the date on
which such Restricted Payment actually occurs, (A) the Leverage Ratio as of the
Determination Date for such Restricted Payment would not exceed 3.50 to 1.00
(without giving effect to any Step-Up Election) and (B) the U.S. Borrower would
be in compliance with the terms and conditions of this Agreement (for the
avoidance of doubt, the U.S. Borrower shall not be required to deliver a
Compliance Certificate in order to evidence its compliance with the requirements
of this clause (c) in connection with any Restricted Payment); and (iii) the sum
of (A) the aggregate Available Unused Commitments of the Lenders plus (B)
unrestricted cash of the U.S. Borrower and its Subsidiaries on a consolidated
basis is at least $50,000,000. Section 6.07. Transactions with Affiliates. The
U.S. Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at -86-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101092.jpg]
prices and on terms and conditions not less favorable to the U.S. Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the U.S. Borrower and its
Wholly-Owned Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.06. Section 6.08. Restrictive
Agreements. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the U.S. Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Equity Interests or to make or repay loans or advances to
the U.S. Borrower or any other Subsidiary or (c) the ability of any Subsidiary
to Guarantee Indebtedness of the U.S. Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) clauses (a) and (c) of
the foregoing shall not apply to restrictions and conditions contained in any
Indebtedness equal to or in excess of $25,000,000 in aggregate amount at the
date of incurrence or issuance of such Indebtedness and permitted hereunder,
(iv) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (v) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, and
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof. Section 6.09. Disposition of Assets;
Etc. The U.S. Borrower will not, and will not permit any of its Subsidiaries to,
sell, lease, license, transfer, assign or otherwise dispose of any of its
business, assets, rights, revenues or property, real, personal or mixed,
tangible or intangible, whether in one or a series of transactions, other than
inventory sold in the ordinary course of business upon customary credit terms,
sales of scrap or obsolete material or equipment and sales of fixed assets the
proceeds of which are used to purchase other property of a similar nature of at
least equivalent value within 180 days of such sale, provided, however, that
this Section 6.09 shall not prohibit any such sale, lease, license, transfer,
assignment or other disposition if (i) the aggregate book value (disregarding
any write-downs of such book value other than ordinary depreciation and
amortization) of all of the business, assets, rights, revenues and property
disposed of shall be less than, in any fiscal year of the U.S. Borrower, fifteen
percent (15%) of the aggregate book value of the Consolidated Total Assets as of
the end of the immediately preceding fiscal year, and (ii) immediately after
such transaction, no Default shall exist or shall have occurred and be
continuing. Section 6.10. Change in Business. The U.S. Borrower shall not and
shall not permit its Subsidiaries to engage, either directly or indirectly
through Affiliates, in any business substantially different from the business of
the U.S. Borrower or the applicable Subsidiary as of -87-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101093.jpg]
the Restatement Effective Date; provided, however, that the U.S. Borrower and
its Subsidiaries may engage in any business reasonably related, ancillary or
complimentary to the business in which they are engaged as of the Restatement
Effective Date. Section 6.11. Leverage Ratio. The U.S. Borrower will not permit
the Leverage Ratio to exceed 3.50 to 1.00 as of the end of any fiscal quarter;
provided, however, that the U.S. Borrower may elect (the “Step-Up Election”) to
increase the maximum Leverage Ratio permitted by this Section 6.11 to 4.00 to
1.00 for four consecutive fiscal quarter end dates (or, such shorter period as
the U.S. Borrower may elect pursuant to the immediately following proviso) by
providing a written notice (the “Step-Up Election Notice”) to the Administrative
Agent of such Step-Up Election prior to the U.S. Borrower’s filing with the SEC
its Annual Report on Form 10-K or Quarterly Report on Form 10-Q for the fiscal
period ending on the first fiscal quarter end date for which the Step-Up
Election is to take effect; provided, however, that the U.S. Borrower may elect
to terminate the Step-Up Election as of the second or third fiscal quarter end
date for which the Step-Up Election is in effect by providing a written notice
(the “Step-Up Termination Notice”) to the Administrative Agent of such election
prior to the U.S. Borrower’s filing with the SEC its Annual Report on Form 10-K
or Quarterly Report on Form 10-Q for the fiscal period ending on such date. The
U.S. Borrower may make only one Step-Up Election. Upon the expiration or early
termination of the Step-Up Election, the maximum Leverage Ratio permitted by
this Section 6.11 shall revert to 3.50 to 1.00. Section 6.12. Interest Coverage
Ratio. The U.S. Borrower will not permit the Interest Coverage Ratio to be less
than 3.50 to 1.00 as of the end of any fiscal quarter. Section 6.13. Debt
Prepayments. The U.S. Borrower shall not (x) pay any scheduled payment prior to
the due date thereof as in effect on the Restatement Effective Date, or prepay
any principal, premium, interest or any other amount (including sinking fund
payments), with respect to any Senior Notes; (y) redeem, purchase, defease,
acquire or otherwise satisfy (or offer to redeem, purchase, acquire or otherwise
satisfy) any Senior Notes prior to the due date thereof as in effect on the
Restatement Effective Date; or (z) make any payment or deposit any monies,
securities or other property with any trustee or other Person with respect to
any Senior Notes that has the effect of violating clause (x) or (y) above (any
of the foregoing, a “Senior Notes Prepayment”), unless: (a) no Default or Event
of Default exists or will result after giving effect to any such Senior Notes
Prepayment; (b) on a pro forma basis, assuming such Senior Notes Prepayment had
occurred at the beginning of the most recently-ended four fiscal quarter period
for which the U.S. Borrower has delivered financial statements under Section
5.01(a) or Section 5.01(b) that precedes the date on which the Senior Notes
Prepayment actually occurs, (A) the Leverage Ratio as of the Determination Date
for such Senior Notes Prepayment would not exceed 3.50 to 1.00 (without giving
effect to any Step-Up Election) and (B) the U.S. Borrower would be in compliance
with the terms and conditions of this Agreement, which pro forma results shall
be evidenced by a certificate of a Financial Officer of the U.S. Borrower
setting forth reasonably detailed calculations -88-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101094.jpg]
demonstrating pro forma compliance with subclause (A) above and with Section
6.12; and (c) the sum of (i) the aggregate Available Unused Commitments of the
Lenders after giving effect to any Borrowings used for a Senior Notes Prepayment
plus (ii) unrestricted cash of the U.S. Borrower and its Subsidiaries on a
consolidated basis is at least $50,000,000. Section 6.14. Sanctions Laws and
Regulations. (a) No Borrower shall, directly or indirectly, use the proceeds of
the Advances, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other Person or entity (i) to fund,
finance or facilitate any activities or business of or with any Sanctioned
Person, or in any Sanctioned Country, (ii) in any other manner that would result
in a violation of any Sanctions by any party to this Agreement or (iii) in any
manner that would result in a violation of any Anti- Corruption Laws or
Anti-Money Laundering Laws, by any party to this Agreement. (b) None of the
funds or assets of the Borrowers that are used to pay any amount due pursuant to
this Agreement shall constitute funds obtained from transactions with or
relating to Sanctioned Persons or Sanctioned Countries. ARTICLE VII EVENTS OF
DEFAULT Section 7.01. Events of Default. If any of the following events (“Events
of Default”) shall occur: (a) any Borrower shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise; (b) any Borrower shall fail
to pay any interest on any Loan or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of three Business Days; (c) any representation
or warranty made or deemed made by or on behalf of the U.S. Borrower or any
Subsidiary in or in connection with the Existing Agreement, this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with the Existing Agreement, this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made; -89-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101095.jpg]
(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI (other than Section 6.07); (e) any Borrower
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent to
the U.S. Borrower (which notice will be given at the request of any Lender); (f)
the U.S. Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods); (g) any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness permitted by this Agreement that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; (h) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the U.S. Borrower or any Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the U.S. Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; (i) the U.S. Borrower or any
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the U.S.
Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; -90-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101096.jpg]
(j) the U.S. Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due; (k) one or
more judgments for the payment of money in an aggregate Dollar Equivalent amount
in excess of $5,000,000 shall be rendered against the U.S. Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the U.S. Borrower or any Subsidiary to enforce any such
judgment; (l) (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
(ii) the U.S. Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that, in the opinion of the Required Lenders, when taken
together with all other such events or conditions, if any, could reasonably be
expected to result in liability of the U.S. Borrower and its Subsidiaries in an
aggregate amount exceeding $1,000,000; or (iii) there exists any fact or
circumstance that could reasonably be expected to result in the imposition of a
Lien or security interest under Section 412(n) of the Code (or, for years in
which the PPA applies to any Plan, Section 430(k) of the Code) or under ERISA;
(m) Any Loan Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Loan Document, or any Borrower shall deny that it has any further liability
under any Loan Document to which it is a party, or shall give notice to such
effect; or (n) a Change in Control shall occur; then, and in every such event
(other than an event with respect to any Borrower described in clause (h) or (i)
of this Section 7.01), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the U.S. Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers; and in case of any event
with respect to any Borrower described in clause (h) or (i) of this Section
7.01, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. -91-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101097.jpg]
ARTICLE VIII THE AGENTS Section 8.01. Appointment, Powers and Immunities. (a)
Each Lender, each Ancillary Lender and the Issuing Bank hereby appoints and
authorizes the Administrative Agent to act as its agent hereunder and under the
other Loan Documents with such powers as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender, each Ancillary Lender and the Issuing Bank hereby authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers as are
set forth herein or therein, together with such other powers as are reasonably
incidental thereto. For the avoidance of doubt, notwithstanding anything to the
contrary herein or in the other Loan Documents, the Administrative Agent is
acting as administrative agent for the Lenders, the Ancillary Lenders and the
Issuing Bank only and the Administrative Agent is not acting as administrative
agent for any other Agents, Joint Lead Arrangers, Joint Bookrunners, Left Lead
Arranger or Left Lead Bookrunner. The Syndication Agent, Joint Lead Arrangers,
Joint Bookrunners, Left Lead Arranger and Left Lead Bookrunner shall not have
any duties or responsibilities or any liabilities under this Agreement or any
other Loan Documents and any amendments, consents, waivers or any other actions
taken in connection with this Agreement or the other Loan Documents shall not
require the consent of the Syndication Agent, Joint Bookrunners or Left Lead
Bookrunner or, except to the extent expressly set forth in Section 9.02, Joint
Lead Arrangers or Left Lead Arranger, in such capacity. The Administrative Agent
shall not have any duties or responsibilities except those expressly set forth
in this Agreement or in any other Loan Document, be a trustee for any Lender,
Ancillary Lender or the Issuing Bank or have any fiduciary duty to any Lender,
Ancillary Lender or the Issuing Bank. Notwithstanding anything to the contrary
contained herein the Administrative Agent shall not be required to take any
action which is contrary to this Agreement or any other Loan Document or any
applicable Requirement of Law. Neither the Administrative Agent nor any Lender
or Ancillary Lender shall be responsible to any other Lender or Ancillary Lender
for any recitals, statements, representations or warranties made by the
Borrowers contained in this Agreement or in any other Loan Document, for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure by any Borrower to
perform its obligations hereunder or thereunder. The Administrative Agent may
employ agents and attorneys-in-fact and shall not be responsible to any Lender,
Ancillary Lender or the Issuing Bank for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Neither
the Administrative Agent nor any of its directors, officers, employees, agents
or advisors shall be responsible to any Lender, Ancillary Lender or the Issuing
Bank for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith, except to
the extent determined by a final, non-appealable judgment of a court of
competent jurisdiction to have arisen from its or their own gross negligence or
willful misconduct. Except as otherwise provided under this Agreement, the
Administrative Agent shall take such action with respect to the Loan Documents
as shall be directed by the Required Lenders (or all or such other portion of
the Lenders as required by Section 9.02) or in the absence of such direction,
such action as the Administrative Agent in good faith deems advisable under the
circumstances. -92-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101098.jpg]
(b) The Issuing Bank shall act on behalf of the Lenders and the Ancillary
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time (and except for so long) as the
Administrative Agent may agree at the request of the Required Lenders to act for
the Issuing Bank with respect thereto; provided, however, that the Issuing Bank
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article VIII with respect to any acts taken or omissions suffered
by the Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the application and agreements for letters of
credit pertaining to the Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article VIII included the Issuing Bank
with respect to such acts or omissions, and (ii) as additionally provided herein
with respect to the Issuing Bank. Section 8.02. Reliance by the Administrative
Agent. The Administrative Agent, the Issuing Bank and the Swingline Lender shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any certificate, notice or other document (including any cable, telegram,
facsimile or telex) believed by it in good faith to be genuine and correct and
to have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent with reasonable care. The
Administrative Agent may also rely upon any statement made to it orally or by
telephone which is reasonably and in good faith believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. As
to any other matters not expressly provided for by this Agreement, the
Administrative Agent shall not be required to take any action or exercise any
discretion, but shall be required to act or to refrain from acting upon
instructions of the Required Lenders (or all or such other portion of the
Lenders as required by Section 9.02) and shall in all cases be fully protected
by the Lenders and the Ancillary Lenders in acting, or in refraining from
acting, hereunder or under any other Loan Document in accordance with the
instructions of the Required Lenders (or all or such other portion of the
Lenders as required by Section 9.02), and such instructions of the Required
Lenders (or all or such other portion of the Lenders as required by Section
9.02) and any action taken or failure to act pursuant thereto shall be binding
on all of the Lenders and Ancillary Lenders. Section 8.03. Defaults. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default unless the Administrative Agent has received a written
notice from a Lender or a Borrower, referring to this Agreement, describing such
Default and stating that such notice is a “Notice of Default”. If the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default as
shall be reasonably directed by the Required Lenders (or all or such other
portion of the Lenders as required by Section 9.02); provided, however, that
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interest of the Lenders. Notwithstanding anything in the
contrary contained herein, the order and manner in which the Lenders’ rights and
remedies are to be exercised (including, without limitation, the enforcement by
any Lender of its note) shall be -93-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101099.jpg]
determined by the Required Lenders (or all or such other portion of the Lenders
as required by Section 9.02) in their sole discretion. Section 8.04.
Indemnification. Without limiting the Obligations of the Borrowers hereunder,
each Lender and each Ancillary Lender agrees to indemnify the Administrative
Agent, ratably in accordance with its Applicable Adjusted Percentage of all
Obligations and Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or the
enforcement of any of the terms hereof or thereof; provided, however, that no
Lender or Ancillary Lender shall be liable for any of the foregoing to the
extent determined by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen from the Administrative Agent’s gross negligence or
willful misconduct. The Administrative Agent shall be fully justified in
refusing to take or in continuing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Lenders and the Ancillary
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The obligations of each
Lender and each Ancillary lender under this Section 8.04 shall survive the
payment and performance of the Obligations, the termination of this Agreement
and any Lender or Ancillary Lender ceasing to be a party to this Agreement (with
respect to events which occurred prior to the time such Lender or Ancillary
Lender ceased to be a Lender or Ancillary Lender hereunder). Section 8.05.
Non-Reliance. Each Lender, each Ancillary Lender and the Issuing Bank represents
that it has, independently and without reliance on the Administrative Agent, or
any other Lender, Ancillary Lender or the Issuing Bank, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of the business, prospects, management, financial condition and affairs of the
Borrowers and its own decision to enter into this Agreement and agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, Ancillary Lender or the Issuing Bank, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own appraisals and decisions in taking or not taking action under this
Agreement. Neither the Administrative Agent nor any of its affiliates nor any of
their respective directors, officers, employees, agents or advisors shall (a) be
required to keep any Lender, Ancillary Lender or the Issuing Bank informed as to
the performance or observance by any Borrower of the obligations under this
Agreement or any other document referred to or provided for herein or to make
inquiry of, or to inspect the properties or books of any Borrower; (b) have any
duty or responsibility to disclose to or otherwise provide any Lender, Ancillary
Lender or the Issuing Bank, and shall not be liable for the failure to disclose
or otherwise provide any Lender, Ancillary Lender or the Issuing Bank, with any
credit or other information concerning any Borrower which may come into the
possession of the Administrative Agent or that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity, except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or any other Loan Document; or (c) be responsible to any Lender,
Ancillary Lender or the Issuing Bank for (i) any recital, statement,
representation or warranty made by any Borrower or any officer, employee or -94-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101100.jpg]
agent of any Borrower in this Agreement or in any of the other Loan Documents,
(ii) the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any Loan Document, (iii) the value or
sufficiency of any collateral or the validity or perfection of any of the liens
or security interests intended to be created by the Loan Documents, or (iv) any
failure by any Borrower to perform its obligations under this Agreement or any
other Loan Document. Section 8.06. Resignation of the Administrative Agent. The
Administrative Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to the Borrowers and the Lenders. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent, if not a Lender,
shall be reasonably acceptable to the Borrowers; provided, however, that the
Borrowers shall have no right to approve a successor Administrative Agent if a
Default has occurred and is continuing. Upon the acceptance of any appointment
as the Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from the duties
and obligations thereafter arising hereunder; provided that the retiring
Administrative Agent shall be discharged from the duties and obligations arising
hereunder from and after the end of such thirty (30) day period even if no
successor has been appointed. If no such successor has been appointed, the
Required Lenders shall act as the Administrative Agent hereunder and under the
other Loan Documents. After any retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article VIII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent. The successor
Administrative Agent (or if there is no successor, one of the Lenders appointed
by the Required Lenders that accepts such appointment) shall also simultaneously
replace the then existing Administrative Agent and the then existing
Administrative Agent shall be fully released as “Issuing Bank” and “Swingline
Lender” hereunder pursuant to documentation in form and substance reasonably
satisfactory to the then existing Administrative Agent. Section 8.07.
Performance of Conditions. For the purpose of determining fulfillment by the
Borrowers of conditions precedent specified in Sections 4.01 and 4.02 only, each
Lender and each Ancillary Lender shall be deemed to have consented to, and
approved or accepted, or to be satisfied with each document or other matter sent
by the Administrative Agent to such Lender or Ancillary Lender for consent,
approval, acceptance or satisfaction, or required under Article IV to be
consented to, or approved by or acceptable or satisfactory to, that Lender or
Ancillary Lender, unless an officer of the Administrative Agent who is
responsible for the transactions contemplated by the Loan Documents shall have
received written notice from that Lender or Ancillary Lender prior to the making
of the requested Loan or the issuance of the requested Letter of Credit
specifying its objection thereto and either (i) such objection shall not have
been withdrawn by written notice to the Administrative Agent or (ii) in the case
of any condition to the making of a Loan, that Lender or Ancillary Lender shall
not have made available to the Administrative Agent that Lender’s or Ancillary
Lender’s Applicable Adjusted Percentage of such Loan or Letter of Credit. -95-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101101.jpg]
Section 8.08. The Administrative Agent in its Individual Capacity; Other
Relationships. The Administrative Agent and its affiliates may make loans to,
issue letters of credit for the account of, accept deposits from and generally
engage in any kind of banking or other business with any Borrower and its
Affiliates as though the Administrative Agent were not the Administrative Agent,
Issuing Bank or Swingline Lender hereunder. With respect to Loans, if any, made
by the Administrative Agent in its capacity as a Lender, the Administrative
Agent in its capacity as a Lender shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not the Administrative Agent, Issuing Bank or
Swingline Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender. The Administrative Agent shall
not be deemed to hold a fiduciary, trust or other special relationship with any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. Section 8.09. Administrative Agent May File
Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on any Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise: (a) to file and prove a claim
for the whole amount of the principal and interest owing and unpaid in respect
of the Loans, LC Exposure and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, Ancillary Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent
hereunder) allowed in such judicial proceeding; and (b) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender, Ancillary Lender and Issuing Bank to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders,
Ancillary Lenders or Issuing Bank, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder. Section 8.10. Designation of Affiliates for
Foreign Currency Loans. The Administrative Agent shall be permitted from time to
time to designate one of its Affiliates to perform the duties -96-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101102.jpg]
to be performed by the Administrative Agent hereunder with respect to Loans and
Borrowings denominated in Foreign Currencies. The provisions of this Article
VIII shall apply to any such Affiliate mutatis mutandis. ARTICLE IX
MISCELLANEOUS Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows: (i) if
to a Borrower, to it at 855 East Main Street, P.O. Box 302, Zeeland, Michigan,
49464-0302, Attention of Kevin Veltman, Vice President-Investor Relations and
Treasurer (Telecopy No. 616-654-7221; Kevin_Veltman@hermanmiller.com); (ii) if
to the Administrative Agent, to Wells Fargo Bank, National Association, Agency
Services, 1525 West W.T. Harris Boulevard – 1B1, Mailcode: MACD1109-019,
Charlotte, North Carolina, 28262, Attention of Agency Services Manager (Telecopy
No. 704-590-2782; e-mail: agencyservices.requests@wellsfargo.com); (iii) if to
the Issuing Bank other than the Administrative Agent, to it at the address or
telecopy number set forth separately in writing to the Administrative Agent; and
(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire. (b) Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the U.S. Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Additionally, if the
Administrative Agent agrees to accept a notice pursuant to Article II, including
any notice of borrowing, notice of interest period selection or notice of
Revolving Loan conversion, made by e-mail transmission, such e-mail transmission
shall be binding on the applicable Borrower whether or not written confirmation
is sent by the applicable Borrower or requested by the Administrative Agent, and
the Administrative Agent may act prior to the receipt of any requested written
confirmation, without any liability whatsoever, based upon e-mail notice
believed by the Administrative Agent in good faith to be from the applicable
Borrower or its agents. The Administrative Agent’s records of the terms of any
e-mail notice -97-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101103.jpg]
pursuant to Article II shall be conclusive on the applicable Borrower in the
absence of gross negligence or willful misconduct on the part of the
Administrative Agent in connection therewith. (c) The Borrowers agree that the
Administrative Agent may make any material delivered by a Borrower to the
Administrative Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to a
Borrower or any of its Subsidiaries, or any other materials or matters relating
to this Agreement, the other Loan Documents or any of the transactions
contemplated hereby or thereby (collectively, the “Communications”) available to
the Lenders by posting such notices on an electronic delivery system (which may
be provided by the Administrative Agent, an Affiliate of the Administrative
Agent, or any Person that is not an Affiliate of the Administrative Agent), such
as IntraLinks, or a substantially similar electronic system that requires
passwords for access and takes other customary measures with respect to
confidentiality and security (the “Platform”). The U.S. Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Administrative Agent nor any of its Affiliates represents
or warrants the accuracy, completeness, timeliness, sufficiency or sequencing of
the Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform
(each, a “Platform Error”) and any liability for any losses, costs, expenses or
liabilities that may be suffered or incurred in connection with the Platform,
except to the extent any of the foregoing liabilities are caused by the gross
negligence or willful misconduct of the Administrative Agent or any of its
Affiliates. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non- infringement of third party rights or freedom from viruses or
other code defects, is made by the Administrative Agent or any of its Affiliates
in connection with the Platform. Notwithstanding anything herein to the
contrary, the Borrowers shall not be in Default hereunder for failure to deliver
any required notice, financial statements or other items if such failure was
caused by a Platform Error. (d) Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notification”) specifying that any
Communication has been posted to the Platform shall for purposes of this
Agreement constitute effective delivery to such Lender of such information,
documents or other materials comprising such Communication. Each Lender agrees
(i) to notify, on or before the date such Lender becomes a party to this
Agreement, the Administrative Agent in writing of such Lender’s e-mail address
to which a Notification may be sent (and from time to time thereafter to ensure
that the Administrative Agent has on record an effective e-mail address for such
Lender) and (ii) that any Notification may be sent to such e-mail address. (e)
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
-98-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101104.jpg]
Section 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, Issuing
Bank or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents, the Issuing Banks
and the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the Agent, Lender
or Issuing Bank may have had notice or knowledge of such Default at the time.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender directly affected thereby (except that only the
Lenders who are increasing their Commitments are required to consent to a
request by the U.S. Borrower under Section 2.23 to increase the Aggregate
Commitments), (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of all Lenders, or (vi)
release the U.S. Borrower Guaranty without the written consent of all Lenders
(other than in connection with transactions permitted pursuant to this
Agreement); provided, further, that (x) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such other Agent, such Issuing Bank
or the Swingline Lender, as the case may be, and (y) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Joint Lead
Arrangers or the Left Lead Arranger under Section 9.03 without the prior written
consent of the Joint Lead Arrangers or the Left Lead Arranger, as the case may
be. In addition, notwithstanding the foregoing, the Fee Letter may only be
amended, modified or changed, or rights or privileges thereunder waived, only by
the parties thereto in accordance with the respective provisions thereof. -99-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101105.jpg]
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 9.02 shall apply equally to, and shall be binding upon, each of
the Administrative Agent and the Lenders. Notwithstanding anything to the
contrary herein, any Defaulting Lender shall not have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (i) the
Commitment of such Defaulting Lender may not be increased, (ii) the Applicable
Adjusted Percentage of such Defaulting Lender may not be increased, (iii) the
Maturity Date of any Loans of such Defaulting Lender may not be extended, and
(iv) principal and interest owing to such Defaulting Lender may not be reduced,
in each case without the consent of such Defaulting Lender. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce the rights and remedies hereunder and under the other Loan
Documents against the Borrowers shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 7.01 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Issuing Bank from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Bank) hereunder and under the other
Loan Documents or (c) any Lender from exercising set-off rights in accordance
with Section 9.08 (subject to the terms of Section 2.18); and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 7.01
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.18, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. Section 9.03. Expenses; Indemnity; Damage
Waiver. (a) The U.S. Borrower shall pay (i) all reasonable out-of-pocket costs
and expenses incurred by the Administrative Agent and the Left Lead Arranger,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Left Lead Arranger, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket fees
and expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable out- of-pocket fees and expenses of the
Administrative Agent and the Left Lead Arranger in connection with the use of
any Platform (provided, however, that the U.S. Borrower shall have no obligation
to pay the costs of any upgrades or repairs to any Platform), (iv) any and all
excise, sales or other similar taxes and (v) all out-of-pocket fees and expenses
incurred by the Administrative Agent, the Issuing Bank and the Lenders,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank and the Lenders, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents including its rights under this Section 9.03, or in
connection with -100-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101106.jpg]
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket fees and expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The obligations of
the U.S. Borrower under this Section 9.03(a) shall survive the payment and
performance of the Obligations and the termination of this Agreement. (b) The
U.S. Borrower shall indemnify each of the Joint Lead Arrangers, the
Administrative Agent, the Issuing Bank, the Swingline Lender, each of the
Lenders and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee by any Person (including any Borrower)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions, (ii) any Loan
or Letter of Credit or the use by the U.S. Borrower or its Subsidiaries of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the U.S. Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the U.S.
Borrower or any of its Subsidiaries, (iv) any claims for brokerage fees or
commissions in connection with the Loan Documents or in connection with any
Borrower’s failure to conclude any other financing, and to reimburse each
Indemnitee on demand for all reasonable legal and other expenses incurred in
connection with investigating or defending any of the foregoing, (v) the use of
any Platform (provided, however, that the U.S. Borrower shall have no obligation
to indemnify any Indemnitee for the costs of any upgrades or repairs to any
Platform), or (vi) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower, and
regardless of whether any Indemnitee is a party thereto, and the U.S. Borrower
shall reimburse each Indemnitee for all reasonable legal fees and other expenses
in connection with such Indemnitee’s investigation or defense of any of the
foregoing; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or its Related Parties or (y) result from
a claim brought by any Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. Upon receiving
knowledge of any suit, claim or demand asserted by a third party that either
Joint Lead Arranger, the Administrative Agent, the Issuing Bank, the Swingline
Lender or any Lender believes is covered by this indemnity, such Joint Lead
Arranger, the Administrative Agent, the Issuing Bank, the Swingline Lender or
such Lender shall give the U.S. Borrower notice of the matter and such Joint
Lead Arranger, the Administrative Agent, the Issuing Bank, the Swingline Lender
or such Lender may select its own counsel or request that the U.S. Borrower
defend such suit, claim or demand, with legal counsel satisfactory to such -101-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101107.jpg]
Joint Lead Arranger, the Administrative Agent, the Issuing Bank, the Swingline
Lender or such Lender, as the case may be, at the U.S. Borrower’s sole cost and
expense; provided, however, that such Joint Lead Arranger, the Administrative
Agent, the Issuing Bank, the Swingline Lender or such Lender shall not be
required to so notify the U.S. Borrower and such Joint Lead Arranger, the
Administrative Agent, the Issuing Bank, the Swingline Lender or such Lender
shall have the right to defend, at the U.S. Borrower’s sole cost and expense,
any such matter that is in connection with a formal proceeding instituted by any
Governmental Authority having authority to regulate or oversee any aspect of
such Joint Lead Arranger’s, the Administrative Agent’s, the Issuing Bank’s, the
Swingline Lender’s or such Lender’s business or that of its Affiliates. Such
Joint Lead Arranger, the Administrative Agent, the Issuing Bank, the Swingline
Lender or such Lender may also require the U.S. Borrower to defend the matter.
Notwithstanding the foregoing provisions, the Indemnitees will be entitled to
employ counsel separate from counsel for the U.S. Borrower and for any other
party in such action if any such Indemnitee reasonably determines that a
conflict of interest or other reasonable basis exists that makes representation
by counsel chosen by the U.S. Borrower not advisable, all at the U.S. Borrower’s
expense. In the event an Indemnitee (or any of its officers, directors or
employees) appears as a witness in any action or proceeding brought against the
U.S. Borrower in which an Indemnitee is not named as a defendant, the U.S.
Borrower agrees to reimburse such Indemnitee for all out-of-pocket expenses
incurred by it (including fees and expenses of counsel) in connection with its
appearing as a witness. Any failure or delay of either Joint Lead Arranger, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender to
notify the U.S. Borrower of any such suit, claim or demand shall not relieve the
U.S. Borrower of its obligations under this Section 9.03(b). No Indemnitee
referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction. The U.S. Borrower
shall not, without the prior written consent of each Indemnitee affected thereby
(which consent will not be unreasonably withheld), settle any threatened or
pending claim or action that would give rise to the right of any Indemnitee to
claim indemnification hereunder unless such settlement (x) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnitee and (y) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnitee. The U.S. Borrower agrees that no Indemnitee shall have any liability
(whether direct or indirect, in contract or tort, or otherwise) to the U.S.
Borrower or its Affiliates or to their respective equity holders or creditors
arising out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent such liability is determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s own gross negligence or willful misconduct. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. The
obligations of the U.S. Borrower under this Section 9.03(b) shall survive the
payment and performance of the Obligations and the termination of this
Agreement. -102-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101108.jpg]
(c) To the extent that the U.S. Borrower for any reason fails to indefeasibly
pay any amount required to be paid by it to any Agent, Issuing Bank or Swingline
Lender or any Related Party of any of the foregoing under paragraph (a) or (b)
of this Section 9.03, each Lender severally agrees to pay to such Agent, Issuing
Bank, Swingline Lender or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against an Agent, Issuing Bank or Swingline Lender in its capacity as
such or against any Related Party of any of the foregoing acting for any Agent,
Issuing Bank or Swingline Lender in connection with such capacity. (d) To the
fullest extent permitted by applicable law, the Borrowers shall not assert, and
hereby waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmissions systems in connection with this
agreement or the other Loan Documents or the transactions contemplated hereby or
thereby; provided that nothing in this Section 9.03(d) shall: (i) prevent any
Indemnitee form incurring liability for any such damages to the extent caused by
or arising out of any Indemnitee’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction; or (ii) in any way modify, reduce or eliminate the duties and
liabilities of the parties under Section 9.12 of this Agreement. (e) All amounts
due under this Section shall be payable promptly after written demand therefor.
(f) Each party’s obligations under this Section 9.03 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void), provided that any merger of any
Subsidiary Borrower with other Subsidiaries shall not be deemed an assignment
provided that the resulting entity assumes all Obligations of such Subsidiary
Borrower in a manner acceptable to the Administrative Agent, and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit or Swingline
-103-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101109.jpg]
Lender that makes any Swingline Loan), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Joint Lead
Arrangers, the Issuing Bank, the Swingline Lender and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b) (i)
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of: (A) the U.S. Borrower, provided
that no consent of the U.S. Borrower shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other Eligible Assignee; provided, further,
that the U.S. Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof; (B) the
Administrative Agent; provided that no consent of the Administrative Agent shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund; and (C) if such assignment would result in such Eligible Assignee becoming
a Lender, each of the Issuing Bank and the Swingline Lender. (ii) Assignments
shall be subject to the following additional conditions: (A) except in the case
of an assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the U.S. Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
U.S. Borrower shall be required if an Event of Default has occurred and is
continuing; (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans; (C) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (which fee is for the sole benefit of the Administrative Agent); provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; -104-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101110.jpg]
(D) the Eligible Assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and (E) notwithstanding
the provisions of Section 9.04(b)(i), unless an Event of Default shall have
occurred and shall then be continuing, no Lender shall assign all or any portion
of its rights and obligations under this Agreement to any Affiliate of such
Lender or any Approved Fund which, in either case, is an EEA Financial
Institution, without the prior written consent of the U.S. Borrower. For the
purposes of this Section 9.04(b), the term “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. (iii) Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, however, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. (iv) The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at one of its offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders (including Lenders
becoming party to this Agreement pursuant to a joinder as contemplated by
Section 2.23), and the Commitment of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). In addition, the Administrative Agent
shall maintain on the Register information regarding the designation and
revocation of designation, of any Lender as a Defaulting Lender. The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. -105-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101111.jpg]
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the Eligible Assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. (c) (i) Any Lender may,
without the consent of, or (except as provided in the last sentence of this
subsection (c)(i)) notice to, any Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person, or any Borrower
or any of a Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 8.04 with respect to
any payments made by such Lender to its Participant(s). Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Any Lender
that sells a participation shall provide prompt written notice thereof to the
U.S. Borrower, identifying the participant and the amount of the interest sold.
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the -106-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101112.jpg]
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the U.S. Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the U.S. Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(e) as though it were a
Lender. (iii) Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. Nothing in this
subsection (c)(iii) shall eliminate or modify the Lenders’ obligation to provide
notice to the U.S. Borrower of any sale of participation interest, as provided
in Section 9.04(c)(i). (d) Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. (e) In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the U.S.
Borrower and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, Issuing Bank, Swingline Lender or any Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender -107-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101113.jpg]
hereunder shall become effective under Requirements of Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs. Section 9.05. Survival. All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. (b) The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. Section 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such -108-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101114.jpg]
invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Section 9.08. Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate, to or for the credit or the account of any
Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such Issuing Bank or their respective Affiliates, irrespective of
whether or not such Lender, Issuing Bank or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
any Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
however, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.24 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and
(ii) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have. Each Lender and Issuing Bank agrees to notify the U.S. Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Section 9.09. Governing Law; Jurisdiction; Consent to
Service of Process. (a) This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or in tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
construed in accordance with and governed by the law of the State of New York.
(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any court of the State of
Illinois and any court of the United States District Courts sitting in Illinois,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Illinois State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties -109-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101115.jpg]
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction. (c) Each Borrower
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. (d)
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by applicable law. Section 9.10. Waiver of Jury Trial. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION. Section 9.11. Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. Section 9.12.
Confidentiality. Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates
and Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or -110-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101116.jpg]
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of the U.S.
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Borrower. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments. For the purposes
of this Section, “Information” means all information received from any Borrower
relating to the U.S. Borrower or any of its Subsidiaries or their business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
a Borrower. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Section 9.13. Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender. Section 9.14. USA PATRIOT Act; Anti-Money Laundering Laws. Each
Lender that is subject to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) or any
other Anti-Money Laundering Laws hereby notifies each Borrower that pursuant to
the requirements of the Patriot Act or such other Anti- Money Laundering Laws,
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act or such other Anti-Money Laundering Laws.
Section 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Subsidiary
Borrower) agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with -111-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101117.jpg]
normal banking procedures in the relevant jurisdiction the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given. (b) The obligations of each Borrower
in respect of any sum due to any party hereto or any holder of the obligations
owing hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than the currency in which such
sum is stated to be due hereunder (the “Agreement Currency”), be discharged only
to the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Applicable Creditor against such loss. The obligations of the
Borrowers contained in this Section 9.15 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder. Section 9.16.
Waivers and Agreements. (a) The covenants, agreements and obligations of each
Borrower set forth herein are joint and several and shall be primary obligations
of such Borrower, and, to the extent not prohibited by applicable law, such
obligations shall be absolute and unconditional, shall not be subject to any
counterclaim, set-off, deduction, diminution, abatement, recoupment, suspension,
deferment, reduction or defense (other than full and strict compliance by each
Borrower with its obligations hereunder) based upon any claim such Borrower, any
other Borrower or any other Person may have against the Administrative Agent,
the Lenders or any other Person, and shall remain in full force and effect
without regard to, and shall not be released, discharged or in any way affected
by, any circumstance or condition whatsoever, foreseeable or unforeseeable and
without regard to whether such Borrower, any other Borrower, the Administrative
Agent or any Lender shall have any knowledge or notice thereof, including,
without limitation: (i) any termination, amendment, modification, addition,
deletion or supplement to or other change to any of the terms of any Loan
Document in accordance with its terms or any other instrument or agreement
applicable to any of the parties hereto or thereto, or any assignment or
transfer of any thereof, or any furnishing or acceptance or release of
additional security for any Obligation or for the obligations of any Person
under any Loan Document, or the failure of any security or the failure of any
Person to perfect any interest in any collateral; any waiver of, or extension of
time for the performance of, the payment, performance or observance of any of
the obligations, conditions, covenants or agreements contained in any Loan
Document, or any other waiver, forbearance, consent, extension, renewal,
indulgence, compromise, release, settlement, refunding or other action or
inaction under or in respect of any Loan Document or any other instrument or
agreement, or under or in respect of any obligation or liability of each
Borrower, or the Administrative Agent or any exercise or non-exercise of any
right, remedy, power or privilege under or in respect of any such instrument of
agreement or any such obligation or liability; -112-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101118.jpg]
(ii) any failure, omission or delay on the part of the Administrative Agent to
enforce, assert or exercise any right, power or remedy conferred on it in any
Loan Document to give notice to any Borrower of the occurrence of an Event of
Default; (iii) any voluntary or involuntary bankruptcy, insolvency,
reorganization, moratorium, assignment for the benefit of creditors,
receivership, liquidation, marshaling of assets and liabilities or similar
proceedings with respect to any Borrower or any other Person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding; (iv) any limitation on the
liability or obligations of any Borrower under any Loan Document or any other
instrument or agreement, which may now or hereafter be imposed by law, or any
discharge, termination, cancellation, frustration, irregularity, invalidity or
unenforceability, in whole or in part, of any thereof; or (v) any other
occurrence, circumstance, happening or event whatsoever, whether similar or
dissimilar to the foregoing, whether foreseen or unforeseen, and any other
circumstance (other than full and irrevocable performance and payment of the
Obligations) which might otherwise constitute a legal or equitable defense,
release or discharge or which might otherwise limit recourse against each
Borrower, whether or not such Borrower shall have notice or knowledge of the
foregoing. (b) Each Borrower hereby waives, to the fullest extent permitted by
law, (i) all rights, if any, of marshalling of any collateral or security for
the Obligations and (ii) any right (except as shall be required by applicable
statute and cannot be waived) to require the Administrative Agent or any Lender
to (A) proceed against the other Borrower or any other Person, (B) proceed
against or exhaust any other collateral or security for any of the Obligations
or (C) pursue any remedy in the Administrative Agent’s or any Lender’s power
whatsoever. Each Borrower hereby waives any defense based on or arising out of
any defense of the other Borrower or any other Person other than payment in full
of the Obligations, including, without limitation, any defense based on or
arising out of the disability of the other Borrower or any other Person, or the
enforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the other Borrower other than
payment in full of the Obligations. Subject to the terms of this Agreement, the
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent by one or more judicial or non-judicial sales, whether or
not every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent may have against the other Borrower or any other Person, or
any security, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent the Obligations have been paid in full.
(c) Each Borrower waives any defense, right of set-off, claim or counterclaim
whatsoever and any and all other rights, benefits, protections and other
defenses available to it now or at any time hereafter. -113-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101119.jpg]
(d) Each Borrower represents and warrants that it is fully aware of the
financial condition of the other Borrowers, and each Borrower delivers this
Agreement based solely upon its own independent investigation of the other
Borrowers’ financial condition and in no part upon any representation or
statement of the Administrative Agent or any Lender with respect thereto. Each
Borrower further represents and warrants that it is in a position to and hereby
does assume full responsibility for obtaining such additional information
concerning the other Borrowers’ financial condition as each Borrower may deem
material to its obligations hereunder, and each Borrower is not relying upon,
nor expecting the Administrative Agent or any Lender to furnish it any
information in the Administrative Agent’s or any Lender’s possession concerning
the other Borrowers’ financial condition or concerning any circumstances bearing
on the existence or creation, or the risk of nonpayment or nonperformance of the
Obligations. Each Borrower hereby waives any duty on the part of the
Administrative Agent and the Lenders to disclose to each Borrower any facts the
Administrative Agent or any Lender may now or hereafter know about the other
Borrowers, regardless of whether the Administrative Agent or such Lender has
reason to believe that any such facts materially increase the risk beyond that
which each Borrower intended to assume or has reason to believe that such facts
are unknown to such Borrower. (e) In addition to any other waivers, agreements
and covenants of the Borrowers set forth herein, each Borrower hereby further
waives and releases all claims, causes of action, defenses and offsets for any
act or omission of the Lenders or the Administrative Agent and each of their
respective directors, officers, employees, representatives and agents in
connection with administration of the Loans, except for any Lender’s or the
Administrative Agent’s willful misconduct or gross negligence as determined by a
final, non-appealable judgment of a court of competent jurisdiction. Section
9.17. Clarification. Notwithstanding anything to the contrary, the parties
hereto understand and agree that Wells Fargo is acting in various capacities
under this Agreement and the other Loan Documents and therefore shall be
permitted to fulfill its roles and manage its various duties hereunder in such
manner as Wells Fargo sees fit and, for the avoidance of doubt, in lieu of
sending notices to itself when acting in different capacities, Wells Fargo may
keep internal records regarding all such communications, notices and actions
related to this Agreement and the other Loan Documents in accordance with its
past practice. Section 9.18. Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
-114-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101120.jpg]
(b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. Section 9.19. Amendment and
Restatement. It is intended by the parties hereto that (a) all Obligations of
the parties under the Existing Agreement shall continue to exist under and be
evidenced by this Agreement and the other Loan Documents; and (b) except as
expressly stated herein or amended hereby, the Existing Agreement and the other
Loan Documents are ratified and confirmed as remaining unmodified and in full
force and effect with respect to all Obligations; it being understood that it is
the intent of the parties hereto that this Agreement does not constitute a
novation of rights, obligations and liabilities of the respective parties
(including the Obligations) existing under the Existing Agreement and such
rights, obligations and liabilities shall continue and remain outstanding, and
that this Agreement amends, restates and replaces in its entirety the Existing
Agreement. From and after the Restatement Effective Date, all Obligations of the
Borrowers under the Existing Agreement shall become Obligations of such Persons
hereunder, and all Obligations, if any, of the Subsidiary Borrowers shall become
fully and continuously guaranteed by the U.S. Borrower pursuant to the U.S.
Borrower Guaranty. Upon the effectiveness of this Agreement in accordance with
Section 4.01, each Loan Document other than the Existing Agreement that was in
effect immediately prior to the Restatement Effective Date shall continue to be
effective and, unless the context otherwise requires, any reference to the
Existing Agreement contained therein shall be deemed to refer to this Agreement
and any reference to the Loans or Obligations shall be deemed to refer to the
Loans and Obligations under this Agreement. This Agreement, and each of the
amendments to the Existing Agreement effected hereby on the Restatement
Effective Date, is binding on each Lender party to the Existing Agreement as of
the Restatement Effective Date, other than each Departing Lender. Section 9.20.
Departing Lenders; Equalization of Outstanding Obligations. (a) Departing
Lenders. Upon the satisfaction of the conditions precedent set forth in Section
4.02 hereof, the Lenders hereby agree to purchase in the aggregate 100% of each
Departing Lender’s outstanding Obligations under the Existing Agreement
(including, without limitation, all of the Loans held by the Departing Lender)
for a purchase price equal to the outstanding principal balance of the Loans and
accrued but unpaid interest and related fees owed to each Departing Lender under
the Existing Agreement as of the Restatement Effective Date, -115-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101121.jpg]
which purchase price shall be paid in Dollars in immediately available funds on
the Restatement Effective Date. Such purchases shall be arranged through the
Administrative Agent. (b) Equalization of Outstanding Obligations. Upon the
satisfaction of the conditions precedent set forth in Section 4.02 hereof, all
Loans outstanding under, and as defined in, the Existing Agreement, including
all Eurocurrency Loans, shall remain outstanding as part of the initial
Borrowing of Loans under this Agreement. On the Restatement Effective Date, the
Lenders each agree to make such purchases and sales of interests in the
outstanding Loans between themselves so that each Lender is then holding its
Applicable Adjusted Percentage of outstanding Loans. Such purchases and sales
shall be arranged through the Administrative Agent, and each Lender hereby
agrees to execute such further instruments and documents, if any, as the
Administrative Agent may reasonably request in connection therewith. Section
9.21. Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Joint Lead Arrangers and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrowers, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit or the
Commitments; (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84- 14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, -116-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101122.jpg]
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or (iv) such other representation,
warranty and covenant as may be agreed in writing between the Administrative
Agent, in its sole discretion, and such Lender. (b) In addition, unless either
(1) sub-clause (i) in the immediately preceding clause (a) is true with respect
to a Lender or (2) a Lender has provided another representation, warranty and
covenant in accordance with sub-clause (iv) in the immediately preceding clause
(a), such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to, the date such Person ceases being a Lender
party hereto, for the benefit of, the Administrative Agent, the Joint Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of any Borrower, that none of the Administrative Agent,
the Joint Lead Arrangers and their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
Section 9.22. Acknowledgment Regarding any Supported QFCs . To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): (a) In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the -117-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101123.jpg]
laws of the United States or a state of the United States. Without limitation of
the foregoing, it is understood and agreed that rights and remedies of the
parties with respect to a Defaulting Lender shall in no event affect the rights
of any Covered Party with respect to a Supported QFC or any QFC Credit Support.
(b) As used in this Section 9.22, the following terms have the following
meanings: “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party. “Covered Entity” means any of the following: (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC” has
the meaning assigned to the term “qualified financial contract” in, and shall be
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). ARTICLE X COLLECTION
ALLOCATION MECHANISM Section 10.01. Implementation of CAM. (a) On the CAM
Exchange Date, (i) the Commitments and the Ancillary Commitments shall
automatically and without further act be terminated as provided in Article VII,
(ii) the principal amount of each Loan denominated in a Foreign Currency shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, determined using the Exchange Rates calculated as of the CAM
Exchange Date, of such amount and on and after such date all amounts accruing
and owed to any Lender in respect of such Obligations shall accrue and be
payable in Dollars at the rates otherwise applicable hereunder and (iii) each
Lender shall automatically and without further act (and without regard to the
provisions of Section 9.04) immediately be deemed to have acquired
participations in the Swingline Loans, Revolving Loans, Ancillary Loans and
Letters of Credit (including each Reserve Account established pursuant to
Section 10.02 below) in an amount equal to such Lender’s CAM Percentage. Each
Lender shall make payments to the Applicable Agent for such participations, and
the Applicable Agent shall distribute such payments to the -118-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101124.jpg]
appropriate Lender, in such manner and pursuant to such procedures determined by
the Administrative Agent. Each Lender and each Borrower hereby consents and
agrees to the CAM Exchange, and each Lender agrees that the CAM Exchange shall
be binding upon its successors and assigns and any person that acquires a
participation in its interests in any Advance. Each Borrower agrees from time to
time to execute and deliver to the Administrative Agent all such promissory
notes and other instruments and documents as the Administrative Agent shall
reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes evidencing its interests in the Loans and Ancillary Loans so executed and
delivered; provided, however, that the failure of any Borrower to execute or
deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange. (b)
As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Applicable Agent pursuant to any Loan Document in
respect of the Revolving Credit Exposures and the Ancillary Facility Exposures
shall be distributed to the Lenders pro rata in accordance with their respective
CAM Percentages. Any direct payment received by a Lender upon or after the CAM
Exchange Date, including by way of set-off, in respect of any Revolving Credit
Exposure or Ancillary Facility Exposure shall be paid over to the Applicable
Agent for distribution to the Lenders in accordance herewith. Section 10.02.
Letters of Credit. (a) In the event that on the CAM Exchange Date any Letter of
Credit shall be outstanding and undrawn in whole or in part, or any LC
Disbursement shall not have been reimbursed either by the U.S. Borrower or with
the proceeds of a Borrowing, each Lender shall promptly pay over to the
Administrative Agent, in immediately available funds, an amount equal to the
Dollar Equivalent of such Lender’s CAM Percentage of such undrawn face amount or
(to the extent it has not already done so) such unreimbursed drawing, as
applicable, together with interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the Administrative Agent at the rate
that would be applicable at the time to an ABR Revolving Loan in a principal
amount equal to such undrawn face amount or unreimbursed drawing, as applicable.
The Administrative Agent shall establish a separate account (each, a “Reserve
Account”) or accounts for each Lender for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s Reserve Account such
Lender’s CAM Percentage of the amounts received from the Lenders as provided
above. The Administrative Agent shall have sole dominion and control over each
Reserve Account, and the amounts deposited in each Reserve Account shall be held
in such Reserve Account until withdrawn as provided in paragraph (b), (c), (d)
or (e) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the Reserve Accounts in
respect of each Letter of Credit and the amounts on deposit in respect of each
Letter of Credit attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s Reserve Account shall be held as a reserve against the LC
Exposures, shall be the property of such Lender, shall not constitute Loans to
or give rise to any claim of or against any Borrower and shall not give rise to
any obligation on the part of the U.S. Borrower to pay interest to such Lender,
it being agreed -119-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101125.jpg]
that the reimbursement obligations in respect of Letters of Credit shall arise
only at such times as drawings are made thereunder, as provided in Section 2.06.
(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the applicable Issuing Bank withdraw from the Reserve Account of each Lender any
amounts, up to the amount of such Lender’s CAM Percentage of such drawing
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such Issuing Bank in satisfaction of the reimbursement
obligations of the Lenders under Section 2.06(d) (but not of the U.S. Borrower
under Section 2.06(e)). In the event that any Lender shall default on its
obligation to pay over any amount to the Administrative Agent as provided in
this Section 10.02, the applicable Issuing Bank shall have a claim against such
Lender to the same extent as if such Lender had defaulted on its obligations
under Section 2.06(d), but shall have no claim against any other Lender in
respect of such defaulted amount, notwithstanding the exchange of interests in
the applicable Borrower’s reimbursement obligations pursuant to Section 10.01.
Each other Lender shall have a claim against such defaulting Lender for any
damages sustained by it as a result of such default, including, in the event
that such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount. (c) In the event that after the CAM Exchange Date any Letter
of Credit shall expire undrawn, the Administrative Agent shall withdraw from the
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender. (d)
With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, for the account of the Issuing Bank, on demand, its CAM
Percentage of such drawing. (e) Pending the withdrawal by any Lender of any
amounts from its Reserve Account as contemplated by the above paragraphs, the
Administrative Agent will, at the direction of such Lender and subject to such
rules as the Administrative Agent may prescribe for the avoidance of
inconvenience, invest such amounts in Permitted Investments. Each Lender that
has not withdrawn its amounts in its Reserve Account as provided in paragraph
(d) above shall have the right, at intervals reasonably specified by the
Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its Reserve Account and to retain such
earnings for its own account. [SIGNATURE PAGE FOLLOWS] -120-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101126.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. HERMAN MILLER, INC. By; Name: Kevin^f. Veltman Title: Vice
President - Investor Relations and Treasurer [SIGNATURE PAGE TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT (HERMAN MILLER)]



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101127.jpg]




--------------------------------------------------------------------------------



 
[hmi8k08292019ex101128.jpg]




--------------------------------------------------------------------------------



 
[hmi8k08292019ex101129.jpg]




--------------------------------------------------------------------------------



 
[hmi8k08292019ex101130.jpg]




--------------------------------------------------------------------------------



 
[hmi8k08292019ex101131.jpg]




--------------------------------------------------------------------------------



 
[hmi8k08292019ex101132.jpg]




--------------------------------------------------------------------------------



 
[hmi8k08292019ex101133.jpg]
PNC BANK, NATIONAL ASSOCIATION, as a Lender By: Name: Zoila Baker Title: Vice
President [SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (HERMAN
MILLER)]



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101134.jpg]
SCHEDULE 2.01 COMMITMENTS LENDER COMMITMENT Wells Fargo Bank, National
Association $150,000,000 JPMorgan Chase Bank, N.A. $105,000,000 Bank of America,
N.A. $70,000,000 KeyBank National Association $60,000,000 The Huntington
National Bank $45,000,000 HSBC Bank USA, N.A. $35,000,000 PNC Bank National
Association $35,000,000 Total $500,000,000



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101135.jpg]
SCHEDULE 2.06 EXISTING LETTERS OF CREDIT (AS OF RESTATEMENT EFFECTIVE DATE)
Beneficiary Expiry Amount Travelers Indemnity Company 11/17/19 $ 110,000
Travelers Indemnity Company 4/7/20 $ 1,930,000 Old Republic Insurance Company
7/7/20 $ 3,750,891 ASB MRP 900 G Street 4/24/20 $ 60,205 Lightning Propco III,
LLC 9/30/19 $ 250,000 State of Connecticut 10/5/19 $ 367,500 Dugan Financing LLC
C/O DUK 9/15/19 $ 61,028 Dacra Design 4141 LLC 7/18/20 $ 120,000 Diamond Jim
Realty 10/28/19 $ 100,000 Big Greene LLC 2/28/20 $ 326,193 M&B Building Owners
LLC 9/26/19 $ 1,600,000 Duke Realty-Ohio Warehouse 6/29/20 $ 1,153,150 $
9,828,968



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101136.jpg]
SCHEDULE 3.06 DISCLOSED MATTERS (AS OF THE RESTATEMENT EFFECTIVE DATE) None.



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101137.jpg]
SCHEDULE 3.16 INSURANCE (AS OF THE RESTATEMENT EFFECTIVE DATE) The deductible
amount under certain insurance policies are maintained with Milsure Insurance,
Ltd., an Affiliate of the U.S. Borrower.



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101138.jpg]
SCHEDULE 6.01 EXISTING SUBSIDIARIES INDEBTEDNESS (AS OF THE RESTATEMENT
EFFECTIVE DATE) No indebtedness of subsidiaries for purposes of this schedule
6.01. See the liens consisting of precautionary UCC filings relating to
operating leases of subsidiaries listed on schedule 6.02.



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101139.jpg]
SCHEDULE 6.02 EXISTING LIENS (AS OF THE RESTATEMENT EFFECTIVE DATE) Liens
evidenced by the following UCC filings (each filing made with the office of the
Michigan Secretary of State): Secured Party Original File No. Original
Collateral Date of Filing Raymond Leasing Corporation 2012100527-4 7/12/12
Specific leased equipment Hurco Companies, Inc. 2015010104-5 1/23/15 Specific
equipment Precision Jig & Fixture, Inc. 2015056498-2 4/24/15 Specific fixtures
Classic Die, Inc. 2015070251-8 5/19/15 Filing under Michigan Special Tools Lien
Act Precision Jig & Fixture, Inc. 2015102030-9 7/17/15 Specific fixtures
Commercial Tool & Die, Inc. 2015137753-2 10/2/15 Filing under Michigan Special
Tools Lien Act Specialty Tooling Systems, 2015140158-5 10/8/15 Specific
equipment Inc. Commercial Tool & Die, Inc. 2015143774-4 10/15/15 Filing under
Michigan Special Tools Lien Act Specialty Tooling Systems, 2015153507-1 11/5/15
Specific equipment Inc. Specialty Tooling Systems, 2015153508-3 11/5/15 Specific
equipment Inc. Commercial Tool & Die, Inc. 2016089807-0 6/27/16 Filing under
Michigan Special Tools Lien Act C.G. Automation & Fixture, 20161026000756-
10/26/16 Filing under Michigan Special Tools Inc. 2 Lien Act C.G. Automation &
Fixture, 20170111001171- 1/11/17 Filing under Michigan Special Tools Inc. 3 Lien
Act Commercial Tool & Die, Inc. 20170203000172- 2/3/17 Filing under Michigan
Special Tools 5 Lien Act C.G. Automation & Fixture, 20170420000445- 4/20/17
Filing under Michigan Special Tools Inc. 3 Lien Act



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101140.jpg]
Secured Party Original File No. Original Collateral Date of Filing Commercial
Tool & Die, Inc. 20170504000976- 5/4/17 Filing under Michigan Special Tools 9
Lien Act M & K Truck Leasing, LLC 20170711000519- 7/11/17 Leased vehicles 6
Commercial Tool & Die, Inc. 20171017000616- 10/17/17 Filing under Michigan
Special Tools 6 Lien Act Paramount Tool & Die, Inc. 20171026000263- 10/26/17
Filing under Michigan Special Tools 6 Lien Act Paramount Tool & Die, Inc.
20171026000296- 10/26/17 Filing under Michigan Special Tools 4 Lien Act Stiles
Machinery, Inc. 20171220000764- 12/20/17 Specific equipment 4 Commercial Tool &
Die, Inc. 20180509000601- 5/9/18 Filing under Michigan Special Tools 2 Lien Act
Paramount Tool & Die, Inc. 20180518000139- 5/18/18 Filing under Michigan Special
Tools 8 Lien Act Paramount Tool & Die, Inc. 20180518000202- 5/18/18 Filing under
Michigan Special Tools 3 Lien Act Paramount Tool & Die, Inc. 20180601000491-
6/1/18 Filing under Michigan Special Tools 4 Lien Act Paramount Tool & Die, Inc.
20180622000396- 6/22/18 Filing under Michigan Special Tools 3 Lien Act C.G.
Automation & Fixture, 20180817000303- 8/17/18 Filing under Michigan Special
Tools Inc. 9 Lien Act C.G. Automation & Fixture, 20181113000743- 11/13/18 Filing
under Michigan Special Tools Inc. 1 Lien Act Commercial Tool & Die, Inc.
20181212000272- 12/12/18 Filing under Michigan Special Tools 8 Lien Act
Commercial Tool & Die, Inc. 20190509000608- 5/9/19 Filing under Michigan Special
Tools 4 Lien Act C.G. Automation & Fixture, 20190611000572- 6/11/19 Filing under
Michigan Special Tools Inc. 4 Lien Act



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101141.jpg]
SCHEDULE 6.08 EXISTING RESTRICTIONS (AS OF THE RESTATEMENT EFFECTIVE DATE)
Existing restrictive agreements with limitations on liens include: -$50,000,000
Series A Senior Notes due March 1, 2021, issued by the U.S. Borrower (governed
by Private Shelf Agreement dated as of December 14, 2010, as amended, between
the U.S. Borrower and the noteholders) -ISDA Master Agreement dated August 5,
2016 between Wells Fargo Bank, N.A. and the U.S. Borrower, including the
Schedule thereto, as amended by First Amendment dated August 29, 2016 -ISDA
Master Agreement dated November 30, 2016 between PNC Bank, N.A. and the U.S.
Borrower, including the Schedule to the Master Agreement



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101142.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Assignment Effective Date set
forth below and is entered into by and between [INSERT NAME OF ASSIGNOR] (the
“Assignor”) and [INSERT NAME OF ASSIGNEE] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Assignment Effective Date inserted by the Administrative Agent as
contemplated below (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor. 1. Assignor:
______________________________ 2. Assignee: ______________________________ [and
is an Affiliate/Approved Fund of _____________] 3. U.S. Borrower: Herman Miller,
Inc., a Michigan corporation 4. Administrative Agent: Wells Fargo Bank, National
Association, as the administrative agent under the Credit Agreement 5. Credit
Agreement: The Fifth Amended and Restated Credit Agreement dated as of August
28, 2019, among Herman Miller, Inc., the Subsidiary Exhibits to 5th A&R CA
4837-2366-3008 v3.doc 4148425



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101143.jpg]
Borrowers parties thereto, the Lenders parties thereto, Wells Fargo Bank,
National Association, as Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and Wells Fargo Securities, LLC and JPMorgan Chase Bank,
N.A., as Joint Lead Arrangers and Joint Bookrunners. 6. Assigned Interest:
Facility Assigned Aggregate Amount of Amount of Percentage Assigned
Commitment/Loans Commitment/Loans of Commitment/Loan for all Lenders Assigned $
$ % $ $ % $ $ % Assignment Effective Date: _____________ ___, 20___ [to be
inserted by administrative agent and which shall be the assignment effective
date of recordation of transfer in the register therefor.] The terms set forth
in this Assignment and Assumption are hereby agreed to: ASSIGNOR [NAME OF
ASSIGNOR] By: ____________________________________ Name:
_________________________________ Title: __________________________________
ASSIGNEE [NAME OF ASSIGNEE] By: ____________________________________ Name:
_________________________________ Title: __________________________________ - 2
-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101144.jpg]
Consented to and Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By:_________________________________ Name:
___________________________ Title: ____________________________ Consented to:
[NAME OF RELEVANT PARTY] By:__________________________________ Name:
____________________________ Title: _____________________________ - 3 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101145.jpg]
ANNEX 1 STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION SECTION 1.
REPRESENTATIONS AND WARRANTIES. Section 1.1. Assignor. The Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of the
Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
U.S. Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the U.S. Borrower, any of its Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document. Section 1.2
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Assignment Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (c) appoints and authorizes the Administrative
Agent to take such action as the Administrative Agent on its behalf and to
exercise such powers under the



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101146.jpg]
Credit Agreement and the other Loan Documents as the Administrative Agent is
authorized to exercise by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article VIII of the Credit
Agreement. SECTION 2. PAYMENTS. From and after the Assignment Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Assignment
Effective Date and to the Assignee for amounts which have accrued from and after
the Assignment Effective Date. SECTION 3. GENERAL PROVISIONS. This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York. - 2 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101147.jpg]
EXHIBIT B SUBSIDIARY BORROWER AGREEMENT This SUBSIDIARY BORROWER AGREEMENT (this
“Agreement”), dated as of _____________, 20__, is entered into by
_________________, a ________________ (the “New Subsidiary Borrower”), Herman
Miller, Inc. (the “U.S. Borrower”) and Wells Fargo Bank, National Association,
as Administrative Agent, pursuant to the Fifth Amended and Restated Credit
Agreement (as amended or modified from time to time, the “Credit Agreement”),
dated as of August 28, 2019, among the U.S. Borrower, the Subsidiary Borrowers
party thereto, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication
Agent, and Wells Fargo Securities, LLC and JPMorgan Chase Bank, N.A., as Joint
Lead Arrangers and Joint Bookrunners. WITNESSETH: WHEREAS, the parties to this
Agreement wish to designate the New Subsidiary Borrower as a Subsidiary Borrower
under the Credit Agreement in the manner hereinafter set forth; and WHEREAS,
this Agreement is entered into pursuant to the Credit Agreement; NOW, THEREFORE,
in consideration of the premises, the parties hereto hereby agree as follows: 1.
The New Subsidiary Borrower hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement and the other Loan Documents and
unconditionally agrees to: (a) join the Credit Agreement and the other Loan
Documents as a Subsidiary Borrower; (b) be bound by, and hereby ratifies and
confirms, all covenants, agreements, consents, submissions, appointments,
acknowledgments and other terms and provisions attributable to a Subsidiary
Borrower in the Credit Agreement and the other Loan Documents; and (c) perform
all obligations required of it as a Subsidiary Borrower by the Credit Agreement
and the other Loan Documents. 2. The New Subsidiary Borrower hereby represents
and warrants to the Agents and the Lenders that: (a) The New Subsidiary Borrower
is a Wholly-Owned Subsidiary of the U.S. Borrower and satisfies all conditions
to becoming a Subsidiary Borrower under the Credit Agreement. (b) The
representations and warranties with respect to it contained in, or made or
deemed made by it in, the Credit Agreement and any other Loan Document are true
and correct on the date hereof.



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101148.jpg]
(c) The execution, delivery and performance by the New Subsidiary Borrower of
this Agreement are within its [corporate] powers and have been duly authorized
by all necessary [corporate, stockholder] and other action. This Agreement has
been duly executed and delivered by the New Subsidiary Borrower and constitutes
a legal, valid and binding obligation of the New Subsidiary Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. (d) The execution, delivery and
performance by the New Subsidiary Borrower of this Agreement (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the New Subsidiary
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(iii) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the New Subsidiary Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the New Subsidiary Borrower or any of its Subsidiaries,
and (iv) will not result in the creation or imposition of any Lien on any asset
of the New Subsidiary Borrower or any of its Subsidiaries. (e) The address and
jurisdiction of incorporation of the New Subsidiary Borrower is set forth in
Schedule A to this Agreement. 3. The U.S. Borrower represents and warrants to
the Agents and the Lenders that (a) no Default has occurred and is continuing
under the Credit Agreement as of the date hereof; and (b) the representations
and warranties made by the Borrowers and contained in Article III of the Credit
Agreement are true and correct on and as of the date hereof with the same effect
as if made on and as of such date (other than those representations and
warranties that by their terms speak as of a particular date, which
representations and warranties were true and correct as of such date). 4. The
U.S. Borrower agrees that the U.S. Borrower Guaranty shall remain in full force
and effect after giving effect to this Agreement, including without limitation
after including the New Subsidiary Borrower as a Subsidiary Borrower under the
Credit Agreement and the execution and delivery of any Ancillary Facility
Document. 5. The New Subsidiary Borrower shall be entitled [to obtain Revolving
Loans] [request the creation of Ancillary Facilities under Section 2.22 of the
Credit Agreement]. [Attached hereto as Schedule B is the final Ancillary
Facility Document.] 6. The New Subsidiary Borrower shall not become a Subsidiary
Borrower under the Credit Agreement until (a) this Agreement is signed by all
parties hereto and by the Administrative Agent and where indicated below and (b)
the Administrative Agent shall have received such documents (including a legal
opinion substantially in the form of Exhibit G to the - 2 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101149.jpg]
Credit Agreement if the New Subsidiary Borrower is a Domestic Subsidiary, or a
legal opinion in form and substance acceptable to the Administrative Agent if
the New Subsidiary Borrower is a Foreign Subsidiary) and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
formation, existence and good standing of the New Subsidiary Borrower, the
authorization of Borrowings as they relate to the New Subsidiary Borrower and
any other legal matters relating to the New Subsidiary Borrower and this
Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel. 7. The New Subsidiary Borrower
acknowledges and agrees to the joint and several obligations and the waivers set
forth in Section 9.16 of the Credit Agreement. 8. Capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Credit Agreement.
This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. Except as expressly amended
hereby, each Borrower agrees that the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall remain in full force and effect,
and that it has no set-off, counterclaim, or defense with respect to any of the
foregoing. This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by telecopy shall be effective as delivery of
a manually executed counterpart of this Agreement. This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.
[SIGNATURE PAGES TO FOLLOW] - 3 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101150.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the day and year set forth above. [NAME OF
SUBSIDIARY BORROWER], as a Subsidiary Borrower By:
____________________________________ Name: _______________________________
Title: ________________________________ HERMAN MILLER, INC. By:
____________________________________ Name: _______________________________
Title: ________________________________ [EXISTING SUBSIDIARY BORROWERS] By:
____________________________________ Name: _______________________________
Title: ________________________________ Acknowledged and Consented to: WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:
____________________________________ Name: _______________________________
Title: ________________________________ - 4 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101151.jpg]
SCHEDULE A ADMINISTRATIVE INFORMATION Jurisdiction of Organization: Address: - 5
-



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101152.jpg]
SCHEDULE B FINAL ANCILLARY FACILITY DOCUMENT – IF APPLICABLE - 6 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101153.jpg]
EXHIBIT C SUBSIDIARY BORROWER TERMINATION This SUBSIDIARY BORROWER TERMINATION
(this “Agreement”), dated as of _____________, 20__, is entered into by
_________________, a ________________ (the “Former Subsidiary Borrower”), Herman
Miller, Inc. (the “U.S. Borrower”) and Wells Fargo Bank, National Association,
as Administrative Agent, pursuant to the Fifth Amended and Restated Credit
Agreement (as amended or modified from time to time, the “Credit Agreement”),
dated as of August 28, 2019, among the U.S. Borrower, the Subsidiary Borrowers
party thereto, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication
Agent, and Wells Fargo Securities, LLC and JPMorgan Chase Bank, N.A., as Joint
Lead Arrangers and Joint Bookrunners. WITNESSETH: WHEREAS, the parties to this
Agreement wish to remove the Former Subsidiary Borrower as a Subsidiary Borrower
under the Credit Agreement in the manner hereinafter set forth; and WHEREAS,
this Agreement is entered into pursuant to the Credit Agreement; NOW, THEREFORE,
in consideration of the premises, the parties hereto hereby agree as follows: 1.
The Former Subsidiary Borrower’s ability to request or obtain Loans under the
Credit Agreement is hereby irrevocably terminated. The Former Subsidiary
Borrower shall no longer be considered a Subsidiary Borrower for purposes of
requesting or obtaining Loans and, upon payment in full of all Obligations under
the Credit Agreement and the other Loan Documents owing by the Former Subsidiary
Borrower, the Former Subsidiary Borrower shall no longer be a party to the
Credit Agreement. 2. The Former Subsidiary Borrower and the U.S. Borrower agree,
jointly and severally, that all Obligations under the Credit Agreement and the
other Loan Documents owing by the Former Subsidiary Borrower shall be paid in
full on the date hereof. 3. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Credit Agreement. This Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Agreement may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101154.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the day and year set forth above. [NAME OF FORMER
SUBSIDIARY BORROWER], as a Subsidiary Borrower By:
____________________________________ Name: _______________________________
Title: ________________________________ HERMAN MILLER, INC. By:
____________________________________ Name: ______________________________ Title:
_______________________________ Acknowledged and Consented to: WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent By:
____________________________________ Name: _________________________________
Title: ________________________________ - 2 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101155.jpg]
EXHIBIT D-1 U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is made to the
Fifth Amended and Restated Credit Agreement dated as of August 28, 2019 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Herman Miller, Inc., the Subsidiary Borrowers parties thereto,
the Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and Wells
Fargo Securities, LLC and JPMorgan Chase Bank, N.A., as Joint Lead Arrangers and
Joint Bookrunners. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (b) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (c) it is not a ten percent (10%) shareholder of the
U.S. Borrower within the meaning of Section 881(c)(3)(B) of the Code and (d) it
is not a controlled foreign corporation related to the U.S. Borrower as
described in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the U.S. Borrower with a certificate of its non-U.S.
Person status on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the U.S. Borrower and the Administrative
Agent and (b) the undersigned shall have at all times furnished the U.S.
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments. [NAME OF LENDER] By: _______________________________________
Name: _________________________________ Title:
__________________________________ Date: ___________________________________,
20[_]



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101156.jpg]
EXHIBIT D-2 U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is made to the
Fifth Amended and Restated Credit Agreement dated as of August 28, 2019 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Herman Miller, Inc., the Subsidiary Borrowers parties thereto,
the Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and Wells
Fargo Securities, LLC and JPMorgan Chase Bank, N.A., as Joint Lead Arrangers and
Joint Bookrunners. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of the U.S. Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
U.S. Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned
has furnished the Administrative Agent and the U.S. Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the U.S. Borrower and the Administrative Agent and (ii)
the undersigned shall have at all times furnished the U.S. Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments. [NAME OF LENDER] By: _______________________________________ Name:
_________________________________ Title: __________________________________
Date: ___________________________________, 20[_]



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101157.jpg]
EXHIBIT D-3 U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes) Reference is made to the
Fifth Amended and Restated Credit Agreement dated as of August 28, 2019 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Herman Miller, Inc., the Subsidiary Borrowers parties thereto,
the Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and Wells
Fargo Securities, LLC and JPMorgan Chase Bank, N.A., as Joint Lead Arrangers and
Joint Bookrunners. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent (10%) shareholder of the U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the U.S. Borrower as described in Section 881(c)(3)(C) of
the Code. The undersigned has furnished its participating Lender with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments. [NAME OF
PARTICIPANT] By: _______________________________________ Name:
_________________________________ Title: __________________________________
Date: ___________________________________, 20[_]



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101158.jpg]
EXHIBIT D-4 U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is made to the
Fifth Amended and Restated Credit Agreement dated as of August 28, 2019 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Herman Miller, Inc., the Subsidiary Borrowers parties thereto,
the Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and Wells
Fargo Securities, LLC and JPMorgan Chase Bank, N.A., as Joint Lead Arrangers and
Joint Bookrunners. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent (10%) shareholder of the U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the U.S. Borrower as described in Section 881(c)(3)(C) of
the Code. The undersigned has furnished its participating Lender with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments. [NAME OF
PARTICIPANT] By: _______________________________________ Name:
_________________________________ Title: __________________________________
Date: ___________________________________, 20[_]



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101159.jpg]
EXHIBIT E U.S. BORROWER GUARANTY PARTIES This GUARANTY, dated as of [________],
20__ (this “Guaranty”), is made by Herman Miller, Inc., a Michigan corporation
(together with its successors and assigns, the “Guarantor”), in favor of each of
the Agents and the Lenders as defined below. RECITALS A. The Guarantor (as a
Borrower), the Subsidiary Borrowers party thereto from time to time (all present
and future Subsidiary Borrowers party to the Credit Agreement from time to time
defined as the “Subsidiary Borrowers”), the lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Wells Fargo Securities, LLC
and JPMorgan Chase Bank, N.A., as Joint Lead Arrangers and Joint Bookrunners,
have executed a Fifth Amended and Restated Credit Agreement dated as of August
28, 2019 (as amended or modified from time to time, and together with any
agreement executed in replacement therefor or otherwise refinancing such credit
agreement, the “Credit Agreement”). B. The Guarantor is the parent corporation
of the Subsidiary Borrowers, and the Subsidiary Borrowers and the Guarantor are
engaged in related businesses, and the Guarantor has derived or will derive
substantial direct and indirect benefit from the making of the extensions of
credit by the Agents and the Lenders. C. The obligation of the Lenders to make
or continue to make certain extensions of credit under the Credit Agreement are
conditioned upon, among other things, the execution and delivery by the
Guarantor of this Guaranty, and the extensions of credit to the Subsidiary
Borrowers under the Credit Agreement are and will be made in reliance upon the
issuance of this Guaranty. AGREEMENT In consideration of the premises and to
induce the Lenders to make loans, extend credit or make other financial
accommodations and the Lenders and the Agents to execute the Credit Agreement,
and to continue to keep such credit and other financial accommodations available
to the Subsidiary Borrowers, the Guarantor hereby agrees with and for the
benefit of the Agents and the Lenders as follows: SECTION 1. DEFINED TERMS. As
used in this Guaranty, terms defined in the first paragraph of this Guaranty and
in the recital paragraphs are used herein as defined therein, and the following
terms shall have the following meanings:



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101160.jpg]
“Agents” means all Agents as defined in the Credit Agreement and any Affiliate
of any Agent performing any of the duties or obligations of an Agent under the
Credit Agreement. “Commodity Exchange Act” means the Commodity Exchange Act (7
U.S.C. § 1 et seq.). “Excluded Swap Obligation” means, with respect to any
Borrower, any Swap Obligation if, and to the extent that, all or a portion of
the liability of such Borrower for or the guarantee of such Borrower of, or the
grant by such Borrower of a security interest to secure, such Swap Obligation
(or any liability or guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Borrower’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Borrower or the grant of such security interest becomes effective with respect
to such Swap Obligation (such determination being made after giving effect to
any applicable keepwell, support or other agreement for the benefit of the
applicable Credit Party, including under Section 21 of this Guaranty). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition. “Guaranteed Obligations” means all indebtedness, obligations
and liabilities of any kind of any and all Subsidiary Borrowers to any of the
Lenders or Agents in connection with or pursuant to the Transaction Documents,
or to any Lender or Affiliate thereof in connection with or pursuant to any Swap
Agreement with any Lender or Affiliate thereof (other than an Excluded Swap
Obligation), including without limitation, all principal, interest (further
including without limitation any interest or other amount incurred or accrued
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not allowed or allowable in such proceeding),
reimbursement obligations, indemnity obligations, charges, fees and costs and
expenses, including without limitation reasonable fees and expenses of counsel,
in each case whether now existing or hereafter arising, direct or indirect,
absolute or contingent, joint and/or several, secured or unsecured, arising by
operation of law or otherwise. “Lenders” means (a) all Lenders as defined in the
Credit Agreement, (b) any Lender in its capacity as the Swingline Lender or an
Issuing Bank under the Credit Agreement, and (c) any Lender and any Affiliate
thereof in connection with any Swap Agreement with any Subsidiary Borrower.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Borrower that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. - 2 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101161.jpg]
“Swap Obligation” means, with respect to the Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act. “Transaction
Documents” means the Credit Agreement, all other Loan Documents and any Swap
Agreement among any Lender and any Affiliate thereof and any Subsidiary
Borrower, and all other agreements and instruments among the Guarantor, the
Subsidiary Borrowers, the Agents and the Lenders, or any of them, executed in
connection therewith, whether now or hereafter executed, and any supplements or
modifications thereof and any agreements or instruments issued in exchange or
replacement therefor. All other capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Credit Agreement. SECTION 2.
GUARANTEE. (a) The Guarantor hereby guarantees to the Lenders and the Agents,
irrevocably, absolutely and unconditionally, as primary obligor and not as
surety only, the prompt and complete payment of the Guaranteed Obligations on
the date due (whether at stated maturity, by acceleration or otherwise). Upon
failure by any Subsidiary Borrower to pay punctually any such amount, the
Guarantor agrees that it shall forthwith on demand pay to the Administrative
Agent for the benefit of the Agents and the Lenders, the amount not so paid at
the place and in the manner specified in the relevant Transaction Document, as
the case may be. This Guaranty is a guaranty of payment and not of collection.
The Guarantor waives any right to require any Agent or Lender to sue any
Subsidiary Borrowers, any other guarantor, or any other person obligated for all
or any part of the Guaranteed Obligations, or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.
(b) The Guarantor agrees to make prompt payment, on demand, of any and all
reasonable costs and expenses incurred by any Agent or Lender in connection with
enforcing the obligations of the Guarantor hereunder, including without
limitation the reasonable fees and disbursements of counsel. (c) All payments
received by the Administrative Agent hereunder shall be applied by the
Administrative Agent to payment of the Guaranteed Obligations in the following
order unless a court of competent jurisdiction shall otherwise direct: (i)
FIRST, to payment of all costs and expenses of the Administrative Agent incurred
in connection with the collection and enforcement of the Guaranteed Obligations
or of any security interest granted to the Administrative Agent in connection
with any collateral securing the Guaranteed Obligations; (ii) SECOND, to payment
of that portion of the Guaranteed Obligations constituting accrued and unpaid
interest and fees, pro rata among the Agents and the Lenders in accordance with
the amount of such accrued and unpaid interest and fees owing to each of them; -
3 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101162.jpg]
(iii) THIRD, to payment of the principal of the Guaranteed Obligations and the
net early termination payments and any other obligations under any Swap
Agreement then due and unpaid from any of the Subsidiary Borrowers to any of the
Lenders, pro rata among the Lenders in accordance with the amount of such
principal and such net early termination payments and other such obligations
then due and unpaid owing to each of them; and (iv) FOURTH, to payment of any
Guaranteed Obligations (other than those listed above) pro rata among those
parties to whom such Guaranteed Obligations are due in accordance with the
amounts owing to each of them. SECTION 3. CONSENTS TO RENEWALS, MODIFICATIONS
AND OTHER ACTIONS AND EVENTS. This Guaranty and all of the obligations of the
Guarantor hereunder shall remain in full force and effect without regard to and
shall not be released, affected or impaired by: (a) any amendment, assignment,
transfer, modification of or addition or supplement to the Guaranteed
Obligations or any Transaction Document; (b) any extension, indulgence, increase
in the Guaranteed Obligations or other action or inaction in respect of any of
the Transaction Documents or otherwise with respect to the Guaranteed
Obligations, or any acceptance of security for, or other guaranties of, any of
the Guaranteed Obligations or Transaction Documents, or any surrender, release,
exchange, impairment or alteration of any such security or guaranties including
without limitation the failing to perfect a security interest in any such
security or abstaining from taking advantage of or realizing upon any other
guaranties or upon any security interest in any such security; (c) any default
by any Subsidiary Borrower under, or any lack of due execution, invalidity or
unenforceability of, or any irregularity or other defect in, any of the
Transaction Documents; (d) any waiver by any Lender or Agent or any other person
of any required performance or otherwise of any condition precedent or waiver of
any requirement imposed by any of the Transaction Documents, any other
guaranties or otherwise with respect to the Guaranteed Obligations; (e) any
exercise or non-exercise of any right, remedy, power or privilege in respect of
this Guaranty, any other guaranty or any of the Transaction Documents; (f) any
sale, lease, transfer or other disposition of the assets of any Subsidiary
Borrower or any consolidation or merger of any Subsidiary Borrower with or into
any other person, corporation, or entity, or any transfer or other disposition
of any shares of capital stock of any Subsidiary Borrower; (g) any bankruptcy,
insolvency, reorganization or similar proceedings involving or affecting any
Subsidiary Borrower or any other guarantor of the Guaranteed Obligations; (h)
the release or discharge of any Subsidiary Borrower or any other guarantor from
the performance or observance of any agreement, covenant, term or condition
under any of the Guaranteed Obligations or contained in any of the Transaction
Documents, by operation of law or otherwise; (i) any law or regulation of any
jurisdiction or any other event affecting any term of the Guaranteed
Obligations; (j) any other circumstance that might constitute a defense of any
Subsidiary Borrower or the Guarantor; or (k) any other cause whether similar or
dissimilar to the foregoing which, in the absence of this provision, would
release, affect or impair the obligations, covenants, agreements and duties of
the Guarantor hereunder, including without limitation any act or omission by any
Lender or Agent or any other person which increases the scope of the Guarantor’s
risk, except with respect to any Lender’s or Agent’s gross negligence or willful
misconduct as provided in Section 9.03(b) of the Credit Agreement; - 4 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101163.jpg]
and in each case described in this paragraph whether or not the Guarantor shall
have notice or knowledge of any of the foregoing, each of which is specifically
waived by the Guarantor. The Guarantor warrants to the Lenders and the Agents
that it has adequate means to obtain from each Subsidiary Borrower on a
continuing basis information concerning the financial condition and other
matters with respect to each Subsidiary Borrower and that it is not relying on
any Lender or Agent to provide such information either now or in the future.
SECTION 4. WAIVERS, ETC. The Guarantor unconditionally waives: (a) notice of any
of the matters referred to in Section 3 above; (b) all notices which may be
required by statute, rule of law or otherwise to preserve any rights of any
Lender or Agent, including, without limitation, notice to the Guarantor of
default, presentment to and demand of payment or performance from any Subsidiary
Borrower and protest for non-payment or dishonor; (c) any right to the exercise
by any Lender or Agent of any right, remedy, power or privilege in connection
with any of the Transaction Documents; (d) any requirement of diligence or
marshaling on the part of any Lender or Agent; (e) any requirement that any
Lender or Agent, in the event of any default by any Subsidiary Borrower, first
make demand upon or seek to enforce remedies against, any Subsidiary Borrower or
any other guarantor before demanding payment under or seeking to enforce this
Guaranty; (f) any right to notice of the disposition of any security which any
Lender or Agent may hold from any Subsidiary Borrower or otherwise and any right
to object to the commercial reasonableness of the disposition of any such
security; and (g) all errors and omissions in connection with any Lender’s or
Agent’s administration of any of the Guaranteed Obligations, any of the
Transaction Documents or any other guarantor, or any other act or omission of
any Lender or Agent which changes the scope of the Guarantor’s risk. The
obligations of the Guarantor hereunder shall be complete and binding forthwith
upon the execution of this Guaranty by it and subject to no condition
whatsoever, precedent or otherwise, and notice of acceptance hereof or action in
reliance hereon shall not be required. If acceleration of the time for payment
of any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy
or reorganization of any Subsidiary Borrower, all such amounts otherwise subject
to acceleration under the terms of any Transaction Document shall nonetheless be
payable by the Guarantor hereunder forthwith on demand by the Administrative
Agent made at the request of the Required Lenders. SECTION 5. NATURE OF
GUARANTY; PAYMENTS. This Guaranty is an absolute, unconditional, irrevocable and
continuing guaranty of payment and not a guaranty of collection, and is wholly
independent of and in addition to other rights and remedies of any Lender or
Agent with respect to any Subsidiary Borrower, any collateral, any other
guarantor or otherwise, and it is not contingent upon the pursuit by any Lender
or Agent of any such rights and remedies, such pursuit being hereby waived by
the Guarantor. The obligations of the Guarantor hereunder shall be continuing
and shall continue (regardless of any statute of limitations otherwise
applicable) and cover and include all the Guaranteed Obligations of each
Subsidiary Borrower accruing or in the process of accruing to the Lenders or the
Agents before the Administrative Agent delivers to the Guarantor a release of
this Guaranty, which is in writing, refers specifically to this Guaranty, and is
signed by a senior vice president of the Administrative Agent. Nothing shall
discharge or satisfy the liability of the - 5 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101164.jpg]
Guarantor hereunder except the full and irrevocable payment and performance of
all of the Guaranteed Obligations and the expiration or termination of all the
Transaction Documents. All payments to be made by the Guarantor hereunder shall
be made without set-offs or counterclaim, and the Guarantor hereby waives the
assertion of any such set-offs or counterclaims in any proceeding to enforce its
obligations hereunder. All payments to be made by the Guarantor hereunder shall
also be made without deduction or withholding for, or on account of, any present
or future taxes or other similar charges of whatsoever nature, provided that if
the Guarantor is nevertheless required by law to make any deduction or
withholding, the Guarantor shall pay to the Lenders and the Agents such
additional amounts as may be necessary to ensure that the Lenders and the Agents
shall receive a net sum equal to the sum which it would have received had no
such deduction or withholding been made. The Guarantor agrees that, if at any
time all or any part of any payment previously applied by any Lender or Agent to
any of the Guaranteed Obligations must be returned by such Lender or Agent for
any reason, whether by court order, administrative order, or settlement and
whether as a “voidable preference”, “fraudulent conveyance” or otherwise, the
Guarantor remains liable for the full amount returned as if such amount had
never been received by such Lender or Agent, notwithstanding any termination of
this Guaranty or any cancellation of any of the Transaction Documents, and the
Guaranteed Obligations and all obligations of the Guarantor hereunder shall be
reinstated in such case. SECTION 6. EVIDENCE OF GUARANTEED OBLIGATIONS. Each
Lender’s and Agent’s books and records showing the Guaranteed Obligations shall
be admissible in any action or proceeding, shall be binding upon the Guarantor
for the purpose of establishing the Guaranteed Obligations due from any
Subsidiary Borrower and shall constitute prima facie proof, absent manifest
error, of the Guaranteed Obligations of each Subsidiary Borrower to such Lender
or Agent, as well as the obligations of the Guarantor to such Lender or Agent.
SECTION 7. SUBORDINATION, SUBROGATION, CONTRIBUTION, ETC. The Guarantor agrees
that all present and future indebtedness, obligations and liabilities of each
Subsidiary Borrower to the Guarantor shall be fully subordinate and junior in
right and priority of payment to any indebtedness of each Subsidiary Borrower to
the Lenders and the Agents and the Guarantor shall not have any right of
subrogation, contribution (including but without limitation the contribution and
subrogation rights granted below), reimbursement or indemnity whatsoever nor any
right of recourse to security for the debts and obligations of any Subsidiary
Borrower unless and until all Guaranteed Obligations shall have been paid in
full, such payment is not subject to any possibility of revocation or rescission
and all Transaction Documents have expired or been terminated. Subject to the
preceding sentence, if the Guarantor makes a payment in respect of the
Guaranteed Obligations it shall be subrogated to the rights of the payee against
each Subsidiary Borrower with respect to such payment. - 6 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101165.jpg]
SECTION 8. SUCCESSORS AND ASSIGNS. This Guaranty is for the benefit of the
Agents and the Lenders and their respective successors and permitted assigns and
in the event of an assignment of any amounts payable under any Transaction
Document, the rights hereunder, to the extent applicable to the Guaranteed
Obligations so assigned, shall be transferred with such Guaranteed Obligations.
This Guaranty shall be binding upon the Guarantor and its successors and
permitted assigns. SECTION 9. JOINT AND SEVERAL OBLIGATIONS. The obligations of
the Guarantor hereunder shall be joint and several with any other future
guarantor of the Guaranteed Obligations. SECTION 10. REPRESENTATIONS AND
WARRANTIES. The Guarantor hereby represents and warrants to the Lenders and the
Agents that: (a) The execution, delivery and performance by the Guarantor of
this Guaranty are within its corporate powers and have been duly authorized by
all necessary corporate, stockholder and other action. This Guaranty has been
duly executed and delivered by the Guarantor and constitutes a legal, valid and
binding obligation of the Guarantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. (b) The execution, delivery and performance by the Guarantor of this
Guaranty (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (ii) will not violate
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Guarantor or any of its Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Guarantor or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Guarantor or any of its Subsidiaries, and (iv)
will not result in the creation or imposition of any Lien on any asset of the
Guarantor or any of its Subsidiaries. (c) As of the date hereof, each of the
following is true and correct for the Guarantor: (i) the fair saleable value and
the fair valuation of the Guarantor’s property is greater than the total amount
of its liabilities (including contingent liabilities) and greater than the
amount that would be required to pay its probable aggregate liability on its
existing debts as they become absolute and matured, (ii) the Guarantor’s capital
is not unreasonably small in relation to its current and/or contemplated
business or other undertaken transactions, and (iii) the Guarantor does not
intend to incur, or believe that it will incur, debt beyond its ability to pay
such debts as they become due. - 7 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101166.jpg]
(d) The Subsidiary Borrowers and the Guarantor are engaged as an integrated
group in related businesses; that the integrated operation requires financing on
such a basis that credit supplied to the Subsidiary Borrowers and the Guarantor
can be made available from time to time to various Subsidiaries of the
Guarantor, as required for the continued successful operation of the integrated
group as a whole; and that the Guarantor has requested the Lenders to continue
to lend and to make credit available to each Subsidiary Borrower for the purpose
of financing the integrated operations of the Guarantor and its Subsidiaries,
with the Guarantor expecting to derive benefit, directly or indirectly, from the
loans and other credit extended by the Lenders to each Subsidiary Borrower, both
in the Guarantor’s separate capacity and as a member of the integrated group, as
the successful operation and condition of the Guarantor is dependent upon the
continued successful performance of the functions of the integrated group as a
whole. The Guarantor hereby determines and agrees that the execution, delivery
and performance of this Guaranty are necessary and convenient to the conduct,
promotion or attainment of the business of the Guarantor and in furtherance of
the corporate purposes of the Guarantor. SECTION 11. INDEMNITY. As a separate,
additional and continuing obligation, the Guarantor unconditionally and
irrevocably undertakes and agrees with each Lender and Agent that, should the
Guaranteed Obligations not be recoverable from the Guarantor as guarantor under
this Guaranty for any reason whatsoever (including, without limitation, by
reason of any provision of any of the Guaranteed Obligations or the Transaction
Documents being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any knowledge thereof by any Lender or
Agent at any time, the Guarantor as original and independent obligor, upon
demand by the Administrative Agent, will make payment to the Lenders and the
Agents of the Guaranteed Obligations by way of a full indemnity. SECTION 12.
CUMULATIVE RIGHTS AND REMEDIES, ETC. The obligations of the Guarantor under this
Guaranty are continuing obligations and a new cause of action shall arise in
respect of each default hereunder. No course of dealing on the part of any
Lender or Agent, nor any delay or failure on the part of any Lender or Agent in
exercising any right, power or privilege hereunder, shall operate as a waiver of
such right, power, or privilege or otherwise prejudice the Lenders’ or the
Agents’ rights and remedies hereunder; nor shall any single or partial exercise
thereof preclude any further exercise thereof or the exercise of any other
right, power or privilege. No right or remedy conferred upon or reserved to any
Lender or Agent under this Guaranty is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to every other right or remedy given hereunder or now or hereafter existing
under any applicable law. Every right and remedy given by this Guaranty or by
applicable law to the Lenders and the Agents may be exercised from time to time
and as often as may be deemed expedient by any Lender or Agent. - 8 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101167.jpg]
SECTION 13. SEVERABILITY. If any one or more provisions of this Guaranty should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected, impaired, prejudiced or disturbed thereby, and any provision
hereunder found partially unenforceable shall be interpreted to be enforceable
to the fullest extent possible. If at any time all or any portion of the
obligation of the Guarantor under this Guaranty would otherwise be determined by
a court of competent jurisdiction to be invalid, unenforceable or avoidable
under Section 548 of the federal Bankruptcy Code or under any fraudulent
conveyance or transfer laws or similar applicable law of any jurisdiction, then
notwithstanding any other provisions of this Guaranty to the contrary such
obligation or portion thereof of the Guarantor under this Guaranty shall be
limited to the greatest of (i) the value of any quantified economic benefits
accruing to the Guarantor as a result of this Guaranty, (ii) an amount equal to
95% of the excess on the date the relevant Guaranteed Obligations were incurred
of the present fair saleable value of the assets of the Guarantor over the
amount of all liabilities of the Guarantor, contingent or otherwise, and (iii)
the maximum amount of which this Guaranty is determined to be enforceable.
SECTION 14. MERGER; AMENDMENTS; HEADINGS. This Guaranty is intended as a final
expression of the subject matter hereof and is also intended as a complete and
exclusive statement of the terms hereof. The Guarantor’s liability hereunder is
independent of and in addition to its liability under any other guaranty
previously or subsequently executed. No course of dealing, course of performance
or trade usage, and no parole evidence of any nature, shall be used to
supplement or modify any terms hereof, nor are there any conditions to the full
effectiveness of this Guaranty. None of the terms and provisions of this
Guaranty may be waived, altered, modified or amended in any way except by an
instrument in writing executed by duly authorized officers of the Administrative
Agent and the Guarantor. The headings of the various paragraphs hereof are for
the convenience of reference only and shall in no way modify any of the terms
hereof. SECTION 15. CHOICE OF LAW. THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK. SECTION 16. WAIVER OF JURY TRIAL. THE GUARANTOR, EACH AGENT AND EACH
LENDER IN ACCEPTING THIS GUARANTY, HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS GUARANTY OR THE RELATIONSHIP ESTABLISHED HEREUNDER. - 9 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101168.jpg]
SECTION 17. SUBMISSION TO JURISDICTION; WAIVERS. (a) The Guarantor hereby
irrevocably and unconditionally: (i) (x) submits, for itself and its property,
to the nonexclusive jurisdiction of any court of the State of Illinois and any
court of the United States District Court sitting in Illinois, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Guaranty, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
Illinois State court or, to the extent permitted by law, in such Federal court,
(y) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and (z) nothing in this Guaranty shall
affect any right that any Agent or Lender may otherwise have to bring any action
or proceeding relating to this Guaranty against the Guarantor or its properties
in the courts of any jurisdiction; (ii) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty in any court referred to in paragraph (i) of this
Section and waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court; (iii) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at the
address specified in Section 18, or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; (iv) agrees that
nothing herein shall affect the right to effect service of process in any other
manner permitted by law or shall limit the right to sue in any other
jurisdiction; and (v) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this subsection any special, exemplary, punitive or consequential damages.
SECTION 18. NOTICES. All notices, requests and other communications to any party
hereunder shall be given or made by telecopier or other writing and telecopied,
or mailed or delivered to the intended recipient at its address or telecopier
number set forth on the signature pages hereof or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of Section 9.01 of the
Credit Agreement. Except as otherwise provided in this Guaranty, all such
communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered or, in the case of a - 10 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101169.jpg]
mailed notice sent by certified mail return-receipt requested, on the date set
forth on the receipt (provided, that any refusal to accept any such notice shall
be deemed to be notice thereof as of the time of any such refusal), in each case
given or addressed as aforesaid. SECTION 19. FOREIGN CURRENCY. This Guaranty
arises in the context of an international transaction, and the specification of
payment in foreign currency pursuant to the Transaction Documents is of the
essence. The currency designed in the Transaction Documents shall be the
currency of account and payment under the Transaction Documents and hereunder.
The obligation of the Guarantor shall not be discharged by an amount paid in any
other currency or at another place, whether pursuant to a judgment or otherwise,
to the extent that the amount so paid, on prompt conversion into the applicable
currency and transfer to the Agents or the Lenders, as the case may be, under
normal banking procedure, does not yield the amount of the applicable currency
due under this Guaranty. In the event that any payment, whether pursuant to a
judgment or otherwise, upon conversion and transfer, does not result in payment
of the amount of the applicable currency due under this Guaranty, the Agents or
the Lenders, as the case may be, shall have an independent cause of action
against the Guarantor for the applicable currency deficiency. SECTION 20. NO
INVESTIGATION. The Guarantor hereby waives unconditionally any obligation which,
in the absence of such provisions, the Agents or the Lenders might otherwise
have to investigate or to assure that there has been compliance with the law of
any jurisdiction of any Subsidiary Borrower with respect to the Guaranteed
Obligations recognizing that, to save both time and expense, the Guarantor has
requested that the Agents and the Lenders not undertake such investigation. The
Guarantor hereby expressly confirms that the obligations of the Guarantor
hereunder shall remain in full force and effect without regard to compliance or
noncompliance with any such law and irrespective of any investigation or
knowledge of any Agent or Lender of any such law. SECTION 21. KEEPWELL. To the
extent the Guarantor qualifies as a Qualified ECP Guarantor, the Guarantor
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds and other support as may be needed from time to time by each other
Borrower to honor all of its obligations under the Loan Documents in respect of
Swap Obligations (provided, however, that the Guarantor, as a Qualified ECP
Guarantor, shall only be liable under this Section for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section, or otherwise under this Guaranty or any other Loan Document,
voidable under any debtor relief laws and not for any greater amount). Subject
to Section 5 of this Guaranty, the obligations of the Qualified ECP Guarantor
under this Section shall remain in full force and effect until all of the
Guaranteed Obligations and all the obligations of the Borrowers shall have been
paid in full and the Commitments terminated. The Qualified ECP Guarantor intends
that this Section constitute, and this Section shall be deemed to constitute, a
“keepwell, support or other - 11 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101170.jpg]
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. This Guaranty is
executed and effective as of the day and year first above written. HERMAN
MILLER, INC. By: ____________________________________ Name:
______________________________ Title: _______________________________ - 12 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101171.jpg]
EXHIBIT F MANDATORY COST RATE SECTION 1. DEFINITIONS. In this Exhibit F: “Act”
means the Bank of England Act of 1998. The terms “Eligible Liabilities” and
“Special Deposits” have the meanings ascribed to the them under or pursuant to
the Act or by the Bank of England (as may be appropriate), on the day of the
application of the formula set forth in this Exhibit F. “Fee Base” has the
meaning ascribed to it for the purposes of, and shall be calculated in
accordance with, the Fees Regulations. “Fees Regulations” means, as appropriate,
either: (i) the Banking Supervision (Fees) Regulations 1998, or (ii) such
regulations as from time to time may be in force, relating to the payment of
fees for banking supervision in the United Kingdom. “FSA” means the Financial
Services Authority. All other capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Credit Agreement. SECTION
2. CALCULATION OF THE MANDATORY COST RATE. The Mandatory Cost Rate is an
incremental per annum addition to the interest rate charged with respect to each
Eurocurrency Loan to compensate the Lenders for the cost attributable to such
Eurocurrency Loan resulting from the imposition from time to time under or
pursuant to the Act and/or by the Bank of England and/or the FSA (or other
United Kingdom governmental authorities or agencies) of a requirement to place
non- interest bearing or Special Deposits (whether interest bearing or not) with
the Bank of England and/or pay fees to the FSA calculated by reference to the
liabilities used to fund the relevant Eurocurrency Loan. The “Mandatory Cost
Rate” is the rate determined by the Administrative Agent to be equal to the rate
(rounded upward, if necessary, to the next higher 1/100 of 1%) resulting from
the application of the following formula:



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101172.jpg]
For Sterling: AB+C(B–D) + Ex 0.01 100–(A+C) For other Agreed Currencies: E x
0.01 300 where on the day of application of the formula, A is the percentage of
Eligible Liabilities (in excess of any stated minimum) which the Administrative
Agent is from time to time required to maintain as an interest free cash ratio
deposit with the Bank of England. B is the Eurocurrency Base Rate applicable to
the related Eurocurrency Loan. C is the level of interest-bearing Special
Deposits, expressed as a percentage of Eligible Liabilities, which the
Administrative Agent is required from time to time to maintain by the Bank of
England (or other United Kingdom governmental authority or agency). D is the
percentage rate per annum payable by the Bank of England to the Administrative
Agent on Special Deposits. E is the rate payable by the Administrative Agent to
the FSA pursuant to the Fees Regulations and expressed in pounds per 1,000,000
Sterling of the Fee Base of the Administrative Agent. (A, B, C and D are to be
expressed in the formula as numbers and not as percentages. A negative result
obtained from subtracting D from B shall be counted as zero.) The Mandatory Cost
Rate attributable to a Eurocurrency Loan for any period shall be calculated at
or about 11:00 a.m. (London time) on the first day of such period for the
duration of such period. The determination of the Mandatory Cost Rate by the
Administrative Agent in relation to any period shall, in the absence of manifest
error, be conclusive and binding on all parties to the Loan Documents. - 2 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101173.jpg]
EXHIBIT G OPINION OF SUBSIDIARY BORROWER’S COUNSEL FOR DOMESTIC SUBSIDIARIES
[Effective Date] Wells Fargo Bank, National Association, as Administrative
Agent, and the Lenders party to the Credit Agreement referred to below Ladies
and Gentlemen: I have acted as counsel for [___________], a [___________] (the
“Borrowing Subsidiary”), in connection with the Fifth Amended and Restated
Credit Agreement dated as of August 28, 2019 (the “Credit Agreement”), among
Herman Miller, Inc., the Subsidiary Borrowers party thereto, the Lenders party
thereto, Wells Fargo Bank, National Association, as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Wells Fargo Securities, LLC
and JPMorgan Chase Bank, N.A., as Joint Lead Arrangers and Joint Bookrunners.
Terms defined in the Credit Agreement are used herein with the same meanings. I
have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion. Upon the basis of the foregoing, I am of the opinion that: 1. The
Borrowing Subsidiary is duly organized, validly existing and in good standing
under the laws of _______________ [specify the state of incorporation or
organization] (the “Jurisdiction”). 2. The Borrowing Subsidiary has the power
and authority, and the legal right, to make, deliver and perform its obligations
under the Credit Agreement and the other Loan Documents to which it is a party
(collectively, the “Subsidiary Loan Documents”) and to borrow under the Credit
Agreement. The Borrowing Subsidiary has taken all necessary corporate and other
action to authorize the performance of its obligations under the Subsidiary Loan
Documents and to authorize the execution, delivery and performance of the
Subsidiary Loan Documents. 3. Except for consents, authorizations, approvals,
notices and filings described on the attached Schedule 1, all of which have been
obtained, made or waived and are in full force and effect, no consent or
authorization of, approval by, notice to, filing with or other act by or in
respect of, any Governmental Authority is required in



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101174.jpg]
connection with the borrowings by the Borrowing Subsidiary under the Subsidiary
Loan Documents or with the execution, delivery, performance, validity or
enforceability of any of the Subsidiary Loan Documents. 4. The Subsidiary Loan
Documents have been duly executed and delivered on behalf of the Borrowing
Subsidiary. 5. The execution and delivery of the Subsidiary Loan Documents by
the Borrowing Subsidiary, the performance of its obligations thereunder, the
consummation of the transactions contemplated thereby, the compliance by the
Subsidiary Borrower with any of the provisions thereof, the borrowings under the
Credit Agreement and the use of proceeds thereof, all as provided therein, will
not violate any requirement of law or regulation applicable to the Borrowing
Subsidiary. 6. There are no taxes imposed by the Jurisdiction (a) on or by
virtue of the execution, delivery, enforcement or performance of the Subsidiary
Loan Documents or (b) on any payment to be made by the Borrowing Subsidiary
pursuant to the Subsidiary Loan Documents. 7. To ensure the legality, validity,
enforceability or admissibility in evidence of the Subsidiary Loan Documents, it
is not necessary that the Subsidiary Loan Documents or any other document be
filed, registered or recorded with, or executed or notarized before, any court
of other authority of the Jurisdiction or that any registration charge or stamp
or similar tax be paid on or in respect of the Subsidiary Loan Documents. 8. The
Subsidiary Loan Documents are in proper legal form under the laws of the
Jurisdiction for the enforcement thereof against the Borrowing Subsidiary under
the laws of the Jurisdiction. 9. In any action or proceeding arising out of or
relating to the Subsidiary Loan Documents in any court in the Jurisdiction, such
court would recognize and give effect to the choice of law provisions in the
Subsidiary Loan Documents wherein the parties thereto agree that the Subsidiary
Loan Documents shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York. 10. It is not necessary under the laws
of the Jurisdiction (a) in order to enable the Agents and the Lenders or any of
them to enforce their respective rights of the Subsidiary Loan Documents or (b)
by reason of the execution of the Subsidiary Loan Documents to which the
Borrowing Subsidiary is a party or the performance of the Subsidiary Loan
Documents that any of them should be licensed, qualified or entitled to carry on
business in the Jurisdiction. 11. Neither any Agent nor any of the Lenders will
be deemed to be resident, domiciled, carrying on business or subject to taxation
in the Jurisdiction merely by reason of the execution of the Subsidiary Loan
Documents or the performance or enforcement of - 2 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101175.jpg]
any thereof. The performance by the Agents and the Lenders or any of them of any
action required or permitted under the Subsidiary Loan Documents will not
violate any law or regulation, or be contrary to the public policy, of the
Jurisdiction. 12. If any judgment of a competent court outside the Jurisdiction
were rendered against the Borrowing Subsidiary in connection with any action
arising out of or relating to the Subsidiary Loan Documents, such judgment would
be recognized and could be sued upon in the courts of the Jurisdiction, and such
courts could grant a judgment which would be enforceable against the Borrowing
Subsidiary in the Jurisdiction without any retrial unless it is shown that (a)
the foreign court did not have jurisdiction in accordance with its
jurisdictional rules, (b) the party against whom the judgment of such foreign
court was obtained had no notice of the proceedings or (c) the judgment of such
foreign court was obtained through collusion or fraud or was based upon clear
mistake of fact or law. The law covered by the opinions expressed herein is
limited to the federal law of the United States and the law of the State of
Michigan. As you know, I am not licensed to practice law in the State of New
York or the Jurisdiction and, for purposes of my opinion herein regarding the
enforceability of the Subsidiary Loan Documents, I have assumed that the
substantive laws of the State of New York and the Jurisdiction are the same as
the substantive laws of the State of Michigan. This opinion is rendered solely
to you in connection with the above matter. This opinion may not be relied upon
by you for any other purpose or relied upon by any other Person (other than your
successors and assigns as Lenders and Persons that acquire participations in
your Loans) without my prior written consent. Very truly yours, - 3 -



--------------------------------------------------------------------------------



 
[hmi8k08292019ex101176.jpg]
SCHEDULE 1 - 4 -



--------------------------------------------------------------------------------



 